EXHIBIT 10(q)





--------------------------------------------------------------------------------



$1,000,000,000
REVOLVING CREDIT FACILITY AGREEMENT
Dated as of June 2, 2011
among
WEYERHAEUSER COMPANY, and
WEYERHAEUSER REAL ESTATE COMPANY, as Borrowers,
THE LENDERS, THE SWING LINE BANKS AND INITIAL FRONTING BANKS NAMED HEREIN,
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
CITIBANK, N.A., as Syndication Agent,
PNC BANK, NATIONAL ASSOCIATION,
WELLS FARGO BANK, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Documentation Agents,
and
COBANK, ACB, as Co-Documentation Agent



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., PNC BANK, NATIONAL
ASSOCIATION, WELLS FARGO SECURITIES, LLC, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
AND COBANK, ACB,
as Lead Arrangers and Joint Book Runners


--------------------------------------------------------------------------------


Table of Contents


ARTICLE I DEFINITIONS
1


Section 1.01
Defined Terms
1


Section 1.02
Terms Generally.
16


Section 1.03
Accounting Terms; GAAP
17


 
 
 
ARTICLE II THE CREDITS
17


Section 2.01
Commitments
17


Section 2.02
Loans
18


Section 2.03
Conversion and Continuation of Loans
20


Section 2.04
Fees
21


Section 2.05
Repayment of Loans; Evidence of Debt
23


Section 2.06
Interest on Loans
24


Section 2.07
Default Interest
25


Section 2.08
Alternate Rate of Interest
25


Section 2.09
Termination and Reduction of Commitments
26


Section 2.10
Prepayment
26


Section 2.11
Reserve Requirements; Change in Circumstances
27


Section 2.12
Change in Legality
29


Section 2.13
Indemnity
30


Section 2.14
Pro Rate Treatment
30


Section 2.15
Sharing of Setoffs
30


Section 2.16
Payments
31


Section 2.17
Taxes
31


Section 2.18
Mitigation Obligations; Replacement of Lenders
36


Section 2.19
Letters of Credit
37


Section 2.20
Swing Line Loans
40


Section 2.21
Defaulting Lenders.
42


 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
45


Section 3.01
Organization; Powers
45


Section 3.02
Authorization
45


Section 3.03
Enforceability
45


Section 3.04
Consents and Approvals
45


Section 3.05
Financial Statements
46


Section 3.06
No Material Adverse Change
46


Section 3.07
Title to Properties; Possession Under Leases
46


Section 3.08
Subsidiaries
47


Section 3.09
Litigation; Compliance with Laws
47


Section 3.10
Agreements
47


Section 3.11
Federal Reserve Regulations
47




(2)

--------------------------------------------------------------------------------


Section 3.12
Investment Company Act
48


Section 3.13
Tax Returns
48


Section 3.14
No Material Misstatements
48


Section 3.15
Compliance with ERISA
48


Section 3.16
Environmental Matters
49


Section 3.17
Maintenance of Insurance
49


Section 3.18
Ranking
49


 
 
 
ARTICLE IV CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
50


Section 4.01
All Borrowings and Issuances
50


Section 4.02
Closing Date
50


 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
52


Section 5.01
Existence; Businesses and Properties
52


Section 5.02
Insurance
53


Section 5.03
Obligations and Taxes
53


Section 5.04
Financial Statements, Reports, etc
53


Section 5.05
Litigation and Other Notices
56


Section 5.06
ERISA
56


Section 5.07
Maintaining Records; Access to Properties and Inspections
57


Section 5.08
Use of Proceeds
57


Section 5.09
Environmental Matters
57


Section 5.10
OCBM Agreement
59


Section 5.11
Ownership Requirement
59


Section 5.12
Claim Agreement
59


Section 5.13
Further Assurances
59


 
 
 
ARTICLE VI NEGATIVE COVENANTS
59


Section 6.01
Covenants of Weyerhaeuser
59


Section 6.02
Covenants with respect to WRECO
62


 
 
 
ARTICLE VII EVENTS OF DEFAULT
66


Section 7.01
Events of Default
66


 
 
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
69


Section 8.01
The Administrative Agent
69


Section 8.02
Other Agents
72


 
 
 
ARTICLE IX MISCELLANEOUS
72


Section 9.01
Notices
72


Section 9.02
Survival of Agreement
73




(3)

--------------------------------------------------------------------------------


Section 9.03
Binding Effect
73


Section 9.04
Successors and Assigns
73


Section 9.05
Expenses; Indemnity
76


Section 9.06
Right of Setoff
78


Section 9.07
Applicable Law
78


Section 9.08
Waivers; Amendment
78


Section 9.09
Interest Rate Limitation
80


Section 9.10
Entire Agreement
80


Section 9.11
WAIVER OF JURY TRIAL
80


Section 9.12
Severability
80


Section 9.13
Counterparts
81


Section 9.14
Headings
81


Section 9.15
Jurisdiction; Consent to Service of Process
81


Section 9.16
Domicile of Loans
82


Section 9.17
Restricted and Unrestricted Subsidiaries
82


Section 9.18
USA PATRIOT Act
83


Section 9.19
No Fiduciary Duty.
84


 
 
 
EXHIBITS
 
 
Exhibit A
Form of Revolving Borrowing Request
 
Exhibit B
Form of Administrative Questionnaire
 
Exhibit C
Form of Assignment and Acceptance
 
Exhibit D-1
Form of Certification of Financial Statements for Weyerhaeuser
 
Exhibit D-2
Form of Certification of Financial Statements for WRECO
 
Exhibit D-3
Form of Compliance Certificate for Weyerhaeuser
 
Exhibit D-4
Form of Compliance Certificate for WRECO
 
Exhibit E
Form of Subordinated Debt
 
Exhibit F
Form of Promissory Note
 
Exhibit G
Form of Swing Line Borrowing Request
 
Exhibit H
Claim Agreement
 
 
 
 
SCHEDULES
 
 
Schedule 2.01
Commitments
 
Schedule 3.08
Subsidiaries of Weyerhaeuser and WRECO
 
Schedule 9.01
Notices
 
Schedule 9.04(f)
Voting Participants
 
 
 
 
 
 
 




(4)

--------------------------------------------------------------------------------


REVOLVING CREDIT FACILITY AGREEMENT dated as of June 2, 2011 among WEYERHAEUSER
COMPANY, a Washington corporation (“Weyerhaeuser”), WEYERHAEUSER REAL ESTATE
COMPANY, a Washington corporation (“WRECO,” together with Weyerhaeuser, the
“Borrowers” and each, individually, a “Borrower”), the lenders listed in
Schedule 2.01 (together with each assignee that becomes a party hereto pursuant
to Section 9.04, a “Lender,” and collectively, the “Lenders”), JPMORGAN CHASE
BANK, N.A., a national banking association (“JPMorgan Chase Bank”) and CITIBANK,
N.A., a national banking association (“Citibank”), as Initial Fronting Banks (as
defined below), JPMORGAN CHASE BANK and CITIBANK, as swing line banks (in such
capacities, the “Swing Line Banks”), JPMORGAN CHASE BANK as administrative agent
for the Lenders (in such capacity, and its successors in such capacity, the
“Administrative Agent”), CITIBANK, as syndication agent (in such capacity, the
“Syndication Agent”), PNC BANK, NATIONAL ASSOCIATION, WELLS FARGO BANK, N.A. and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as documentation agents (collectively,
in such capacities, the “Documentation Agents”), and COBANK, ACB, as
co-documentation agent (in such capacity, the “Co-Documentation Agent”).
W I T N E S S E T H:
WHEREAS, Weyerhaeuser has entered into that certain Competitive Advance and
Revolving Credit Agreement, dated as of December 19, 2006, as amended by that
First Amendment thereto dated as of September 14, 2009 (as amended, the
“Existing Revolving Credit Agreement”) with JPMorgan Chase Bank, as
administrative agent, Citibank, N.A., as syndication agent, Bank of America,
N.A., The Bank of Tokyo-Mitsubishi, Ltd. and Deutsche Bank Securities Inc., as
documentation agents, and Morgan Stanley Bank, as co-documentation agent, and
the lenders party thereto from time to time.
WHEREAS, Weyerhaeuser has requested that the Lenders enter into this Revolving
Credit Facility Agreement (a) to replace the Existing Revolving Credit
Agreement, (b) to provide the Borrowers and their Subsidiaries with financing
for general corporate purposes and to back-stop commercial paper issuances and
(c) to provide for the issuance of Letters of Credit for the account of
Weyerhaeuser which are to be utilized for general corporate purposes.
WHEREAS, WRECO will derive a substantial benefit from the credit extended to
Weyerhaeuser.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I

DEFINITIONS
Section 1.01      Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

(5)

--------------------------------------------------------------------------------


“Adjusted Net Worth” shall mean, as of the date of any computation thereof, the
aggregate amount of capital stock (less treasury stock), surplus and retained
earnings of WRECO and its Restricted Subsidiaries, after deducting (i) goodwill,
patents, trade names, trademarks, unamortized debt discount and expense,
deferred assets (other than prepaid taxes and insurance), experimental or
organizational expense, any reappraisal, revaluation or write-up assets, and
such other assets as are properly classified as “intangible assets” of WRECO and
its Restricted Subsidiaries in accordance with GAAP, (ii) all minority interests
in the capital stock and surplus of the Restricted Subsidiaries of WRECO, (iii)
all Investments in Unrestricted Subsidiaries of WRECO, and (iv) all Investments
of WRECO and its Restricted Subsidiaries in any joint venture, partnership or
similar entity (not including any Investments in any Restricted Subsidiary of
WRECO) entered into for the purpose of acquiring, developing, constructing,
owning, operating, selling or leasing any Real Estate Assets.
“Administrative Agent Fees” shall have the meaning given such term in Section
2.04(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B hereto.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Aggregate Credit Exposure” shall mean the aggregate amounts of the Lenders’
Credit Exposures.
“Agreement” shall mean this Revolving Credit Facility Agreement, together with
all amendments, supplements and modifications hereof.
“Applicable Margin” shall have the meaning given such term in Section 2.06(d).
“Applicable Percentage” of any Lender at any time shall mean the percentage of
the Total Commitment represented by such Lender’s Commitment; provided that in
the case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Total Commitment (disregarding any
Defaulting Lender’s Commitment). In the event the Commitments shall have expired
or been terminated, the Applicable Percentage shall be determined on the basis
of the Commitments most recently in effect, but giving effect to assignments
pursuant to Section 9.04 and to any Lender’s status as a Defaulting Lender at
the time of determination.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, which
acceptance shall be governed by the terms of Section 9.04, substantially in the
form of Exhibit C.

(6)

--------------------------------------------------------------------------------


“Base Rate” shall mean, for any day, a rate per annum equal to the highest of
(i) the Prime Rate in effect on such day, (ii) ½ of 1% plus the Federal Funds
Rate for such day and (iii) the reserve adjusted Eurodollar Rate for a
Eurodollar Loan with a one-month interest period commencing on such day plus 1%,
each as in effect from time to time. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Rate, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms thereof, the Base Rate shall be determined without
regard to clause (ii) of the first sentence of this definition, until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
reserve adjusted Eurodollar Rate shall be effective on the effective date of
such change in the Prime Rate, the Federal Funds Rate, or the reserve adjusted
Eurodollar Rate, respectively.
“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.
“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Borrower” and “Borrowers” shall have the respective meanings given such terms
in the introductory paragraph hereto.
“Borrowing” shall mean a group of Loans of a single Type made by the Lenders on
a single date and as to which a single Interest Period is in effect.
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
“Capital Base” shall mean, as of the date of any computation thereof, the sum of
(i) Adjusted Net Worth plus (ii) the amount of WRECO/Weyerhaeuser Subordinated
Debt then outstanding not to exceed Adjusted Net Worth.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

(7)

--------------------------------------------------------------------------------


A “Change in Control” shall be deemed to have occurred with respect to (a)
Weyerhaeuser if, (i) any person or group (within the meaning of Rule 13d-5 of
the SEC as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
Weyerhaeuser, (ii) a majority of the seats (other than vacant seats) on the
board of directors of Weyerhaeuser shall at any time have been occupied by
persons who were neither (A) nominated by the management of Weyerhaeuser in
accordance with its charter and by-laws, nor (B) appointed by directors so
nominated, or (iii) any person or group shall otherwise directly or indirectly
Control Weyerhaeuser, and (b) WRECO if Weyerhaeuser shall fail to own directly
or indirectly, beneficially or of record, shares representing at least 79% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of WRECO.
“Claim Agreement” means the Claim Agreement dated as of June 2, 2011 executed by
Weyerhaeuser and WNR in favor of the Administrative Agent for the benefit of the
Lenders and attached hereto as Exhibit H.
“Closing Date” shall mean the first date on which the conditions precedent set
forth in Section 4.02 shall have been satisfied.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder, if any, to make Revolving Loans, purchase Swing Line Loans and
acquire participations in Letters of Credit in an aggregate principal and/or
face amount not to exceed the amount set forth in Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
commitment, as applicable, as the same may be permanently reduced, increased or
terminated from time to time pursuant to Section 2.09, Section 2.18, Article VII
or Section 9.04.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities or by contract, and “Controlling” and
“Controlled” shall have meanings correlative thereto.
“Credit Exposure” shall mean, with respect to each Lender, at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender to the Borrowers, plus the aggregate amount at such time of such
Lender’s L/C Exposure, plus the aggregate amount at such time of such Lender’s
Swing Line Exposure.

(8)

--------------------------------------------------------------------------------


“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied (b) notified a Borrower, the Administrative Agent, the Initial
Fronting Bank, the Swing Line Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) cannot be satisfied, (c) failed,
within three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Line Loans, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall  not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Government Authority so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such (or
such Government Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender.


“Dollars,” “dollars” or “$” shall mean lawful money of the United States of
America.
“Environmental Claims” shall mean any and all administrative, regulatory, or
judicial actions, suits, demand letters, claims, liens, notices of noncompliance
or violation, investigations, or proceedings relating in any way to any
Environmental Law (hereinafter

(9)

--------------------------------------------------------------------------------


referred to as “claims”) or any permit issued under any such Environmental Law,
including without limitation (a) any and all claims by Governmental Authorities
for enforcement, cleanup, removal, response, remedial, or other actions or
damages pursuant to any applicable Environmental Law, and (b) any and all claims
by any third party seeking damages, contribution, indemnification, cost
recovery, compensation, or injunctive relief resulting from Hazardous Materials
or arising from alleged injury or threat of injury to health, safety, or the
environment.
“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, codes, rules (including rules of common
law), judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, legally-binding agreements or other governmental restrictions now or
hereafter in effect relating to the environment, health, safety, Hazardous
Materials (including, without limitation, the manufacture, processing,
distribution, use, treatment, storage, Release, and transportation thereof) or
to industrial hygiene or the environmental conditions on, under or about real
property, including, without limitation, soil, groundwater, and indoor and
outdoor ambient air conditions.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Weyerhaeuser or WRECO, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate in accordance with the provisions of Article
II.
“Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page or service, providing rate quotations comparable to
those currently provided on such page, as determined by the Administrative Agent
from time to time for the purpose of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “Eurodollar Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m.,

(10)

--------------------------------------------------------------------------------


London time, two Business Days prior to the commencement of such Interest
Period.
“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Revolving
Loans bearing interest at a rate determined by reference to the Eurodollar Rate
in accordance with the provisions of Article II.
“Event of Default” shall have the meaning given such term in Article VII.
“Existing Revolving Credit Agreement” shall have the meaning given such term in
the preliminary statements hereto.
“Facility Fees” shall have the meaning given such term in Section 2.04(a).
“FATCA” shall mean Section 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantially
comparable), and any current or future regulations or official interpretations
thereof.
“Federal Funds Rate” shall mean, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for the day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fees” shall mean the Facility Fees, the Fronting Fee, the L/C Participation Fee
and the Administrative Agent Fees.
“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.
“Fronting Banks” shall mean the Initial Fronting Banks and any other Lender
designated by Weyerhaeuser to the extent such Lender (including the Initial
Fronting Bank) has expressly agreed to perform all of the obligations that, by
the terms of this Agreement, are required to be performed as the Fronting Banks,
as such consent by such Lender may be evidenced from time to time by
documentation reasonably acceptable to Weyerhaeuser, such Lender and the
Administrative Agent.
“Fronting Fee” shall have the meaning given such term in Section 2.04(c).
“GAAP” shall mean accounting principles generally accepted in the United States,
applied on a consistent basis.

(11)

--------------------------------------------------------------------------------


“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, however, that the term Guarantee shall not
include endorsements for collection or deposit, in either case in the ordinary
course of business.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
flammable substances, explosives, radioactive materials, hazardous wastes,
substances or contaminants, toxic wastes, substances or contaminants, or any
other wastes, substances, contaminants or pollutants prohibited, limited or
regulated by any Governmental Authority; (b) asbestos in any form that is or
could become friable, urea formaldehyde foam insulation, transformers or other
equipment that contains dielectric fluid containing levels of polychlorinated
biphenyls or radon gas; (c) any chemicals, materials or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (d) any other chemical, material, or substance, exposure to which is
prohibited, limited, or regulated by any Governmental Authority.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all

(12)

--------------------------------------------------------------------------------


Capital Lease Obligations of such person, and (i) all obligations of such person
as an account party in respect of letters of credit, letters of guaranty and
bankers’ acceptances. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner.
“Initial Fronting Banks” shall mean JPMorgan Chase Bank and Citibank, in each
case, with respect to up to $100,000,000 of L/C Disbursements.
“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the date of conversion of a
Borrowing of a different Type to a Eurodollar Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing or
conversion thereof, as the case may be, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
applicable Borrower may elect; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of Eurodollar
Loans, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;
provided further that no Interest Period for any Loan shall extend beyond the
Termination Date.
“Investments” shall mean all investments in any Person, computed in accordance
with GAAP, made by stock purchase, capital contribution, loan, advance,
extension of credit, or creation or assumption of any other contingent liability
or Guarantee in respect of any obligation of such Person, or otherwise;
provided, however, that in computing any investment in any Person (i) all
expenditures for such investment shall be taken into account at the actual
amounts thereof in the case of expenditures of cash and at the fair value
thereof (as determined in good faith by the Board of Directors of WRECO) or
depreciated cost thereof (in accordance with GAAP), whichever is greater, in the
case of expenditures of property, (ii) there shall not be included any Real
Estate Assets, or any account or note receivable from such other Person arising
from transactions in the ordinary course of business, and (iii) a Guarantee or
other contingent liability of any kind in respect of any Indebtedness or other
obligation of such Person shall be deemed an Investment equal to the amount of
such Indebtedness or obligation.
“L/C Disbursement” shall mean a payment or disbursement made by any Fronting
Bank pursuant to a Letter of Credit.
“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time (assuming compliance at
such time with all conditions to drawing) plus (b) the aggregate principal
amount of all L/C Disbursements that have not yet been converted to Loans in
accordance with Section 2.02(f) or reimbursed by Weyerhaeuser at such time. The
L/C Exposure of any Lender at any time shall mean its Applicable Percentage of
the aggregate L/C Exposure at such time.

(13)

--------------------------------------------------------------------------------


“L/C Participation Fee” shall have the meaning given such term in Section
2.04(c).
“Lead Arrangers” shall mean, collectively, J.P. Morgan Securities LLC, Citigroup
Global Markets Inc., PNC Bank, National Association, Wells Fargo Securities,
LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and CoBank, ACB.
“Lender” and “Lenders” shall have the respective meanings given such terms in
the introductory paragraph hereto.
“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.19.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
“Loan” shall mean a Revolving Loan or a Swing Line Loan.
“Loan Documents” shall mean this Agreement, the OCBM Agreement, the Claim
Agreement, any Letter of Credit and any application therefor and any notes
issued in accordance with Section 2.05.
“Mandatory Convertible Debt Securities” with respect to Weyerhaeuser, shall mean
all obligations of Weyerhaeuser evidenced by bonds, notes, debentures, or other
similar instruments, which by their terms convert mandatorily into equity
interests of Weyerhaeuser no later than three years from the date of issuance of
such bonds, notes, debentures, or other similar instruments; provided that at no
time shall the aggregate outstanding principal amount of such obligations
included in the definition of “Mandatory Convertible Debt Securities,” prior to
their conversion, exceed $1,500,000,000.
“Margin Stock” shall have the meaning given such term under Regulation U.

(14)

--------------------------------------------------------------------------------


“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, financial condition, operations or properties of Weyerhaeuser and its
Subsidiaries, taken as a whole, (b) a materially adverse effect on the ability
of Weyerhaeuser or any of its Subsidiaries to perform its obligations under any
Loan Documents to which it is or will be a party, or (c) a materially adverse
effect on the rights and remedies available to the Administrative Agent and the
Lenders under the Loan Documents.
“Moody’s” shall mean Moody’s Investors Service, Inc., a corporation organized
and existing under the laws of the State of Delaware, and its successors and
assigns, and if such corporation shall for any reason no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized rating agency designated by Weyerhaeuser and the
Required Lenders.
“OCBM Agreement” shall mean the Ownership and Capital Base Maintenance
Agreement, dated as of June 2, 2011 and entered into by Weyerhaeuser.
“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Participant Register” shall have the meaning given such term in Section
9.04(e).
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Person” shall mean any natural person, corporation, business trust, joint
venture, joint stock company, trust, unincorporated organization, association,
company, partnership or government, or any agency or political subdivision
thereof.
“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA covered by Title IV of ERISA, which is maintained or
contributed to by (or to which there is an obligation to contribute of), or at
any time during the five calendar years preceding the date of this Agreement was
maintained or contributed to by (or to which there was an obligation to
contribute of), Weyerhaeuser or an ERISA Affiliate.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer.

(15)

--------------------------------------------------------------------------------


“Rating” shall mean, as of any date, the rating by Moody’s and S&P in effect on
such date, of the Senior Unsecured Long-Term Debt of Weyerhaeuser.
“Real Estate Assets” shall mean all assets of WRECO and its Restricted
Subsidiaries (determined, unless the context otherwise requires, on a
consolidated basis for WRECO and its Restricted Subsidiaries) of the types
described below, acquired and held for the purpose of, and arising out of, the
development and/or sale or rental thereof in the ordinary course of business:
(i) improved and unimproved land, buildings and other structures and
improvements and fixtures located thereon, and (ii) contracts, mortgages, notes
receivables and other choses in action.
“Register” shall have the meaning given such term in Section 9.04(c).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Release” shall mean disposing, discharging, injecting, spilling, leaking,
dumping, emitting, escaping, emptying, seeping, placing, and the like, into or
upon any land or water or air, or otherwise entering into the environment.
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA or
the regulations issued thereunder with respect to a Plan as to which the 30-day
notice requirement has not been waived by statute, regulation or otherwise.
“Required Lenders” shall mean, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate Credit
Exposure and unused Commitments at such time.
“Restricted Subsidiary” shall mean, (i) with respect to Weyerhaeuser, each
Subsidiary that has not been designated as an Unrestricted Subsidiary on
Schedule 3.08 Part I and thereafter not designated by a Financial Officer of
Weyerhaeuser as an Unrestricted

(16)

--------------------------------------------------------------------------------


Subsidiary after the Closing Date pursuant to Section 9.17 and (ii) with respect
to WRECO, each Subsidiary that has not been designated as an Unrestricted
Subsidiary on Schedule 3.08 Part II or thereafter designated by a Financial
Officer of WRECO as an Unrestricted Subsidiary after the Closing Date pursuant
to Section 9.17. On the Closing Date, Weyerhaeuser and its subsidiaries shall be
deemed Restricted Subsidiaries unless a Financial Officer of Weyerhaeuser shall
have designated any of such entities as an Unrestricted Subsidiary on the
Closing Date.
“Revolving Borrowing” shall mean a Borrowing consisting of Revolving Loans.
“Revolving Borrowing Request” shall mean a request made pursuant to Section
2.02(e) in the form of Exhibit A.
“Revolving Loan” shall mean a Loan made by the Lenders to a Borrower pursuant to
Section 2.01.
“S&P” shall mean Standard & Poor’s Financial Services LLC, a limited liability
company organized and existing under the laws of the State of New York, and its
successors and assigns, and if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “S&P” shall be deemed to
refer to any other nationally recognized rating agency designated by
Weyerhaeuser and the Required Lenders.
“SEC” shall mean the Securities and Exchange Commission or any successor.
“Senior Debt” shall mean all Indebtedness of any Person (other than WRECO) which
is not expressed to be subordinate and junior in right of payment to any other
Indebtedness of such Person, and, with respect to WRECO, shall mean all
Indebtedness of WRECO other than Subordinated Debt.
“Senior Unsecured Long-Term Debt” shall mean the unsecured bonds, debentures,
notes or other Indebtedness of Weyerhaeuser, designated on its financial
statements as senior long-term indebtedness. In the event more than one issue of
Senior Unsecured Long Term Debt shall be outstanding at any relevant time and
different credit ratings shall have been issued by S&P or Moody’s for such
issues, Senior Unsecured Long-Term Debt shall be deemed to refer to the lowest
rated issue.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one, and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent is subject with respect to the Eurodollar Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be

(17)

--------------------------------------------------------------------------------


available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.
“Subordinated Debt” shall mean and include (i) Subordinated Promissory Notes of
WRECO, in substantially the form annexed as Exhibit E hereto, and (ii) any other
Indebtedness of WRECO now or hereafter created, issued or assumed which at all
times is evidenced by a written instrument or instruments containing or having
applicable thereto subordination provisions substantially the same as those in
Exhibit E hereto, providing for the subordination of such Indebtedness to such
other Indebtedness of WRECO as shall be specified or characterized in such
subordination provisions.
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power to elect a majority
of the board of directors or more than 50% of the general partnership interests
are, at the time any determination is being made, owned, controlled or held, or
(b) which is, at the time any determination is made, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” shall mean any subsidiary of Weyerhaeuser or WRECO.
“Swing Line Banks” shall have the meaning given such term in the introductory
paragraph hereto.
“Swing Line Borrowing” shall mean a Borrowing consisting of Swing Line Loans.


“Swing Line Borrowing Request” shall mean a request made pursuant to Section
2.20(b) in the form of Exhibit G.


“Swing Line Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time made by the Swing Line Banks. The
Swing Line Exposure of any Lender at any time shall mean its Applicable
Percentage of the aggregate Swing Line Exposure at such time.


“Swing Line Loan” shall mean a Loan made by (i) the Swing Line Banks pursuant to
Section 2.20(a), or (ii) any Lender pursuant to Section 2.20(c).


“Termination Date” shall mean June 2, 2015.
“Timberlands” shall mean, at any date of determination, all real property owned
by or leased to Weyerhaeuser that is primarily used for timber production.



(18)

--------------------------------------------------------------------------------


“Total Adjusted Shareholders’ Interest” shall mean, at any time, the amount of
the preferred, preference and common shares accounts plus (or minus in the case
of a deficit) the amount of other capital and retained earnings, in accordance
with GAAP, of Weyerhaeuser and its consolidated Subsidiaries, less treasury
common shares and the aggregate net book value (after deducting any reserves
applicable thereto) of all items of the following character which are included
in the consolidated assets of Weyerhaeuser and its consolidated Subsidiaries:
(a)    investments in Unrestricted Subsidiaries; and
(b)    without duplication, investments by Weyerhaeuser and its consolidated
Subsidiaries in WRECO and its consolidated Subsidiaries.
No effect shall be given for any increases or decreases attributable to
cumulative other comprehensive income resulting from the application of
Accounting Standards Codification Topic 715.
“Total Commitment” shall mean at any time the aggregate amount of the
Commitments as in effect at such time, and on the date hereof shall mean
$1,000,000,000.
“Total Funded Indebtedness” with respect to Weyerhaeuser shall mean, at any
time, the aggregate principal amount of all Indebtedness (other than Guarantees
by such Person of Indebtedness of others) for borrowed money or for the deferred
purchase price of property and Capital Lease Obligations of Weyerhaeuser and its
consolidated Subsidiaries, excluding (a) the Indebtedness of Unrestricted
Subsidiaries, (b) without duplication, the Indebtedness of WRECO and its
consolidated Subsidiaries, and (c) 80% of the aggregate principal amount of the
Mandatory Convertible Debt Securities outstanding at such time.
“Transactions” shall have the meaning given such term in Section 3.02.
“Transferee” shall have the meaning given such term in Section 2.17.
“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurodollar Rate and the Base Rate applicable to any Loan.
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Accounting Standards
Codification Topic 715 or Accounting Standards Codification Topic 960, as
applicable, based upon the actuarial assumptions used by the Plan’s actuary in
the most recent annual valuation of the Plan, exceeds the fair market value of
the assets allocable thereto, determined in accordance with Section 430 of the
Code or Section 431 of the Code, as applicable.

(19)

--------------------------------------------------------------------------------


“Unrestricted Subsidiary” shall mean, (i) with respect to Weyerhaeuser, each
Subsidiary that has been designated as an Unrestricted Subsidiary on Schedule
3.08 Part I and any Subsidiary which has been designated by a Financial Officer
of Weyerhaeuser as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 9.17, and (ii) with respect to WRECO, each Subsidiary that has been
designated as an Unrestricted Subsidiary on Schedule 3.08 Part II and any
Subsidiary which has been designated by a Financial Officer of WRECO as an
Unrestricted Subsidiary after the Closing Date pursuant to Section 9.17.
“Voting Participant” shall have the meaning given such term in Section 9.04(f).
“Voting Participant Notification” shall have the meaning given such term in
Section 9.04(f).
“Weyerhaeuser” shall have the meaning given such term in the introductory
paragraph hereto.
“Withholding Agent” shall mean the Borrowers and the Administrative Agent.
“WNR” shall mean Weyerhaeuser NR Company.
“WRECO” shall have the meaning given such term in the introductory paragraph
hereto.
“WRECO/Weyerhaeuser Subordinated Debt” shall mean the Subordinated Promissory
Notes issued by WRECO to Weyerhaeuser described in clause (i) of the definition
of “Subordinated Debt” and in substantially the form annexed as Exhibit E
hereto.
Section 1.02      Terms Generally.
(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. For purposes of this Agreement, Loans may be classified and referred to
by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

(20)

--------------------------------------------------------------------------------


(c)The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
Section 1.03      Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP (provided that, notwithstanding anything to the contrary
herein, all accounting or financial terms used herein shall be construed, and
all financial computations pursuant hereto shall be made, without giving effect
to any election under Accounting Standards Codification Topic 825 (or any other
Accounting Standards Codification Topic having a similar effect) to value any
Indebtedness or other liabilities of any Borrower at “fair value”, as defined
therein), as in effect from time to time; provided that, if either Borrower
notifies the Administrative Agent that such Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies either Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II    

THE CREDITS
Section 2.01      Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to each Borrower requesting a
Borrowing, at any time and from time to time on and after the date hereof and
until the earlier of the Termination Date and the termination of the Commitment
of such Lender, in an aggregate principal amount at any time outstanding not to
exceed such Lender’s Commitment at such time, subject, however, to the
conditions that:
(a)    at no time shall the outstanding aggregate principal amount of all Loans
made by all Lenders and the Swing Line Banks plus the aggregate L/C Exposure of
such Lenders at such time exceed the Total Commitment;
(b)    at no time shall the outstanding aggregate principal amount of all Loans
made by all Lenders to WRECO exceed $50,000,000; and

(21)

--------------------------------------------------------------------------------


(c)    at all times the outstanding aggregate principal amount of all Revolving
Loans made by each Lender shall equal the product of (i) the Applicable
Percentage of such Lender times (ii) the outstanding aggregate principal amount
of all Revolving Loans made pursuant to Section 2.02.
Each Lender’s Commitment is set forth opposite its name in Schedule 2.01, or in
the case of each assignee that becomes a party hereto pursuant to Section 9.04
or any subsequent assignments pursuant to Section 9.04, on the Register
maintained by the Administrative Agent pursuant to Section 9.04(c).
Within the foregoing limits, each Borrower may borrow, pay or prepay and
reborrow hereunder, on and after the Closing Date and prior to the Termination
Date, subject to the terms, conditions and limitations set forth herein, on a
several and not joint basis.
Section 2.02      Loans. (a) Each Revolving Loan shall be made as part of a
Revolving Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments; provided, however, that the
failure of any Lender to make any Revolving Loan shall not in and of itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Revolving Loan required to be made by such other
Lender). The Loans (other than Swing Line Loans) comprising any Revolving
Borrowing (other than a Swing Line Borrowing) shall be in an aggregate principal
amount which is an integral multiple of $1,000,000 and not less than $5,000,000
(or an aggregate principal amount equal to the remaining balance of the
available Commitments).
(b)    Each Revolving Borrowing shall be comprised entirely of Eurodollar Loans
or Base Rate Loans, as the applicable Borrower may request pursuant to paragraph
(e) hereof. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not (i) affect the obligation of
the applicable Borrower to repay such Loan in accordance with the terms of this
Agreement and (ii) entitle such Lender to any amounts pursuant to Sections 2.11
or 2.12 to which amounts such Lender would not be entitled if such Lender had
made such Loan itself through its domestic branch. Borrowings of more than one
Type may be outstanding at the same time; provided, however, that neither
Borrower shall be entitled to request any Revolving Borrowing which, if made,
would result in an aggregate of more than twenty (20) separate Revolving Loans
from any Lender being outstanding hereunder at any one time. For purposes of the
foregoing, Revolving Loans (other than Revolving Loans which are Base Rate
Loans) having different Interest Periods, regardless of whether they commence on
the same date, shall be considered separate Revolving Loans.
(c)    Each Lender shall make each Loan (other than a Swing Line Loan) to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the Administrative Agent in New York, New York,
not later than 12:00 noon (or in the case of Base Rate Loans, 2:00 p.m.), New
York City time, and the Administrative Agent shall by 3:00

(22)

--------------------------------------------------------------------------------


p.m., New York City time, credit the amounts so received to the general deposit
account of the applicable Borrower maintained with the Administrative Agent or,
if a Borrowing (other than a Swing Line Borrowing) shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders. Revolving Loans shall be made
by the Lenders pro rata in accordance with Section 2.14. Unless the
Administrative Agent shall have received notice from a Lender prior to the time
of any Revolving Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
this paragraph (c) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the
applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the applicable
Borrower until the date such amount is repaid to the Administrative Agent at (i)
in the case of the applicable Borrower, the interest rate applicable at the time
to the Revolving Loans comprising such Borrowing and (ii) in the case of such
Lender, at a rate equal to the greater of (x) the Federal Funds Rate and (y) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Revolving Loan as part of such Revolving Borrowing for
purposes of this Agreement.
(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request any Revolving Borrowing with an Interest Period ending
after the Termination Date.
(e)    In order to request a Revolving Borrowing, the Borrower requesting such
Borrowing shall hand deliver or telecopy to the Administrative Agent a Revolving
Borrowing Request in the form of Exhibit A (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before a proposed borrowing and (b) in the case of a Base Rate Borrowing, not
later than 12:00 noon, New York City time, on the day of a proposed borrowing.
Such notice shall be irrevocable and shall in each case specify (i) whether the
Revolving Borrowing then being requested is to be a Eurodollar Borrowing or a
Base Rate Borrowing; (ii) the date of such Revolving Borrowing (which shall be a
Business Day) and the amount thereof; and (iii) if such Revolving Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto. If no
election as to the Type of Revolving Borrowing is specified in any such notice,
then the requested Revolving Borrowing shall be a Base Rate Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall promptly
advise the Lenders of any notice given pursuant to this Section 2.02(e) and of
each Lender’s portion of the requested Borrowing.

(23)

--------------------------------------------------------------------------------


(f)    If a Fronting Bank shall not have received the payment required to be
made by Weyerhaeuser pursuant to Section 2.19(e) within the time specified in
such Section, such Fronting Bank will promptly notify the Administrative Agent
of the L/C Disbursement and the Administrative Agent will promptly notify each
Lender of such L/C Disbursement and its Applicable Percentage thereof. Not later
than 2:00 p.m., New York City time, on such date (or, if such Lender shall have
received such notice later than 12:00 noon, New York City time, on any day, no
later than 10:00 a.m., New York City time, on the immediately following Business
Day), each Lender will make available the amount of its Applicable Percentage of
such L/C Disbursement (it being understood that such amount shall be deemed to
constitute a Base Rate Loan of such Lender and such payment shall be deemed to
have reduced the L/C Exposure) in immediately available funds, to the
Administrative Agent in New York, New York, and the Administrative Agent will
promptly pay to the applicable Fronting Bank amounts so received by it from the
Lenders. The Administrative Agent will promptly pay to the applicable Fronting
Bank any amounts received by it from Weyerhaeuser pursuant to Section 2.19(e)
prior to the time that any Lender makes any payment pursuant to this paragraph
(f), and any such amounts received by the Administrative Agent thereafter will
be promptly remitted by the Administrative Agent to the Lenders that shall have
made such payments and to the applicable Fronting Bank, as their interests may
appear. If any Lender shall not have made its Applicable Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, such
Lender agrees to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this paragraph to
but excluding the date such amount is paid, to the Administrative Agent for the
account of the applicable Fronting Bank at, for the first such day, the Federal
Funds Rate, and for each day thereafter, the Base Rate.
Section 2.03      Conversion and Continuation of Loans. (a) Each Borrower shall,
with respect to its respective Revolving Borrowings, have the right at any time,
upon prior irrevocable written notice to the Administrative Agent given in the
manner and at the times specified in Section 2.02(e) with respect to the Type of
Revolving Borrowing into which conversion or continuation is to be made, to
convert any of its Revolving Borrowings into a Revolving Borrowing of a
different Type and to continue any of its Eurodollar Revolving Borrowings into a
subsequent Interest Period of any permissible duration, subject to the terms and
conditions of this Agreement and to the following:
(i)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of Revolving Loans
comprising the converted or continued Revolving Borrowing;
(ii)    if less than all the outstanding principal amount of any Revolving
Borrowing shall be converted or continued, the aggregate principal amount of
such Revolving Borrowing converted and/or continued shall in each case not be
less than the minimum amount set forth in Section 2.02;
(iii)    if a Eurodollar Borrowing is converted at any time other than on the
last day of the Interest Period applicable thereto, the applicable Borrower
shall pay any

(24)

--------------------------------------------------------------------------------


amount due pursuant to Section 2.13;
(iv)    if such Revolving Borrowing is to be converted into a Eurodollar
Borrowing or if a Eurodollar Borrowing is to be continued, no Interest Period
selected shall extend beyond the Termination Date; and
(v)    interest accrued to the day immediately preceding each date of conversion
or continuation shall be payable on each Revolving Borrowing (or part thereof)
that is converted or continued concurrently with such conversion or
continuation.
(b)    Each notice given pursuant to Section 2.03(a) shall be irrevocable and
shall refer to this Agreement and specify (i) the identity and the amount of the
Revolving Borrowing that the applicable Borrower requests to be converted or
continued; (ii) whether such Borrowing (or any part thereof) is to be converted
or continued as a Base Rate Borrowing or a Eurodollar Borrowing; (iii) if such
notice requests a conversion, the date of such conversion (which shall be a
Business Day); and (iv) if such Borrowing (or any part thereof) is to be
converted into or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Revolving
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration, in the case of a Eurodollar Borrowing.
The Administrative Agent shall advise the Lenders of any notice given pursuant
to Section 2.03(a) and of each Lender’s portion of any converted or continued
Revolving Borrowing.
(c)    If the applicable Borrower shall not have given notice in accordance with
this Section 2.03 to continue any Eurodollar Revolving Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.03 to convert such Eurodollar Borrowing), such
Borrowing shall automatically be converted into a Base Rate Borrowing. In the
event of the occurrence and continuation of a Default or an Event of Default (i)
all Eurodollar Revolving Borrowings of each Borrower shall be converted into
Base Rate Borrowings on the last day of the Interest Period then in effect, and
(ii) no Base Rate Borrowing may be converted into a Borrowing of another Type so
long as a Default or Event of Default continues to exist.
Section 2.04      Fees. (a) The Borrowers jointly and severally agree to pay to
each Lender, through the Administrative Agent, on each March 31, June 30,
September 30 and December 31 and on the date on which the Commitment of such
Lender shall be terminated as provided herein, a facility fee (each, a “Facility
Fee,” and collectively, the “Facility Fees”), calculated as specified below, on
the amount of the Commitment of such Lender, whether used or unused, during the
preceding quarter (or shorter period commencing with the Closing Date or ending
with the Termination Date applicable to such Lender or any date on which the
Commitment of such Lender shall be terminated). All Facility Fees shall be
computed on the basis of a year of 365 or 366 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The Facility Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the earlier of the

(25)

--------------------------------------------------------------------------------


Termination Date applicable to such Lender and the termination of the Commitment
of such Lender as provided herein, provided that, to the extent that any Lender
has any Credit Exposure which remains outstanding after the Termination Date,
the Facility Fee due to such Lender shall continue to accrue on such Credit
Exposure and shall be payable upon demand.
The Facility Fee for each Lender shall be calculated as a per annum rate in an
amount equal to the product of such Lender’s Commitment hereunder and the
applicable percentage specified in the table below, to be determined based upon
the Ratings received from S&P and Moody’s by Weyerhaeuser:
S&P:
Moody’s:
Level 1 
BBB+
Baa1 or better
Level 2 
BBB
Baa2
Level 3 
BBB-
Baa3
Level 4 
BB+
Ba1
Level 5 
BB
Ba2 or lower
Facility Fee
0.20%
0.25%
0.30%
0.35%
0.45%

The Facility Fees shall change effective as of the date on which the applicable
rating agency announces any change in its Ratings. In the event either S&P or
Moody’s shall withdraw or suspend its Ratings, the remaining Rating announced by
either S&P or Moody’s, as the case may be, shall apply. In the event neither
agency shall provide a Rating, the Facility Fees shall be based on the lowest
rating provided above. If the Ratings by S&P and Moody’s are split so that two
consecutive Levels (as defined in the table above) apply, the higher of those
Ratings shall determine the applicable percentage to calculate the Facility Fee.
If the Ratings by S&P and Moody’s are split so that the applicable Levels in the
table above are separated by only one intermediate Level, then such intermediate
Level shall determine the applicable percentage to calculate the Facility Fee.
If the Ratings by S&P and Moody’s are split so that the applicable Levels in the
table above are separated by two intermediate Levels, then the intermediate
Level representing one Level lower than the highest Rating shall determine the
applicable percentage to calculate the Facility Fee. The Facility Fees shall be
calculated by the Administrative Agent, which calculation absent manifest error
shall be final and binding on all parties.
(b)    Weyerhaeuser agrees to pay the Administrative Agent, for its own account,
the administration fees (the “Administrative Agent Fees”) at the times and in
the amounts agreed upon in the letter agreement dated as of November 8, 2006,
among Weyerhaeuser, WRECO, J.P. Morgan Securities Inc. and the Administrative
Agent.
(c)    Weyerhaeuser agrees to pay (i) to the Administrative Agent for pro rata
distribution to each Lender (an “L/C Participation Fee”), for the period from
the Closing Date until the later of the Termination Date and the date on which
there ceases to be any L/C Exposure outstanding (or such earlier date as all
Letters of Credit shall be canceled or expire and the Total Commitment shall be
terminated), on that portion of the average daily L/C Exposure attributable to
Letters of Credit issued for the account of Weyerhaeuser (excluding the portion
thereof attributable to unreimbursed L/C Disbursements), at the rate per annum
equal to the Applicable Margin for Eurodollar Loans from time to time in effect
for the Borrower and (ii) to each

(26)

--------------------------------------------------------------------------------


Fronting Bank for its own account a fronting fee (a “Fronting Fee”), which shall
accrue at such rate as is mutually agreed between the applicable Fronting Bank
and Weyerhaeuser on the average daily amount of the L/C Exposure attributable to
Letters of Credit issued by such Fronting Bank for the account of Weyerhaeuser
(excluding any portion thereof attributable to unreimbursed L/C Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Commitments and the date on which there ceases
to be any L/C Exposure attributable to Letters of Credit issued by such Fronting
Bank for the account of Weyerhaeuser, as well as such Fronting Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. L/C Participation Fees and
Fronting Fees accrued under this paragraph are payable quarterly in arrears on
the last day of each calendar quarter and on the date on which the Total
Commitment shall be terminated as provided herein. All L/C Participation Fees
and Fronting Fees payable under this paragraph shall be computed on the basis of
the number of days actually elapsed over a year of 365 or 366 days.
(d)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for prompt distribution, if and as appropriate,
among the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.
Section 2.05      Repayment of Loans; Evidence of Debt. (a) The outstanding
principal balance of (i) each Revolving Loan shall be payable on the Termination
Date and (ii) each Swing Line Loan shall be payable on the earlier of the
maturity date specified in the applicable Swing Line Borrowing Request (which
maturity shall not be later than the seventh day after the requested date of
such Borrowing) and the Termination Date. Each Loan shall bear interest from the
date thereof on the outstanding principal balance thereof as set forth in
Section 2.06.
(b)    Each Lender shall, and is hereby authorized by the Borrowers to, maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of each Borrower to repay its Loans in
accordance with the terms of this Agreement.

(27)

--------------------------------------------------------------------------------


(e)    Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note, substantially in the form of Exhibit F attached hereto. In such
event, the applicable Borrower shall promptly, and in no event more than 10
Business Days after a request therefor, prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns). Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
Section 2.06      Interest on Loans. (a) Subject to the provisions of Section
2.07, the Loans comprising Eurodollar Revolving Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days) at a rate per annum equal to the Eurodollar Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin, determined pursuant to
paragraph (d) below.
(b)    Subject to the provisions of Section 2.07 the Loans comprising each Base
Rate Borrowing (based on the Prime Rate) shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be) at a rate per annum equal to the Base Rate plus the Applicable
Margin.
(c)    Interest on each Eurodollar Loan shall, except as otherwise provided in
this Agreement, be payable on the last day of the Interest Period applicable
thereto and, in case of a Eurodollar Loan with an Interest Period of more than
three months’ duration, each day that would have been an interest payment date
for such Loan had successive Interest Periods of three months’ duration been
applicable to such Loan, and on the Termination Date or any earlier date on
which this Agreement is, pursuant to its terms and conditions, terminated.
Interest on each Base Rate Loan shall be payable quarterly in arrears on the
last Business Day of each March, June, September and December, except as
otherwise provided in this Agreement and on the Termination Date or any earlier
date on which this Agreement is, pursuant to its terms and conditions,
terminated. The applicable Eurodollar Rate or Base Rate for each Interest Period
or day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.
(d)    As used herein, “Applicable Margin” shall mean the applicable percentage
per annum specified in the table below, to be determined based upon the Ratings
received by Weyerhaeuser from S&P and Moody’s. The applicable percentage
referred to in the immediately preceding sentence shall be determined based upon
the Ratings, as follows:

(28)

--------------------------------------------------------------------------------


S&P:
Moody’s:
Level 1 
BBB+
Baa1 or better
Level 2 
BBB
Baa2
Level 3 
BBB-
Baa3
Level 4 
BB+
Ba1
Level 5 
BB
Ba2 or lower
Eurodollar Loan:
1.30%
1.50%
1.70%
1.90%
2.30%
Base Rate Loan:
0.30%
0.50%
0.70%
0.90%
1.30%

The Applicable Margin shall change effective as of the date on which the
applicable rating agency announces any change in its Ratings. In the event
either S&P or Moody’s shall withdraw or suspend its Ratings, the remaining
Rating announced by either S&P or Moody’s, as the case may be, shall apply. In
the event neither agency shall provide a Rating, the Applicable Margin shall be
based on the lowest rating provided above. If the Ratings by S&P and Moody’s are
split so that two consecutive Levels (as defined in the table above) apply, the
higher of those Ratings shall determine the Applicable Margin. If the Ratings by
S&P and Moody’s are split so that the applicable Levels in the table above are
separated by only one intermediate Level, then such intermediate Level shall
determine the Applicable Margin. If the Ratings by S&P and Moody’s are split so
that the applicable Levels in the table above are separated by two intermediate
Levels, then the intermediate Level representing one Level lower than the
highest Rating shall determine the Applicable Margin. The Applicable Margin
shall be calculated by the Administrative Agent, which calculation absent
manifest error shall be final and binding on all parties.
Section 2.07      Default Interest. If a Borrower shall default in the payment
of the principal of or interest on any of its Loans or any other amount
(including Fees) becoming due hereunder (other than any L/C Disbursement that
has been made by a Fronting Bank and not yet due pursuant to the terms of
Section 2.19(e)), whether by scheduled maturity, notice of prepayment,
acceleration or otherwise, such Borrower shall on demand from time to time by
the Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount (including accrued and unpaid interest) up to (but not
including) the date of actual payment (after as well as before judgment) at a
rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of any other amount (including Fees), the
rate applicable to Base Rate Loans plus 2%, in each case, with respect to
clauses (x) and (y) above, from the date of such non‑payment until such amount
is paid in full (after as well as before judgment).
Section 2.08      Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined in good faith that dollar deposits in the principal amounts of the
Eurodollar Loans comprising such Borrowing are not generally available in the
London interbank market, or that the rates at which such dollar deposits are
being offered will not adequately and fairly reflect the cost to the Required
Lenders of making or

(29)

--------------------------------------------------------------------------------


maintaining their Eurodollar Loans during such Interest Period, or that
reasonable means do not exist for ascertaining the Eurodollar Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written
notice of such determination to the Borrowers and the Lenders. In the event of
any such determination, until the Administrative Agent shall have advised the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any request by the Borrowers for a Eurodollar Revolving
Borrowing pursuant to Section 2.02 shall be deemed to be a request for a Base
Rate Borrowing and (ii) any request by the Borrowers for a conversion to, or a
continuation of, a Eurodollar Revolving Borrowing pursuant to Section 2.03 shall
be deemed to be a request for, respectively, a continuation as, or a conversion
to, a Base Rate Borrowing. Each determination by the Administrative Agent
hereunder shall be conclusive absent manifest error.
Section 2.09      Termination and Reduction of Commitments. (a) The unused
Commitments of each Lender shall be automatically terminated on the Termination
Date.
(b)    Subject to Section 2.10(b), upon at least three Business Days’ prior
irrevocable written notice to the Administrative Agent, the Borrowers may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Total Commitment; provided, however, that (i) each partial reduction
shall be in an integral multiple of $1,000,000 and in a minimum principal amount
of $5,000,000 and (ii) no such termination or reduction shall be made which
would reduce the Total Commitment to an amount less than the sum of the
aggregate outstanding principal amount of Loans and the aggregate L/C Exposure.
(c)    Subject to Section 2.18, each reduction in the Total Commitment hereunder
shall be made ratably among the Lenders in accordance with their respective
Commitments. The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of the Lenders, on the date of each
termination or reduction, the Facility Fees on the amount of the Commitments so
terminated or reduced accrued through the date of such termination or reduction.
Section 2.10      Prepayment. (a) Voluntary Prepayments. Each of the Borrowers
shall have the right at any time and from time to time to prepay any of its
respective Revolving Borrowings, in whole or in part, upon giving written notice
(or telephone notice promptly confirmed by written notice) to the Administrative
Agent: (i) before 12:00 noon, New York City time, three Business Days prior to
prepayment, in the case of Eurodollar Loans and (ii) before 12:00 noon, New York
City time, one Business Day prior to prepayment, in the case of Base Rate Loans;
provided, however, that each partial prepayment shall be in an amount which is
an integral multiple of $1,000,000 and not less than $5,000,000.
(b)    Mandatory Prepayments. On the date of any termination or reduction of the
Commitments pursuant to Section 2.09, the Borrowers shall pay or prepay so much
of their respective Borrowings as shall be necessary in order that the aggregate
principal amount of Loans outstanding plus the aggregate L/C Exposure does not
exceed the Total Commitment, after giving effect to such termination or
reduction.

(30)

--------------------------------------------------------------------------------


(c)    Each notice of prepayment under paragraph (a) above shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the applicable Borrower to
prepay such Borrowing (or portion thereof) by the amount stated therein on the
date stated therein. All prepayments under this Section 2.10 shall be subject to
Section 2.13 but otherwise without premium or penalty. All prepayments under
this Section 2.10 shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.
Section 2.11      Reserve Requirements; Change in Circumstances. (a) It is
understood that the cost to each Lender (including the Administrative Agent, any
Swing Line Bank and any Fronting Bank) of making or maintaining any of the
Eurodollar Loans, Base Rate Loans (to the extent that the rate is determined
pursuant to clause (iii) of the definition thereof) or Letters of Credit may
fluctuate as a result of the applicability of reserve requirements imposed by
the Board at the ratios provided for in Regulation D. Each Borrower agrees to
pay to each of such Lenders from time to time, as provided in paragraph (d)
below, such amounts as shall be necessary to compensate such Lender for the
portion of the cost of making or maintaining Eurodollar Loans and Base Rate
Loans to such Borrower (or issuing Letters of Credit for the account of
Weyerhaeuser) resulting from any such reserve requirements provided for in
Regulation D as in effect on the date thereof, it being understood that the
rates of interest applicable to Eurodollar Loans have been determined on the
assumption that no such reserve requirements exist or will exist and that such
rates do not reflect costs imposed on the Lenders in connection with such
reserve requirements. It is agreed that for purposes of this paragraph (a) the
Eurodollar Loans made hereunder shall be deemed to constitute Eurocurrency
Liabilities as defined in Regulation D and to be subject to the reserve
requirements of Regulation D without the benefit of or credit for proration,
exemptions or offsets which might otherwise be available to the Lenders from
time to time under Regulation D.
(b)    Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall (x) subject any Lender (including the Administrative Agent, any Swing
Line Bank and any Fronting Bank) to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender (including the
Administrative Agent, any Swing Line Bank and any Fronting Bank) in respect
thereof (other than (A) taxes imposed on or with respect to any payment made by
the Borrowers under any Loan Document, including Taxes covered by Section 2.17,
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar taxes)), or (y) impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by such Lender, or
shall impose on such Lender or the London interbank market any other condition
affecting this Agreement or any Eurodollar Loan made by such Lender or any
Letter of Credit issued by any Fronting Bank hereunder, and the result of any of
the foregoing in clause (x) or (y) shall be to increase the cost to such Lender,
the Administrative Agent, Swing Line Bank or Fronting Bank of making or
maintaining any Eurodollar Loan (or issuing any Letter of Credit) or to reduce
the amount of any sum received or receivable by such

(31)

--------------------------------------------------------------------------------


Lender hereunder (whether of principal, interest or otherwise) in respect
thereof by an amount deemed by such Lender to be material, then the applicable
Borrower will pay to such Lender upon demand such additional amount or amounts
as will compensate such Lender for such additional costs actually incurred or
reduction actually suffered.
(c)    If after the date hereof any Lender (including the Administrative Agent,
the Swing Line Banks and any Fronting Bank) shall have determined that the
adoption after the date hereof of any other generally applicable law, rule,
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation, applicability or administration of any of
the foregoing by any governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender (or any lending office of such Lender) or any Lender’s holding company
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Lender’s capital
or on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Loans made by such Lender pursuant hereto (or the Letters of
Credit issued hereunder) to a level below that which such Lender or such
Lender’s holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, the applicable
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(d)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.
(e)    A certificate of a Lender (including the Administrative Agent, the Swing
Line Banks and any Fronting Bank) setting forth a reasonably detailed
explanation of such amount or amounts as shall be necessary to compensate such
Lender (or participating banks or other entities pursuant to Section 9.04) as
specified in paragraph (a), (b) or (c) above, as the case may be, shall be
delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay each Lender the amount shown as due on any such certificate
delivered by it within 10 days after the receipt of the same.
(f)    Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period; provided that the Borrowers shall not be required to

(32)

--------------------------------------------------------------------------------


compensate a Lender pursuant to this Section 2.11 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of such increased costs or reductions in accordance with
paragraph (d) above and of such Lender’s intention to claim compensation
thereof; provided further that, if the circumstances giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
(g)    Notwithstanding any other provision of this Section 2.11, no Lender shall
demand compensation for any increased costs or reduction referred to above if it
shall not be the general policy or practice of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any (it being understood that this sentence shall not in
any way limit the discretion of any Lender to waive the right to demand such
compensation in any given case).
Section 2.12      Change in Legality. (a) Notwithstanding any other provision
herein contained, if any change in any law or regulation or in the
interpretation thereof by any governmental authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
(including the Administrative Agent, any Swing Line Bank and any Fronting Bank)
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrowers and to the Administrative Agent, such Lender may:
(i)    declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder and any request by either Borrower for a Eurodollar Revolving
Borrowing or a conversion to or continuation of a Eurodollar Revolving Borrowing
shall, as to such Lender only, be deemed a request for a Base Rate Loan unless
such declaration shall be subsequently withdrawn; and
(ii)    require that all outstanding Eurodollar Revolving Loans made by it be
converted into Base Rate Loans, in which event all such Eurodollar Revolving
Loans shall be automatically converted into Base Rate Loans as of the effective
date of such notice as provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Revolving Loans that would have been made by such Lender or
the converted Eurodollar Revolving Loans of such Lender shall instead be applied
to repay the Base Rate Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Revolving Loans.
(b)    For purposes of this Section 2.12, a notice to a Borrower by any Lender
shall be effective as to each Eurodollar Revolving Loan, if lawful, on the last
day of the Interest Period currently applicable to such Eurodollar Revolving
Loan; in all other cases such notice shall be effective on the date of receipt
by such Borrower.

(33)

--------------------------------------------------------------------------------


Section 2.13      Indemnity. Each Borrower shall indemnify each Lender against
any loss or expense which such Lender sustains or incurs as a consequence of (a)
any failure by such Borrower to fulfill on the date of any borrowing or any
issuance of Letters of Credit hereunder the applicable conditions set forth in
Article IV, (b) any failure by such Borrower to borrow or continue any Loan
hereunder or to proceed with the issuance of a Letter of Credit hereunder after
irrevocable notice of such borrowing, continuation or issuance has been given
pursuant to Section 2.02, 2.03, 2.19, 2.20 or 2.21, as applicable, (c) any
payment, prepayment or conversion of a Eurodollar Loan required by any other
provision of this Agreement or otherwise made or deemed made to or by such
Borrower on a date other than the last day of the Interest Period applicable
thereto; provided that such Borrower shall not be required to indemnify a Lender
pursuant to this clause (c) for any loss or expense to the extent any such loss
or expense shall have been incurred pursuant to (i) Section 2.12 or (ii) Section
2.10(a) more than six months prior to the date that the applicable Lender shall
have notified such Borrower of its intention to claim compensation therefor, (d)
any default in payment or prepayment of the principal amount of any Loan to such
Borrower or any part thereof or interest accrued thereon, as and when due and
payable (at the due date thereof, whether by scheduled maturity, acceleration,
irrevocable notice of prepayment or otherwise) or (e) the occurrence of any
Event of Default including, in each such case, any loss or reasonable expense
sustained or incurred or to be sustained or incurred in liquidating or employing
deposits from third parties acquired to effect or maintain such Loan or any part
thereof as a Eurodollar Loan. Such loss or reasonable expense shall include an
amount equal to the excess, if any, as reasonably determined by such Lender, of
(i) its cost of obtaining the funds for the Loan being paid, prepaid, converted
or not borrowed (based, in the case of a Eurodollar Loan, on the Eurodollar
Rate) for the period from the date of such payment, prepayment or conversion or
failure to borrow to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow, the Interest Period for such Loan which would
have commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid or converted or not borrowed for such
period or Interest Period, as the case may be. A certificate of any Lender
setting forth a reasonably detailed explanation of any amount or amounts which
such Lender is entitled to receive pursuant to this Section shall be delivered
to such Borrower and shall be conclusive absent manifest error.
Section 2.14      Pro Rata Treatment. Each Borrowing, each payment or prepayment
of principal of any Borrowing, each payment of interest on the Loans, each
payment of the Facility Fees, each reduction of the Commitments and each
conversion of any Borrowing to a Borrowing of any Type, shall be allocated pro
rata among the Lenders in accordance with their respective Commitments (or, if
such Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Revolving Loans). Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.
Section 2.15      Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
a Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or

(34)

--------------------------------------------------------------------------------


interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Loans (other than pursuant to Sections 2.09, 2.11 and 2.12) as a
result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal amount of the Loans and participations in the Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.15 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. Each Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by such Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to such Borrower in the amount of such participation.
Section 2.16      Payments. (a) The Borrowers shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts payable
with respect to the Letters of Credit or otherwise) hereunder and under any
other Loan Document without setoff, counterclaim or deduction of any kind not
later than 12:00 (noon), New York City time, on the date when due in dollars to
the Administrative Agent at its offices at 383 Madison Ave, New York, New York,
in immediately available funds.
(b)    Whenever any payment (including principal of or interest on any Borrowing
or any Fees or other amounts payable with respect to the Letters of Credit or
otherwise) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
Section 2.17      Taxes. (a) Any and all payments made by or on behalf of any
Borrower under this Agreement or any other Loan Document shall be made, in
accordance with Section 2.16, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding any income,
franchise, branch profits or similar tax imposed on or measured by the net
income or net profits of the Administrative Agent, the Swing Line Banks, any
Fronting Bank or any Lender (or any transferee or assignee that acquires a Loan
(any such entity a “Transferee”)) by the United States or any jurisdiction under
the laws of which it is organized or doing business

(35)

--------------------------------------------------------------------------------


or any political subdivision thereof (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Withholding Agent shall be required by law to
deduct any Taxes or Other Taxes (as defined below) from or in respect of any sum
payable hereunder to the Lenders (or any Transferee), the Swing Line Banks, any
Fronting Bank or the Administrative Agent, as determined in good faith by the
applicable Withholding Agent, (i) the sum payable by the applicable Borrower
shall be increased by the amount necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.17) such Lender (or Transferee), the Swing Line Banks, any
Fronting Bank or the Administrative Agent (as the case may be) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make such deductions and (iii) the
applicable Withholding Agent shall pay the full amount deducted to the relevant
taxing authority or other Governmental Authority in accordance with applicable
law. For purposes hereof, Taxes shall not include taxes withheld pursuant to
FATCA as in effect on the date the Lender (or Transferee), Swing Line Bank or
Fronting Bank becomes a party to this Agreement or designates a new lending
office, except to the extent such Lender (or Transferee), such Swing Line Bank
or such Fronting Bank (or its assignors (if any)) was entitled, at the time of
designation of a new lending office (or assignment) to receive additional
amounts from the Borrowers with respect to such taxes pursuant to this
paragraph.
(b)    In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made by such Borrower hereunder or under any
other Loan Document or from the execution, delivery or registration of or
performance under this Agreement or any other Loan Document, or otherwise with
respect to such Borrower’s role in this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto
(hereinafter referred to as “Other Taxes”).
(c)    Each Borrower will indemnify each Lender (or Transferee), each Swing Line
Bank, each Fronting Bank and the Administrative Agent for the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable by such Borrower under this Section 2.17) paid
by such Lender (or Transferee), such Swing Line Bank, such Fronting Bank or the
Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant taxing authority or other Governmental Authority. Such
indemnification shall be made within 30 days after the date any Lender (or
Transferee), the Swing Line Banks, any Fronting Bank or the Administrative
Agent, as the case may be, makes written demand therefor. If any Lender (or
Transferee), any Fronting Bank or the Administrative Agent becomes entitled to a
refund of Taxes or Other Taxes for which such Lender (or Transferee), such Swing
Line Bank, such Fronting Bank or the Administrative Agent has received payment
from a Borrower hereunder, such Lender (or Transferee), such Swing Line Bank,
such Fronting Bank or Administrative Agent, as the case may be, shall, at the
expense of such Borrower, use its reasonable efforts (consistent with internal
policy, and legal and regulatory restrictions) to obtain such refund. If a
Lender (or Transferee), the Swing Line Banks, a Fronting Bank or the
Administrative Agent receives a refund or is

(36)

--------------------------------------------------------------------------------


entitled to claim a tax credit in respect of any Taxes or Other Taxes for which
such Lender (or Transferee), such Swing Line Bank, such Fronting Bank or the
Administrative Agent has received payment from a Borrower hereunder it shall
promptly notify such Borrower of such refund or credit and shall, within 30 days
after receipt of a request by such Borrower (or promptly upon receipt, if such
Borrower has requested application for such refund or credit pursuant hereto),
repay such refund or amount of credit to such Borrower, net of all out-of-pocket
expenses of such Lender (or Transferee), such Swing Line Bank, such Fronting
Bank or the Administrative Agent, as applicable, and without interest; provided
that each Borrower, upon the request of such Lender (or Transferee), such Swing
Line Bank, such Fronting Bank or the Administrative Agent, agrees to return such
refund or amount of credit (plus penalties, interest or other charges) to such
Lender (or Transferee), such Swing Line Bank, such Fronting Bank or the
Administrative Agent in the event such Lender (or Transferee), such Swing Line
Bank, such Fronting Bank or the Administrative Agent is required to repay such
refund or such credit is denied or subsequently determined to be unavailable.
(d)    Each Lender (or Transferee), Swing Line Bank or Fronting Bank shall
indemnify the Administrative Agent and the Borrowers for the full amount of any
taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority (except, in the case of
the Borrowers, Taxes or Other Taxes) that are attributable to such Lender (or
Transferee), Swing Line Bank or Fronting Bank, as applicable, and that are
payable or paid by the Administrative Agent or the Borrowers, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent or the Borrowers in
good faith. A certificate as to the amount of such payment or liability
delivered to any Lender (or Transferee), Swing Line Bank or Fronting Bank by the
Administrative Agent or the Borrowers shall be conclusive absent manifest error.
(e)    Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by either Borrower in respect of any payment to any Lender (or
Transferee), the Swing Line Banks, any Fronting Bank or the Administrative
Agent, such Borrower will furnish to the Administrative Agent, at its address
referred to in Section 9.01, the original or a certified copy of a receipt
evidencing payment thereof to the proper Governmental Authority.
(f)    Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.17 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.
(g)    Each Lender (or Transferee), each Swing Line Bank or each Fronting Bank
shall, on or prior to the date of its execution and delivery of this Agreement
or, in the case of a Transferee, on the date on which it becomes a Lender and in
the case of any Lender, any Swing Line Bank or any Fronting Bank, on or prior to
the date such Lender, such Swing Line Bank or such Fronting Bank changes its
funding office, and from time to time thereafter as requested in writing by
either Borrower or the Administrative Agent, deliver to the Borrowers and the
Administrative Agent such certificates, documents or other evidence, as required
by the Code or

(37)

--------------------------------------------------------------------------------


Treasury Regulations issued pursuant thereto, including (x) Internal Revenue
Service Form W-9 if such Lender (or Transferee), such Swing Line Bank or such
Fronting Bank is a “United States Person” as defined in Section 7701(a)(30) of
the Code, or (y) if such Lender (or Transferee), such Swing Line Bank or such
Fronting Bank is a not a “United States Person” as defined in Section
7701(a)(30) of the Code, Internal Revenue Service Form W-8BEN, Form W-8ECI or
Form W-8IMY (together with any applicable underlying Internal Revenue Service
Forms) and any other certificate or statement of exemption required by Treasury
Regulation Section 1.1441-4(a) or 1.1441-6(c) or any subsequent version thereof,
properly completed and duly executed by such Lender (or Transferee), such Swing
Line Bank or such Fronting Bank establishing that any payment under the Loan
Documents is (i) not subject to withholding under the Code because such payment
is effectively connected with the conduct by such Lender (or Transferee) or such
Fronting Bank of a trade or business in the United States, or (ii) fully or
partially exempt from United States tax under a provision of an applicable tax
treaty, or (iii) not subject to withholding under the portfolio interest
exception under Section 871(h) or Section 881(c) of the Code (and, if such
Lender (or Transferee), such Swing Line Bank or such Fronting Bank delivers a
Form W-8BEN claiming the benefits of exemption from United States withholding
tax under Section 871(h) or Section 881(c), a certificate representing that such
Lender (or Transferee), such Swing Line Bank or such Fronting Bank is not a
“bank” for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of either
Borrower and is not a controlled foreign corporation related to either Borrower
(within the meaning of Section 864(d)(4) of the Code). In addition, each Lender
(or Transferee), each Swing Line Bank and each Fronting Bank shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender (or Transferee), such Swing Line Bank or such Fronting
Bank. Each Lender (or Transferee), each Swing Line Bank and each Fronting Bank
shall promptly notify the Borrowers and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this Section, a Lender (or Transferee), a Swing Line Bank or
a Fronting Bank shall not be required to deliver any form pursuant to this
Section that such Lender (or Transferee), such Swing Line Bank or such Fronting
Bank is not legally able to deliver. Unless the Borrowers and the Administrative
Agent have received forms or other documents reasonably satisfactory to them
indicating that payments hereunder are not subject to United States withholding
tax or are subject to such tax at a rate reduced by an applicable tax treaty,
each applicable Borrower or the Administrative Agent shall withhold taxes from
such payments at the applicable statutory rate in the case of payments to or for
any Lender (or Transferee), any Swing Line Bank or any Fronting Bank organized
under the laws of a jurisdiction outside the United States. If a Lender (or
Transferee), a Swing Line Bank or a Fronting Bank is unable to deliver one of
these forms or if the forms provided by a Lender (or Transferee), a Swing Line
Bank or a Fronting Bank, at the time such Lender (or Transferee), such Swing
Line Bank or such Fronting Bank, first becomes a party to this Agreement or at
the time a Lender (or Transferee), a Swing Line Bank or a Fronting Bank, changes
its funding office (other than at the request of a Borrower) indicate a United
States withholding tax rate in excess of zero, United States withholding tax at
such rate shall be considered excluded from Taxes unless and until such Lender
(or Transferee), such Swing Line Bank or such Fronting Bank, provides the
appropriate forms certifying that a lesser rate applies,

(38)

--------------------------------------------------------------------------------


whereupon United States withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such appropriate forms;
provided, however, that if at the effective date of a transfer pursuant to which
a Lender (or Transferee), a Swing Line Bank or a Fronting Bank becomes a party
to this Agreement, the Lender’s (or Transferee’s), the Swing Line Banks’ or the
Fronting Banks’ assignor was entitled to payments under Section 2.17(a) in
respect of United States withholding taxes at such date, then, to such extent,
the term Taxes shall include (in addition to withholding taxes that may be
imposed in the future or other amounts otherwise includable in Taxes) such
United States withholding taxes, if any, applicable with respect to such
assignee on such date.
(h)    The Borrowers shall not be required to pay any additional amounts to any
Lender (or Transferee), the Swing Line Banks or any Fronting Bank in respect of
United States withholding tax pursuant to this Section 2.17 for any period in
respect of which the obligation to pay such additional amounts would not have
arisen but for a failure by such Lender (or Transferee), such Swing Line Bank or
such Fronting Bank, to comply with the provisions of paragraph (g) above unless
such failure results from (i) a change in applicable law, regulation or official
interpretation thereof or (ii) an amendment, modification or revocation of any
applicable tax treaty or a change in official position regarding the application
or interpretation thereof, in each case after the Closing Date (or, if later,
after the date on which such Lender, such Swing Line Bank or such Fronting Bank
becomes a party to this Agreement) (and, in the case of a Transferee, after the
date of assignment or transfer).
(i)    Any Lender (or Transferee), any Swing Line Bank or any Fronting Bank
claiming any additional amounts payable pursuant to this Section 2.17 shall use
reasonable efforts (consistent with internal policy, and legal and regulatory
restrictions) to file any certificate or document requested by the Borrowers or
to change the jurisdiction of its applicable lending office if the making of
such a filing or change would avoid the need for or reduce the amount of any
such additional amounts which may thereafter accrue and would not, in the
reasonable determination of such Lender (or Transferee), such Swing Line Bank or
such Fronting Bank be materially disadvantageous to such Lender (or Transferee),
such Swing Line Bank or such Fronting Bank or require the disclosure of
information that such Lender (or Transferee), such Swing Line Bank or such
Fronting Bank reasonably considers to be confidential.
(j)    If a payment made to a Lender (or Transferee), Swing Line Bank or
Fronting Bank under any Loan Document would be subject to U.S. Federal
withholding tax imposed by FATCA if such Lender (or Transferee), Swing Line Bank
or Fronting Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender (or Transferee), Swing Line Bank or
Fronting Bank (as the case may be) shall deliver to the Withholding Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Withholding Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender (or Transferee), Swing Line

(39)

--------------------------------------------------------------------------------


Bank or Fronting Bank (as the case may be) has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
2.17(j), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Section 2.18      Mitigation Obligations; Replacement of Lenders. (a) If any
Lender (including the Administrative Agent, any Swing Line Bank or any Fronting
Bank) requests compensation under Section 2.11, or if it becomes unlawful for
any Lender (including the Administrative Agent, any Swing Line Bank or any
Fronting Bank) to make or maintain Eurodollar Loans under Section 2.12, or if a
Borrower is required to pay any additional amount to any Lender, the
Administrative Agent, any Swing Line Bank, any Fronting Bank or any Governmental
Authority for the account of any Lender, the Administrative Agent or any
Fronting Bank pursuant to Section 2.17, then such Lender, the Administrative
Agent, such Swing Line Bank or such Fronting Bank shall, at the request of such
Borrower, use reasonable efforts to designate a different lending office for
funding or booking its Loans or for the issuance of Letters of Credit hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, the Administrative
Agent, such Swing Line Bank or such Fronting Bank, as the case may be, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.11 or 2.17 or no longer make it unlawful for such Lender, the
Administrative Agent, such Swing Line Bank or such Fronting Bank, to make or
maintain Eurodollar Loans under Section 2.12, as the case may be, in the future
and (ii) would not subject such Lender, the Administrative Agent, such Swing
Line Bank or such Fronting Bank, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender, the
Administrative Agent, such Swing Line Bank or such Fronting Bank, as the case
may be. The Borrowers hereby agree, jointly and severally, to pay all reasonable
costs and expenses incurred by any Lender, the Administrative Agent, the Swing
Line Banks or any Fronting Bank in connection with any such designation or
assignment.
(b)    If any Lender or any Fronting Bank requests compensation under Section
2.11, or if it becomes unlawful for any Lender, any Swing Line Bank or any
Fronting Bank to make or maintain Eurodollar Loans under Section 2.12, or if a
Borrower is required to pay any additional amount to any Lender, any Swing Line
Bank any Fronting Bank or any Governmental Authority for the account of any
Lender, any Swing Line Bank or any Fronting Bank pursuant to Section 2.17, or if
any Lender, any Swing Line Bank or any Fronting Bank becomes a Defaulting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender, such Swing Line Bank or such Fronting Bank and the Administrative
Agent, (i) require such Lender, such Swing Line Bank or such Fronting Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (y) such assigning Lender, Swing Line Bank or Fronting
Bank shall have received payment of an amount equal to the outstanding principal
of its Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the

(40)

--------------------------------------------------------------------------------


Borrowers (in the case of all other amounts) and (z) in the case of any such
assignment resulting from a claim for compensation under Section 2.11 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments or (ii) terminate the
Commitment of such Lender upon notice given to such Lender within 45 days of
receipt of the notice given by the Lender; provided that such notice shall be
accompanied by prepayment in full of all Loans from such Lender, including
accrued interest thereon and any breakage costs, accrued fees and all other
amounts payable to such Lender, without extension, conversion or continuation. A
Lender, a Swing Line Bank or a Fronting Bank shall not be required to make any
such assignment and delegation under clause (i) above or terminate its
Commitment under clause (ii) above if, prior thereto, as a result of a waiver by
such Lender, such Swing Line Bank or such Fronting Bank or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
or termination of Commitment cease to apply.
Section 2.19      Letters of Credit.(a) General. Weyerhaeuser may from time to
time request the issuance of Letters of Credit for its own account (for
obligations of Weyerhaeuser or any of its Subsidiaries), denominated in dollars,
in form reasonably acceptable to the Administrative Agent and the applicable
Fronting Bank, at any time and from time to time until the earlier of (i) the
date that is five Business Days prior to the Termination Date and (ii) the
termination of the Commitments hereunder. This Section shall not be construed to
impose an obligation upon any Fronting Bank to issue any Letter of Credit that
is inconsistent with the terms and conditions of this Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), Weyerhaeuser shall hand deliver or
telecopy to the applicable Fronting Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit Weyerhaeuser
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension, the Aggregate Credit Exposure shall
not exceed the Total Commitment. The Administrative Agent shall, from time to
time at the request of any Lender and in any case once during each fiscal
quarter of Weyerhaeuser and based on the information provided to it by the
Fronting Banks, provide the Lenders with the amount of the L/C Exposure. Each of
the Fronting Banks hereby agrees to provide the Administrative Agent on demand
with all the information necessary in the computation thereof.
(c)    Expiration Date. Each Letter of Credit shall expire no later than the
earlier of (i) one year from the date of its issuance and (ii) the date that is
five Business Days prior to the Termination Date.

(41)

--------------------------------------------------------------------------------


(d)    Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Fronting Bank or the Lenders, each
Fronting Bank hereby grants to each Lender, and each such Lender hereby acquires
from such Fronting Bank, a participation in each Letter of Credit issued by such
Fronting Bank equal to such Lender’s Applicable Percentage from time to time of
the aggregate amount available to be drawn under such Letter of Credit,
effective upon the issuance of such Letter of Credit. In consideration and in
furtherance of the foregoing and for so long as any Letters of Credit shall
remain outstanding hereunder, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Fronting Bank, such Lender’s proportionate share of each L/C Disbursement made
by such Fronting Bank and not reimbursed by Weyerhaeuser forthwith on the date
due as provided in Section 2.19(e). Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute, unconditional and irrevocable and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If a Fronting Bank shall make any L/C Disbursement in
respect of a Letter of Credit, Weyerhaeuser shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than the Business Day
after Weyerhaeuser shall have received notice from such Fronting Bank that
payment of such draft has been made. Upon receipt thereof, the Administrative
Agent shall promptly distribute such reimbursement payment to such Fronting Bank
and to the extent each Lender has funded its participation therein in accordance
with paragraph (d), to such Lenders.
(f)    Obligations Absolute. Weyerhaeuser’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
(i)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
(iii)    the existence of any claim, setoff, defense or other right that
Weyerhaeuser, any other party guaranteeing, or otherwise obligated with,
Weyerhaeuser or any subsidiary or other affiliate thereof or any other person
may at any time have against the beneficiary under any Letter of Credit, any
Fronting Bank, the Administrative Agent or any Lender or any other person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;
(iv)    any draft or other document presented under a Letter of Credit proving
to

(42)

--------------------------------------------------------------------------------


be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
(v)    payment by any Fronting Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
(vi)    any other act or omission to act or delay of any kind of any Fronting
Bank, the Lenders, the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of Weyerhaeuser’s obligations hereunder;
provided, however, that the foregoing shall not be construed to excuse any
Fronting Bank from liability to Weyerhaeuser to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by Weyerhaeuser to the extent permitted by applicable law) suffered by
Weyerhaeuser that are caused by such Fronting Bank’s gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.
It is understood that any Fronting Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the applicable Fronting Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of such Fronting Bank.
(g)    Disbursement Procedures. Each Fronting Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Fronting Bank shall as promptly
as possible give telephonic notification, confirmed by telecopy, to the
Administrative Agent and Weyerhaeuser of such demand for payment and whether
such Fronting Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Weyerhaeuser of its obligation to reimburse such Fronting Bank and the
Lenders with respect to any such L/C Disbursement. The Administrative Agent
shall promptly give each Lender notice thereof.

(43)

--------------------------------------------------------------------------------


(h)    Interim Interest. When (x) a Fronting Bank shall make any L/C
Disbursement in respect of a Letter of Credit or (y) any Lender shall have
acquired a participation in a Letter of Credit pursuant to Section 2.19(d),
then, unless Weyerhaeuser shall reimburse such L/C Disbursement or pay for such
participation in full on the date thereof, the unpaid amount thereof shall bear
interest for the account of such Fronting Bank or such Lender, as applicable,
for each day from and including the date of such L/C Disbursement or the
acquisition of such participation, as applicable, to but excluding the earlier
of, to the extent applicable, the date of payment by Weyerhaeuser or the date on
which interest shall commence to accrue on the Base Rate Loans resulting from
such L/C Disbursement as provided in Section 2.02(f), at the rate per annum that
would apply to such amount if such amount were a Base Rate Loan.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, Weyerhaeuser shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders thereof and of the amount to be
deposited, deposit in an account with the Administrative Agent, for the benefit
of the Fronting Banks and the Lenders, as applicable, an amount in cash equal to
the portion of the L/C Exposure attributable to Letters of Credit issued for the
account of Weyerhaeuser and outstanding as of such date; provided that, if any
of the events described in Sections 7.01(g) or 7.01(h) shall occur with respect
to a Borrower, Weyerhaeuser shall automatically deposit, without presentment,
demand, protest or any other notice of any kind, an amount in cash equal to the
portion of the L/C Exposure attributable to Letters of Credit issued for the
account of Weyerhaeuser and outstanding as of such date in an account with the
Administrative Agent, for the benefit of the Fronting Banks and the Lenders, as
applicable.
Each deposit of cash pursuant to this Section 2.19(i) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Such deposits shall not bear interest. Moneys in such account shall
automatically be applied by the Administrative Agent to reimburse the applicable
Fronting Bank and Lenders participating pursuant to Section 2.19(d) for L/C
Disbursements attributable to Letters of Credit issued for the account of
Weyerhaeuser for which such Fronting Bank and such participating Lenders have
not been reimbursed, and any remaining amounts will either (i) be held for the
satisfaction of the reimbursement obligations of Weyerhaeuser for the L/C
Exposure at such time or (ii) if the maturity of the Loans has been accelerated,
be applied to satisfy the obligations of the Borrowers under this Agreement. If
Weyerhaeuser is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to Weyerhaeuser within three Business
Days after all Events of Default have been cured or waived.
Section 2.20      Swing Line Loans. (a) A Borrower may request a Swing Line Bank
to make, and such Swing Line Bank shall make, on the terms and conditions
hereinafter set forth, Swing Line Loans to such Borrower from time to time on
any Business Day during the period from the date hereof until the Termination
Date in an aggregate amount (for all

(44)

--------------------------------------------------------------------------------


outstanding Swing Line Loans) not to exceed at any time outstanding
$100,000,000; subject, however, to the conditions that (i) at no time shall the
outstanding aggregate principal amount of all Loans made by all Lenders and the
Swing Line Banks plus the L/C Exposure of all Lenders at such time exceed the
Total Commitment, (ii) at no time shall the outstanding aggregate principal
amount of all Loans made by all Lenders and the Swing Line Banks to WRECO at
such time exceed $50,000,000 and (iii) at no time shall the outstanding
aggregate principal amount of Swing Line Loans made by a Swing Line Bank exceed
$50,000,000. No Swing Line Loan shall be used for the purpose of funding the
payment of principal of any other Swing Line Loan. Each Swing Line Borrowing
shall be in an amount of $1,000,000 or an integral multiple of $100,000 in
excess thereof and shall be made as a Base Rate Loan.
(b)    In order to request a Swing Line Borrowing, a Borrower shall hand deliver
or telecopy to the relevant Swing Line Bank and the Administrative Agent a Swing
Line Borrowing Request not later than 3:00 p.m., New York City time, on the day
of a proposed borrowing. Such notice shall be irrevocable and shall in each case
specify (i) the date of such Swing Line Borrowing (which shall be a Business
Day) and the amount thereof; and (ii) the maturity of such Swing Line Borrowing
(which maturity shall be no later than the seventh day after the requested date
of such Swing Line Borrowing). Such Swing Line Bank will make the amount thereof
available to the Administrative Agent on the proposed date thereof by wire
transfer of immediately available funds to the Administrative Agent in New York,
New York, not later than 4:00 p.m., New York City time, and the Administrative
Agent shall by 5:00 p.m., New York City time, credit the amount so received to
the general deposit account of the applicable Borrower maintained with the
Administrative Agent or, if a Swing Line Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amount so received to such Swing Line Bank.
(c)    Upon written demand by a Swing Line Bank, with a copy of such demand to
the Administrative Agent, each other Lender shall purchase from such Swing Line
Bank, and such Swing Line Bank shall sell and assign to each such other Lender,
such other Lender’s Applicable Percentage of the Swing Line Loans of such Swing
Line Bank as of the date of such demand, by making available to the
Administrative Agent in New York, New York for the account of such Swing Line
Bank by wire transfer of immediately available funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Loan to be
purchased by such Lender. The Borrowers hereby agree to each such sale and
assignment. Each Lender agrees to purchase its Applicable Percentage of
outstanding Swing Line Loans pursuant to the first sentence of this paragraph
(c) on (i) the Business Day on which demand therefor is made by the relevant
Swing Line Bank, provided, that notice of such demand is given to such Lender
not later than 12:00 noon, New York City time, on such Business Day or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Lender shall have received such
notice of demand and shall not have so made the amount of the relevant Swing
Line Loans available to the Administrative Agent, such Lender agrees to pay to
the Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by the relevant Swing Line Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate. If such Lender shall pay to the Administrative Agent such amount for
the account of the relevant

(45)

--------------------------------------------------------------------------------


Swing Line Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Swing Line Loan made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Loans made by such Swing Line Bank shall be reduced by such amount on such
Business Day.
Section 2.21      Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.04;
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.08), provided that any waiver, amendment or
modification requiring the consent of each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender;
(c)    if any Swing Line Exposure or L/C Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)all or any part of such Swing Line Exposure and L/C Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s Swing Line Exposure and
L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 4.01 are satisfied at
such time; and
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize such Defaulting Lender’s L/C Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.19(i) for so long as such
L/C Exposure is outstanding;
(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
L/C Exposure pursuant to Section 2.19(i), the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.04(c) with respect
to such Defaulting Lender’s L/C Exposure during the period such

(46)

--------------------------------------------------------------------------------


Defaulting Lender’s L/C Exposure is cash collateralized;
(iv)if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.20(c), then the fees payable to the Lenders pursuant to Section
2.04(a) and Section 2.04(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
(v)if any Defaulting Lender’s L/C Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.20(c), then, without prejudice to any rights
or remedies of any Initial Fronting Bank or any Lender hereunder, all Facility
Fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such L/C Exposure) and L/C Participation Fees payable under Section
2.04(c) with respect to such Defaulting Lender’s L/C Exposure shall be payable
to the Initial Fronting Bank until such L/C Exposure is cash collateralized
and/or reallocated;
(d)    so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swing Line Loan and the Initial Fronting Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments
(including any such obligations of a participant in Swing Line Loans and Letters
of Credit) of the non-Defaulting Lenders and/or cash collateral will be provided
by the Borrower in accordance with Section 2.19(i), and participating interests
in any such newly issued or increased Letter of Credit or newly made Swing Line
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c) (and Defaulting Lenders shall not participate therein); and
(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to 2.04(a) and
Section 2.04(c) but excluding Section 2.18(b)) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to any Initial Fronting Bank or
Swingline Lender hereunder, (iii) third, if so determined by the Administrative
Agent or requested by an Initial Fronting Bank or Swingline Lender, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any existing or future participating interest in any Swing
Line Loan or Letter of Credit, (iv) fourth, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, (v)
fifth, if so determined by the Administrative Agent and the Borrower, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any Loans under this Agreement, (vi) sixth, to the payment
of any amounts owing to the Lenders or an

(47)

--------------------------------------------------------------------------------


Initial Fronting Bank or Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or such Initial Fronting Bank
or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, (vii)
seventh, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction, provided, with
respect to this clause (viii), that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of L/C
Disbursements which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 4.02 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.
In the event that the Administrative Agent, the Borrower, the Initial Fronting
Bank and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swing Line Loans) as the Administrative shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.



(48)

--------------------------------------------------------------------------------


ARTICLE III

Each of the Borrowers represents and warrants to each of the Lenders, the Swing
Line Banks and each of the Fronting Banks that:
Section 3.01      Organization; Powers. Such Borrower and each of its Restricted
Subsidiaries (a) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not result in a Material Adverse Effect,
and (d) in the case of such Borrower, has the corporate power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and to borrow hereunder.
Section 3.02      Authorization. The execution, delivery and performance by such
Borrower of each of the Loan Documents and the borrowings and issuances of
Letters of Credit hereunder, and the consummation of the other transactions
contemplated hereby (collectively, the “Transactions”) (a) have been duly
authorized by all requisite corporate and, if required, stockholder action and
(b) (i) will not violate (A) any provision of law, statute, rule or regulation,
(B) of the certificate or articles of incorporation or other constitutive
documents or by-laws of such Borrower or any of its Restricted Subsidiaries, (C)
any order of any Governmental Authority or (D) any provision of any indenture,
agreement or other instrument to which such Borrower or any of its Restricted
Subsidiaries is a party or by which any of them or any of their property is or
may be bound, (ii) will not be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, agreement or other instrument or (iii) will not result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by such Borrower or any of its Restricted
Subsidiaries except, in each case other than (a) and (b)(i)(B), as could not
reasonably be expected to have a Material Adverse Effect.
Section 3.03      Enforceability. This Agreement has been duly executed and
delivered by such Borrower and constitutes, and each other Loan Document when
executed and delivered by such Borrower will constitute, a legal, valid and
binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
Section 3.04      Consents and Approvals. No action, consent or approval of,
registration or filing with, or any other action by any Governmental Authority
or any other third party is or will be required in connection with the
Transactions, except as have been made or obtained (without the imposition of
any conditions that are not acceptable to the Lenders) and are in full force and
effect (other than any action, consent, approval, registration or filing the
absence

(49)

--------------------------------------------------------------------------------


of which could not reasonably be expected, either individually or in the
aggregate with any such other consents, approvals, registrations or filings, to
result in a Material Adverse Effect). No law or regulation shall be applicable,
restraining, preventing or imposing materially adverse conditions upon the
Transactions or the rights of the Borrowers and their respective subsidiaries
freely to transfer or otherwise dispose of, or to create any Lien on, any
properties now owned or hereafter acquired by any of them except, in each case,
as could not reasonably be expected to have a Material Adverse Effect.
Section 3.05      Financial Statements. (a) Weyerhaeuser has heretofore
furnished to the Lenders its consolidated balance sheets and statements of
earnings and statements of cash flows, together with the notes thereto, as of
and for the fiscal year ended December 31, 2010, audited by and accompanied by
the opinion of KPMG LLP, independent public accountants, and as of and for the
fiscal quarter ended March 31, 2011.
(b)    WRECO has heretofore furnished to the Lenders its consolidated balance
sheets and statements of earnings and statements of cash flows, together with
the notes thereto, as of and for the fiscal year ended December 31, 2010,
audited by and accompanied by the opinion of KPMG LLP, independent public
accountants, and as of and for the fiscal quarter ended March 31, 2011.
(c)    Such financial statements referred to in Section 3.05(a) and (b) present
fairly in all material respects the financial position and results of operations
of Weyerhaeuser, WRECO and their respective consolidated subsidiaries as of such
dates and for such periods. Such balance sheets and the notes thereto disclose
all material liabilities, direct or contingent, of Weyerhaeuser, WRECO and their
respective consolidated subsidiaries as of the dates thereof. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis
(subject, in the case of unaudited financial statements, to year-end audit
adjustments and the absence of footnotes).
Section 3.06      No Material Adverse Change. Except as disclosed on
Weyerhaeuser’s Report on Form 10-K for the year ended December 31, 2010, Form
10-Q for the fiscal quarter ended March 31, 2011, and any Form 8-K filed since
March 31, 2011, and other than changes in operating results arising in the
ordinary course of business and except as otherwise disclosed publicly since
December 31, 2010, or in writing to the Lenders prior to the date hereof, there
has been no material adverse change in the business, financial condition,
operations or properties of Weyerhaeuser and its subsidiaries, taken as a whole,
since December 31, 2010.
Section 3.07      Title to Properties; Possession Under Leases. (a) Each of such
Borrowers and its Restricted Subsidiaries has good and marketable title to, or
valid leasehold interests in, all of its material properties and assets, except
for defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes.

(50)

--------------------------------------------------------------------------------


(b)    Each of such Borrowers and its Restricted Subsidiaries (i) has complied
with all obligations under all leases to which it is a party, and (ii) enjoys
peaceful and undisturbed possession under all such leases, except where such
non-compliance or lack of peaceful and undisturbed possession would not result
in a Material Adverse Effect. All leases to which the Borrowers and their
respective Restricted Subsidiaries are a party are in full force and effect,
except where such lack of force and effect would not result in a Material
Adverse Effect.
Section 3.08      Subsidiaries. Schedule 3.08 Part I for Weyerhaeuser and
Schedule 3.08 Part II for WRECO (i) set forth as of the Closing Date a list of
all subsidiaries of Weyerhaeuser and WRECO and the percentage ownership interest
of Weyerhaeuser and WRECO therein, as applicable, and (ii) for Weyerhaeuser and
WRECO, designate those Subsidiaries which are Unrestricted Subsidiaries.
Section 3.09      Litigation; Compliance with Laws. (a) Except as disclosed on
Weyerhaeuser’s Report on Form 10-K for the year ended December 31, 2010, Form
10-Q for the fiscal quarter ended March 31, 2011, and any Form 8-K filed since
March 31, 2011, there are no actions, suits, investigations, litigations or
proceedings pending or, to the knowledge of the Borrowers, threatened against or
affecting the Borrowers or any of their Restricted Subsidiaries in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.
(b)    Except as disclosed on Weyerhaeuser’s Report on Form 10-K for the year
ended December 31, 2010, Form 10-Q for the fiscal quarter ended March 31, 2011,
and any Form 8-K filed since March 31, 2011, neither such Borrower nor any of
its Restricted Subsidiaries is in violation of any law, rule or regulation, or
in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.
Section 3.10      Agreements. (a) Neither such Borrower nor any of its
Restricted Subsidiaries is a party to any agreement or instrument or subject to
any corporate restriction that has resulted in a Material Adverse Effect.
(b)    Neither such Borrower nor any of its Restricted Subsidiaries is in
default in any manner under any material agreement or instrument (except for any
indenture or other agreement or instrument evidencing Indebtedness) to which it
is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.
Section 3.11      Federal Reserve Regulations. (a) Neither such Borrower nor any
of its Restricted Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

(51)

--------------------------------------------------------------------------------


(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, whether immediately, incidentally or ultimately, for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
the Regulations of the Board, including Regulation T, U or X.
Section 3.12      Investment Company Act. Neither such Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
Section 3.13      Tax Returns. Each of such Borrower and its Subsidiaries has
filed or caused to be filed all material Federal, state and local tax returns
required to have been filed by it and has paid or caused to be paid all material
taxes shown to be due and payable on such returns or on any assessments received
by it, except taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower or Subsidiary, as the case may be, shall
have set aside on its books appropriate reserves.
Section 3.14      No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of such Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, when taken
together with the reports and other filings with the SEC contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
Section 3.15      Compliance with ERISA. Except as would not have a Material
Adverse Effect, each Plan subject to ERISA or the Code, as applicable, is in
compliance with ERISA and the Code; no Reportable Event has occurred with
respect to a Plan; no Plan is insolvent (within the meaning of Section 4245 of
ERISA) or in reorganization (within the meaning of Section 4241 of ERISA); no
Plan has an Unfunded Current Liability; no Plan subject to ERISA or the Code, as
applicable, has an accumulated or waived funding deficiency, has permitted
decreases in its funding standard account or has applied for an extension of any
amortization period under Section 412, Section 430 or Section 431 of the Code,
as applicable; neither such Borrower nor any ERISA Affiliate has incurred any
liability to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4975 of the Code
or expects to incur any liability under any of the foregoing Sections with
respect to any such Plan; no condition exists which presents a risk to such
Borrower or any ERISA Affiliate of incurring a liability to or on account of a
Plan pursuant to the foregoing provisions of ERISA and the Code; no proceedings
have been instituted to terminate any Plan; no lien imposed under the Code or
ERISA on the assets of such Borrower or any ERISA Affiliate exists or is likely
to arise on account of any Plan; neither such Borrower nor any ERISA Affiliate
has failed to make by its due date a required installment under Section 430(j)
of the Code with respect to any Plan; no Plan has failed to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived; no determination has
been made that any Plan is, or is

(52)

--------------------------------------------------------------------------------


expected to be in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA) or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA); and neither
such Borrower nor any ERISA Affiliate has failed to make any required
contribution to a Plan pursuant to Section 431 or Section 432 of the Code. Such
Borrower and its Subsidiaries do not maintain or contribute to any “welfare
plan” (within the meaning of Section 3(1) of ERISA) which provides life
insurance or health benefits to retirees (other than as required by Section 601
of ERISA) the obligations with respect to which could reasonably be expected to
have a Material Adverse Effect.
Section 3.16      Environmental Matters. Except as disclosed on Weyerhaeuser’s
Report on Form 10-K for the year ended December 31, 2010, Form 10-Q for the
fiscal quarter ended March 31, 2011, and any Form 8-K filed since March 31,
2011, (a) neither Borrower nor any of its Subsidiaries has failed to comply with
any Federal, state, local and other statutes, ordinances, orders, judgments,
rulings and regulations relating to environmental pollution or to environmental
regulation or control, where any such failure to comply, alone or together with
any other such noncompliance, could result in a Material Adverse Effect; (b)
neither Borrower nor any of its Subsidiaries has received notice of any failure
so to comply which alone or together with any other such failure could result in
a Material Adverse Effect; and (c) the Borrowers’ and their respective
Subsidiaries’ plants have not managed any hazardous wastes, hazardous
substances, hazardous materials, toxic substances or toxic pollutants, as those
terms are used in the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Clean Air Act, the
Clean Water Act or any other Environmental Law, in violation of any regulations
promulgated pursuant thereto or in any other applicable law where such violation
could reasonably result, individually or together with other violations, in a
Material Adverse Effect.
Section 3.17      Maintenance of Insurance. Such Borrower and each of its
Restricted Subsidiaries maintains insurance (which may be self insurance) for
all of its insurable properties: (a) by financially sound and reputable insurers
to the extent of insurance obtained from third party insurers; (b) to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses, including public liability insurance against claims for personal
injury or death or property damage occurring upon, in, about or in connection
with the use of any properties owned, occupied or controlled by such Borrower or
such Restricted Subsidiaries; and (c) as may be required by law.
Section 3.18      Ranking. The obligations of Weyerhaeuser to repay the Loans
made to it hereunder rank pari passu or senior in right of payment to all
outstanding senior unsecured notes and bonds of Weyerhaeuser.

(53)

--------------------------------------------------------------------------------


ARTICLE IV

CONDITIONS OF LENDING AND
ISSUANCE OF LETTERS OF CREDIT
The obligations of the Lenders (including the Swing Line Banks) to make Loans
hereunder and the obligation of each Fronting Bank to issue Letters of Credit
hereunder (or to amend, renew or extend an existing Letter of Credit) are
subject to the satisfaction of the following conditions:
Section 4.01      All Borrowings and Issuances. On the date of each Borrowing
and on the date of each issuance of a Letter of Credit (and each amendment,
renewal or extension thereof):
(a)    Notice. The Administrative Agent and, as applicable, the Swing Line Banks
or any Fronting Bank, shall have received from the applicable Borrower a notice
of such Borrowing or a notice of such issuance, amendment, renewal or extension
as required by Section 2.02, 2.03, 2.19 or 2.20, as applicable.
(b)    Representations. The representations and warranties of the Borrowers set
forth in Sections 3.01, 3.02, 3.03, 3.04, 3.07, 3.10(b), 3.11, 3.12 and 3.18
shall be true and correct in all material respects on and as of such date with
the same effect as though made on and as of such date at the time of and
immediately after such Borrowing or at the time of and immediately after the
issuance, amendment, renewal or extension of a Letter of Credit hereunder.
(c)    Compliance, etc. The Borrowers shall be in compliance with all the terms
and provisions set forth herein and in each other Loan Document on their part to
be observed or performed, and, as applicable, at the time of and immediately
after such Borrowing or at the time of and immediately after the issuance,
amendment, renewal or extension of a Letter of Credit hereunder, no Event of
Default or Default shall have occurred and be continuing.
Each Borrowing and each issuance of a Letter of Credit hereunder (or an
amendment, renewal or extension thereof) shall be deemed to constitute a
representation and warranty by the Borrowers on the date of such Borrowing,
issuance, amendment, renewal or extension, as the case may be, as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.
Section 4.02      Closing Date. In addition to all the conditions set forth in
Section 4.01, on or before the Closing Date:
(a)    Opinions. The Administrative Agent shall have received a favorable
written opinion of (i) Cravath, Swaine and Moore LLP, special counsel for the
Borrowers,

(54)

--------------------------------------------------------------------------------


dated the Closing Date and addressed to the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent and (ii) Jud Jackson, Esq.,
Senior Legal Counsel to Weyerhaeuser, as counsel for Weyerhaeuser, dated the
Closing Date and addressed to the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent.
(b)    Legal Matters. All legal matters (including any documentation) related to
this Agreement and the Transactions shall be satisfactory to the Lenders and to
Simpson Thacher & Bartlett LLP, special counsel for the Administrative Agent.
(c)    Articles, etc. The Administrative Agent shall have received (i) a copy of
the certificate or articles of incorporation, including all amendments thereto,
of each of the Borrowers, certified as of a recent date by the Secretary of
State of their respective States of incorporation, and certificates as to the
good standing of each of the Borrowers, as of a recent date, from each such
Secretary of State; (ii) a certificate from each of the Borrowers of their
respective Secretary or Assistant Secretary dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Borrower as in effect on the Closing Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Borrower authorizing the execution, delivery and
performance of such Borrower of any and all documents and agreements to be
entered into with respect to the Loan Documents and the borrowings to be made
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of such Borrower have not been amended since the date of the
last amendment thereto shown on the certificates of good standing furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document or
agreement delivered in connection with the Transactions on behalf of such
Borrower; (iii) a certification of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above; and (iv) such other documents as the Lenders
or Simpson Thacher & Bartlett LLP, special counsel for the Administrative Agent,
may reasonably request.
(d)    Officers’ Certificates. The Administrative Agent shall have received a
certificate from each Borrower, dated the Closing Date and signed by a Financial
Officer of such Borrower, confirming (i) compliance with the condition precedent
set forth in paragraph (c) of Section 4.01, and (ii) that the representations
and warranties of such Borrower set forth herein are true and correct in all
material respects on and as of the Closing Date (except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties are true and correct in all material
respects as of such earlier date), immediately prior to, and after giving effect
to, the initial Borrowing and/or the initial issuance of a Letter of Credit
hereunder.

(55)

--------------------------------------------------------------------------------


(e)    Fees. The Administrative Agent and the Lenders shall have received all
Fees and other amounts due and payable on or prior to the Closing Date.
(f)    Loan Documents. The Administrative Agent shall have received a fully
executed counterpart of this Agreement, and an executed copy of each Loan
Document (other than this Agreement).
(g)    Termination of Existing Revolving Credit Agreement. The Administrative
Agent shall have received evidence satisfactory to it that the commitments under
the Existing Revolving Credit Agreement shall have expired or been terminated
and all amounts then due and payable thereunder shall have been paid. Each
Lender that is a lender under the Existing Revolving Credit Agreement hereby
agrees to waive the requirement set forth in Section 2.09(b) of the Existing
Revolving Credit Agreement that the Borrowers provide irrevocable notice to the
Administrative Agent prior to the effectiveness of a termination of the “Total
Commitment” (as such term is defined in the Existing Revolving Credit Agreement)
to allow a notice that is conditioned on the effectiveness of this Agreement.
ARTICLE V
AFFIRMATIVE COVENANTS
Each Borrower covenants and agrees with each Lender, each Swing Line Bank, each
Fronting Bank and the Administrative Agent that, so long as this Agreement shall
remain in effect or the principal of or interest on any Loan, any Fees or any
other expenses or amounts payable under any Loan Document shall be unpaid, or
any Letter of Credit shall remain outstanding (which has not been collateralized
(with cash or a back-to-back letter of credit issued by a satisfactory financial
institution) in a manner satisfactory to the applicable Fronting Banks and the
Administrative Agent), or any amounts drawn thereunder shall remain unpaid,
unless the Required Lenders (or, where indicated, the Lenders) shall otherwise
consent in writing, each Borrower will, and will cause each of its Restricted
Subsidiaries (except in the case of Sections 5.03 (which applies to
Weyerhaeuser), 5.06 (which applies to Weyerhaeuser, WRECO and their respective
ERISA Affiliates) and 5.09 (which applies to Weyerhaeuser, WRECO and all of
their respective Subsidiaries)) to:
Section 5.01      Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except as otherwise expressly permitted under Section
6.01(c) (with respect to Weyerhaeuser) and Section 6.02(d) (with respect to
WRECO) and, with respect to Restricted Subsidiaries, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, provided,
however, that such Borrower may liquidate or dissolve any of its Subsidiaries to
the extent the assets of such Subsidiary are transferred to Weyerhaeuser or any
of its Restricted Subsidiaries.

(56)

--------------------------------------------------------------------------------


(b)    Except in each case where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (i) do or cause to be done all
things necessary to obtain, preserve, renew, extend and keep in full force and
effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary in the conduct of its business;
(ii) maintain and operate such business in substantially the manner in which it
is presently conducted and operated; (iii) comply with all applicable laws,
rules, regulations and orders of any Governmental Authority, whether now in
effect or hereafter enacted; and (iv) at all times maintain and preserve all
property necessary in the conduct of such business and keep such property in
good repair, working order and condition and from time to time make, or cause to
be made, all necessary and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times.
(c)    Maintain compliance with each of its loans, contracts, leases and other
obligations (other than Indebtedness) except such as are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established, and except for such noncompliance as could not reasonably be
expected to have, in any case or in the aggregate, a Material Adverse Effect.
Section 5.02      Insurance. (a) Keep such of its insurable properties as are
insured with third-party insurers insured at all times by financially sound and
reputable insurers; and (b) maintain (i) insurance (which may include self
insurance), to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it; and (ii) such insurance as may be required by law.
Section 5.03      Obligations and Taxes. Pay its obligations (other than
Indebtedness) promptly and in accordance with their terms and pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise which, if unpaid, might
give rise to a Lien upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required (i) with respect to any
such tax, assessment, charge, levy or claim so long as the validity or amount
thereof shall be contested in good faith by appropriate proceedings and such
Borrower or such Subsidiary shall have set aside on its books appropriate
reserves with respect thereto or (ii) if the failure to make such payments or to
discharge such Liens is not, in any case or in the aggregate, reasonably likely
to have a Material Adverse Effect.
Section 5.04      Financial Statements, Reports, etc. In the case of each
Borrower, furnish to the Administrative Agent (which shall promptly furnish to
each Lender):

(57)

--------------------------------------------------------------------------------


(a)    within 95 days after the end of each fiscal year, its consolidated
balance sheets and related statements of earnings and statements of cash flows,
together with the notes thereto, showing the financial position of such Borrower
and its consolidated Subsidiaries as of the close of such fiscal year and the
results of their operations and the operations of such subsidiaries during such
year, all audited by KPMG LLP or other independent public accountants of
recognized national standing acceptable to the Required Lenders and accompanied
by an opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present the financial position and results of operations of each such Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, except as therein noted;
(b)    within 50 days after the end of each of the first three fiscal quarters
of each fiscal year, its consolidated balance sheets and related statements of
earnings and, with respect to Weyerhaeuser, statements of cash flows, showing
the financial position of Weyerhaeuser and its consolidated Subsidiaries as of
the close of such fiscal quarter and the results of its operations and the
operations of such consolidated Subsidiaries during such fiscal quarter and the
then elapsed portion of the fiscal year, all certified (in the form of Exhibits
D-1 and D-2, with respect to Weyerhaeuser and WRECO, respectively) by one of its
Financial Officers as fairly presenting the financial position and results of
operations of each such Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, except as
therein noted, subject to appropriate year-end audit adjustments;
(c)    concurrently with any delivery of financial statements under (a) or (b)
above, a certificate (in the form of Exhibits D-3 and D-4, with respect to
Weyerhaeuser and WRECO, respectively) of the accounting firm or Financial
Officer of such Borrower opining on or certifying such statements (which
certificate, when furnished by an accounting firm, may be limited to accounting
matters and disclaim responsibility for legal interpretations) (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (ii) in
the case of Weyerhaeuser setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.01(d) and 6.01(e) and (iii) including a
reconciliation setting forth adjustments made to such financial statements in
order to make the calculations set forth in clause (ii) above;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it or any of
its Subsidiaries with the SEC, or with any national securities exchange, or
distributed to its shareholders, as the case may be;

(58)

--------------------------------------------------------------------------------


(e)    as soon as practicable, copies of such further financial statements and
reports as such Borrower shall send to banks with which it has lines of credit,
and all such financial statements and reports as such Borrower shall send to its
shareholders (unless all of the outstanding shares of capital stock of such
Borrower are held by one Person);
(f)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of such Borrower or any of
its Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent, any Swing Line Bank, any Fronting Bank or any Lender may
reasonably request (it being understood that neither Borrower shall be required
to provide any information or documents which are subject to confidentiality
provisions the nature of which prohibit such disclosure);
(g)    promptly, and in any event within 2 days, upon becoming aware thereof,
notice of any proposed or actual down-grade, suspension or withdrawal of the
rating provided by S&P or Moody’s to Weyerhaeuser in respect of its Senior
Unsecured Long-Term Debt;
(h)    promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Weyerhaeuser or any ERISA Affiliate may
request with respect to any Plan; provided, that if Weyerhaeuser or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Plan, then, upon reasonable request of the
Administrative Agent, Weyerhaeuser and/or an ERISA Affiliate shall promptly make
a request for such documents or notices from such administrator or sponsor and
Weyerhaeuser shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; and
(i)    information required to be delivered pursuant to paragraphs (a), (b), (d)
and (e) shall be deemed to have been delivered on the date on which Weyerhaeuser
provides notice to the Administrative Agent that such information has been
posted on Weyerhaeuser’s website on the internet at the website address listed
on the signature pages thereof, at www.sec.gov or at another website identified
in such notice and accessible by the Lenders without charge; provided that
Weyerhaeuser shall deliver paper copies of the reports and financial statements
referred to in paragraphs (a), (b), (d) and (e) of this Section 5.04 to the
Administrative Agent, any Swing Line Bank, any Fronting Bank or any Lender who
requests Weyerhaeuser to deliver such paper copies until written notice to cease
delivering paper copies is given by such Administrative Agent, Swing Line Bank,
Fronting Bank or Lender to Weyerhaeuser.

(59)

--------------------------------------------------------------------------------


Section 5.05      Litigation and Other Notices. Furnish to the Administrative
Agent (which shall promptly furnish to each Lender) prompt written notice of the
following:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(b)    the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against Weyerhaeuser,
WRECO or any of their respective Affiliates which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
(c)    any development that has resulted in a Material Adverse Effect; and
(d)    the issuance by any Governmental Authority of any injunction, order,
decision or other restraint prohibiting, or having the effect of prohibiting,
the making of the Loans or the initiation of any litigation or similar
proceeding seeking any such injunction, order or other restraint;
provided that in each case (other than Subsection 5.05 (a)) no Borrower shall be
required to provide separate notice of any event disclosed in any report
promptly filed with the SEC.
Section 5.06      ERISA. As soon as possible and, in any event, within 10
Business Days after Weyerhaeuser knows of the occurrence of any of the following
events which individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect, Weyerhaeuser will deliver to the Administrative
Agent a certificate of the Financial Officer of Weyerhaeuser setting forth
details as to such occurrence and such action, if any, which Weyerhaeuser or an
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by Weyerhaeuser or such
ERISA Affiliate, the PBGC, a Plan participant or the Plan administrator with
respect thereto: (a) that a Reportable Event has occurred, (b) that a Plan has
failed to satisfy the minimum funding standards (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, or an application has been made to the Secretary of the Treasury for a
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412, 430 or
431 of the Code, as applicable with respect to a Plan, (c) that a Plan has been
or is in the process of being terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA, (d) that a Plan has an Unfunded Current
Liability, (e) that proceedings have been instituted to terminate a Plan, (f)
that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Plan, or (g) that Weyerhaeuser or any
ERISA Affiliate will or is reasonably likely to incur any liability (including
any contingent or secondary liability) to or on account of the termination of or
withdrawal from a Plan under Section 4062, 4063, 4064, 4069, 4201 or 4204 of
ERISA or with respect to a Plan under Section 4975 of the Code or Section 409,
502(i) or 502(l) of ERISA. Weyerhaeuser will, upon written request, deliver to
the Administrative

(60)

--------------------------------------------------------------------------------


Agent a complete copy of the annual report (Form 5500) of each Plan required to
be filed with the Internal Revenue Service. In addition to any certificates or
notices delivered to the Administrative Agent pursuant to the first sentence
hereof, copies of annual reports and any other notices received by Weyerhaeuser
or any ERISA Affiliate required to be delivered to the Administrative Agent
hereunder shall be delivered to the Administrative Agent no later than 10
Business Days after the later of the date such report or notice has been filed
with the Internal Revenue Service or the PBGC, given to Plan participants,
received by Weyerhaeuser or such ERISA Affiliate or requested in writing by the
Administrative Agent.
Section 5.07      Maintaining Records; Access to Properties and Inspections.
Maintain appropriate, accurate and complete financial records and permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of each such Borrower or
any of its Restricted Subsidiaries at reasonable times and, with reasonable
prior notice given to Weyerhaeuser, as often as requested and until a Default
has occurred at the expense of the Administrative Agent or such Lender, and to
make extracts from and copies of such financial records, and permit any
representatives designated by any Lender, any Swing Line Bank, any Fronting Bank
or the Administrative Agent to discuss the affairs, finances and condition of
Weyerhaeuser, WRECO or any such Restricted Subsidiary with the officers thereof
and independent accountants (so long as a representative of Weyerhaeuser is
present, or Weyerhaeuser has consented to the absence of such a representative)
therefor (in each case subject to such Borrower’s obligations under applicable
confidentiality provisions).
Section 5.08      Use of Proceeds. Use the credit extended pursuant to this
Agreement only for the purposes set forth in the recitals to this Agreement.
Section 5.09      Environmental Matters. (a) (i) Comply in all material respects
with all Environmental Laws applicable to the ownership or use of any real
property owned or leased by such Borrower or any of its Subsidiaries, except
where such noncompliance is not, in any case or in the aggregate, reasonably
likely to have a Material Adverse Effect, (ii) include in all material contracts
with tenants and other persons occupying such real property provisions to ensure
such tenants’ compliance in all material respects with all such Environmental
Laws, and diligently enforce and prosecute its rights with respect to such
provisions, (iii) pay or cause to be paid in the case of sole liability, or, in
the case of joint liability, to seek contribution or compensation in respect of,
all costs and expenses incurred in connection with such compliance, except in
respect to costs and expenses that are being contested in good faith and for
which such Borrower or such Subsidiary, as the case may be, shall have set aside
on its books appropriate reserves, and except where failures to make such
payments are not, in any case or in the aggregate, reasonably likely to have a
Material Adverse Effect, and (iv) use its best efforts to keep or cause to be
kept all such real property free and clear of any liens imposed pursuant to any
Environmental Laws, except in respect to liens that are being contested in good
faith, and except in respect to liens the existence of which is not, in any case
or in the aggregate, reasonably likely to have a Material Adverse Effect.

(61)

--------------------------------------------------------------------------------


(b)    Neither such Borrower, nor any of its Subsidiaries will generate, use,
treat, store, Release, or permit the generation, use, treatment, storage or
Release of Hazardous Materials on any real property owned or leased by such
Borrower or any of its Subsidiaries, or transport or permit the transportation
of Hazardous Materials to or from any such real property, except for quantities
generated, used, treated, stored, or Released on, or transported to or from,
such real property in the ordinary course of business in material compliance
with all applicable Environmental Laws and, except for such generation, use,
treatment or storage on, or transportation to or from, any such real property of
Hazardous Materials as is not, in any case or in the aggregate, reasonably
likely to have a Material Adverse Effect.
(c)    If the Administrative Agent receives any notice from such Borrower
pursuant to subsection (d) of this Section 5.09 or if the Administrative Agent
otherwise acquires knowledge of any Environmental Claim which in the sole
determination of the Required Lenders would have a Material Adverse Effect with
respect to such Borrower then upon the written request of the Required Lenders,
such Borrower will provide, at its sole cost and expense, an environmental site
assessment report concerning any real property owned or leased by such Borrower
or an affected Subsidiary that is the subject of such Environmental Claim
prepared by an environmental consulting firm approved by the Required Lenders,
indicating the presence or absence of Hazardous Materials and the potential
costs of any removal or remedial action in connection with any Hazardous
Materials on any such real property owned or leased by such Borrower or any of
its Subsidiaries.
(d)    Such Borrower will immediately advise the Administrative Agent in writing
of any of the following:
(i)    Any pending or threatened Environmental Claim against such Borrower or
any of its Subsidiaries or any real property owned or leased by such Borrower or
any of its Subsidiaries which if determined adversely to such Borrower or any of
its Subsidiaries would be reasonably likely to have a Material Adverse Effect;
(ii)    Any condition or occurrence on any real property owned or leased by such
Borrower or any of its Subsidiaries that (A) results in noncompliance by such
Borrower or any of its Subsidiaries with any applicable Environmental Law which
noncompliance is reasonably likely to have a Material Adverse Effect, or (B)
could reasonably be anticipated to form the basis of an Environmental Claim
against such Borrower or any of its Subsidiaries or any real property owned or
leased by such Borrower or any of its Subsidiaries and which if determined
adversely to such Borrower or any of its Subsidiaries would be reasonably likely
to have a Material Adverse Effect;
(iii)    Any condition or occurrence on any real property owned or leased by
such Borrower or any of its Subsidiaries or, to the actual knowledge of such
Borrower or any of its Subsidiaries, any property adjoining or in the vicinity
thereof that could reasonably be anticipated to cause such real property to be
subject to any restrictions on the ownership, occupancy, use, or transferability
thereof under any Environmental Law

(62)

--------------------------------------------------------------------------------


which restrictions, in any case or in the aggregate, are reasonably likely to
have a Material Adverse Effect; and
(iv)    The taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Materials on any real property owned or
leased by such Borrower or any of its Subsidiaries the taking of which, in any
case or in the aggregate, is reasonably likely to have a Material Adverse
Effect.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence, or removal or remedial action and the
action which such Borrower or any of its Subsidiaries proposes to take in
response thereto.
Section 5.10      OCBM Agreement. With respect to Weyerhaeuser, perform, observe
and comply with each of its covenants and agreements in the OCBM Agreement, and
do or cause to be done all things necessary to keep the OCBM Agreement in full
force and effect.
Section 5.11      Ownership Requirement. With respect to Weyerhaeuser, at any
time, maintain the ownership (directly or indirectly) of or long-term leases on,
no less than four million (4,000,000) acres of Timberlands.
Section 5.12      Claim Agreement. With respect to Weyerhaeuser, perform,
observe and comply with each of its covenants and agreements in the Claim
Agreement, and do or cause to be done all things necessary to keep the Claim
Agreement in full force and effect.
Section 5.13      Further Assurances. Promptly cause to be taken, executed,
acknowledged or delivered, at the sole expense of such Borrower, all such
further acts, documents and assurances as the Required Lenders may from time to
time reasonably request in order for such Borrower to carry out its obligations
hereunder and under the other Loan Documents.
ARTICLE VI
NEGATIVE COVENANTS
Section 6.01      Covenants of Weyerhaeuser. Weyerhaeuser covenants and agrees
with each Lender, each Swing Line Bank, each Fronting Bank and the
Administrative Agent that, so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any Fees or any other expenses or
amounts payable under any Loan Document shall be unpaid or any Letter of Credit
shall remain outstanding (which has not been collateralized (with cash or a
back-to-back letter of credit issued by a satisfactory financial institution) in
a manner satisfactory to the applicable Fronting Banks and the Administrative
Agent) or any amounts drawn thereunder shall remain unpaid, unless the Required
Lenders shall otherwise consent in writing, it will not, either directly or
indirectly:

(63)

--------------------------------------------------------------------------------


(a)    Secured Indebtedness. (i) Issue, assume or guarantee, or permit any of
its Restricted Subsidiaries to issue, assume or guarantee, any indebtedness for
money borrowed (hereinafter in this Section 6.01(a) referred to as “debt”), if
such debt is secured by a deed of trust, mortgage, pledge, security interest or
other lien or encumbrance (any deed of trust, mortgage, pledge, security
interest or other lien or encumbrance being hereinafter in this Section 6.01(a)
referred to as a “mortgage” or collectively “mortgages”) upon or with respect to
any timber or timberlands of Weyerhaeuser or such Restricted Subsidiary located
in the States of Washington, Oregon, Arkansas, Oklahoma, Mississippi or North
Carolina, or upon or with respect to any principal manufacturing plant of
Weyerhaeuser or such Restricted Subsidiary located anywhere in the United States
of America, in either case now owned or hereafter acquired, without in any such
case effectively providing, concurrently with the issuance, assumption or
guarantee of any such debt, that the Loans and Letters of Credit (together with,
if Weyerhaeuser shall so determine, any other indebtedness of or guarantee by
Weyerhaeuser or such Restricted Subsidiary ranking equally with the Loans or
Letters of Credit and then existing or thereafter created) shall be secured
equally and ratably with (or prior to) such debt; provided, however, that the
foregoing restrictions shall not be applicable to:
(1)    mortgages upon or with respect to any property of any of its Restricted
Subsidiaries securing debt of such Restricted Subsidiary to Weyerhaeuser or
another Restricted Subsidiary of Weyerhaeuser;
(2)    mortgages upon or with respect to any property acquired, constructed or
improved by Weyerhaeuser or any of its Restricted Subsidiaries after the date of
this Agreement which are created, incurred or assumed contemporaneously with, or
within 90 days after, such acquisition, construction or improvement, to secure
or provide for the payment of any part of the purchase price of such property or
the cost of such construction or improvement, or mortgages upon or with respect
to any property existing at the time of acquisition thereof; provided, however,
that in the case of any such construction or improvement the mortgage shall not
apply to any property theretofore owned by Weyerhaeuser or any of its Restricted
Subsidiaries other than any theretofore unimproved real property on which the
property so constructed, or the improvement, is located;
(3)    any extension, renewal or replacement of any mortgage referred to in
clause (2) above or clause (4) below; provided, however, that the principal
amount of indebtedness secured thereby shall not exceed the principal amount of
indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or part
of the same property which secured the mortgage so extended, renewed or
replaced; and

(64)

--------------------------------------------------------------------------------


(4)    any mortgage existing on any timber or timberlands of any Person or upon
or with respect to any principal manufacturing plant of any Person at the time
of acquisition by Weyerhaeuser or any of its Restricted Subsidiaries of such
Person.
(ii)    Notwithstanding the provisions of paragraph (a)(i) of this Section 6.01,
Weyerhaeuser or any of its Restricted Subsidiaries may issue, assume or
guarantee secured debt which would otherwise be subject to the foregoing
restrictions in an aggregate amount which, together with all other such debt of
Weyerhaeuser and its Restricted Subsidiaries and the Attributable Debt in
respect of Sale and Lease-Back Transactions (as defined in Section 6.01(b))
existing at such time (other than Sale and Lease-Back Transactions permitted
because Weyerhaeuser would be entitled to incur debt secured by a mortgage on
the property to be leased without equally and ratably securing the Loans
pursuant to paragraph (a)(i) of this Section 6.01, and other than Sale and
Lease-Back Transactions the proceeds of which have been applied in accordance
with clause (ii) of Section 6.01(b)), does not at the time exceed five percent
(5%) of Shareholders’ Interest in Weyerhaeuser and its Restricted Subsidiaries
(as hereinafter defined). The term “Attributable Debt” as used in this paragraph
shall mean, as of any particular time, the present value of the obligation of
the lessee for rental payments during the remaining term of any lease (including
any period for which such lease has been extended or may, at the option of the
lessor, be extended).
(iii)    For purposes of this Section 6.01(a), (A) the term “principal
manufacturing plant” shall not include any manufacturing plant which, in the
reasonable opinion of the Board of Directors of Weyerhaeuser, is not a principal
manufacturing plant of Weyerhaeuser and its Restricted Subsidiaries; (B) the
following types of transactions shall not be deemed to create debt secured by a
mortgage: (1) the sale, mortgage or other transfer of timber in connection with
an arrangement under which Weyerhaeuser or any of its Restricted Subsidiaries is
obligated to cut such timber or a portion thereof in order to provide the
transferee with a specified amount of money however determined; (2) the mortgage
of any property of Weyerhaeuser or any of its Restricted Subsidiaries in favor
of the United States, or any State, or any department, agency or instrumentality
of either, to secure partial, progress, advance or other payments to
Weyerhaeuser or any of its Restricted Subsidiaries pursuant to the provisions of
any contract or statute and (3) liens existing on property at the time of
acquisition of such property; and (C) the term “Shareholders’ Interest in
Weyerhaeuser and its Restricted Subsidiaries” shall mean the aggregate of
capital and surplus, including surplus resulting from the March 1, 1913
revaluation of timber and timberlands, of Weyerhaeuser and its Restricted
Subsidiaries, after deducting the cost of shares of Weyerhaeuser held in
treasury.
(b)    Sale and Lease-Back. Enter into any arrangement, or permit any Restricted
Subsidiary to enter into any arrangement, with any Person providing for the
leasing by Weyerhaeuser or any of its Restricted Subsidiaries of any real
property in the United States (except for temporary leases for a term of not
more than three years), which

(65)

--------------------------------------------------------------------------------


property has been or is to be sold or transferred by Weyerhaeuser or such
Restricted Subsidiary to such Person (herein referred to as a “Sale and
Lease-Back Transaction”), unless (i) Weyerhaeuser or such Restricted Subsidiary
would be entitled to incur debt secured by a mortgage on the property to be
leased without equally or ratably securing the Loans pursuant to Section
6.01(a), or (ii) Weyerhaeuser applies an amount equal to the fair value (as
determined by the Board of Directors of Weyerhaeuser) of the property so leased
to the retirement (other than any mandatory retirement), within 90 days of the
effective date of any such Sale and Lease-Back Transaction, of indebtedness for
borrowed money incurred or assumed by Weyerhaeuser which by its terms matures
at, or is extendible or renewable at the option of the obligor to, a date more
than 12 months after the date of the creation of such debt.
(c)    Merger, Consolidation, etc. Be a party to a merger or consolidation or
sell, transfer or otherwise dispose of all or substantially all of its
properties or assets in a single transaction or in a series of related
transactions unless (i) such merger, consolidation, sale, transfer or
disposition is made with respect to another corporation incorporated and doing
business primarily within the United States of America which shall expressly
assume, in form and substance reasonably satisfactory to the Required Lenders,
the obligations of Weyerhaeuser under the Loan Documents and Weyerhaeuser’s
Loans and Letters of Credit, and (ii) immediately after giving effect to such
merger, consolidation, sale, transfer or disposition, no Default or Event of
Default hereunder shall have occurred and be continuing.
(d)    Debt Ratio. Permit Total Funded Indebtedness to exceed 65% of the sum of
Weyerhaeuser’s Total Adjusted Shareholders’ Interest and Total Funded
Indebtedness.
(e)    Net Worth. At any time permit Weyerhaeuser’s Total Adjusted Shareholders’
Interest to be less than $3,000,000,000.
(f)    Change in Business. Engage in, or permit any Restricted Subsidiary to
engage in, any material business activities or operations substantially
different from, or unrelated to, the business activities and operations
conducted by it as of the date hereof, except for reasonable extensions,
developments and modifications thereof.
Section 6.02      Covenants with respect to WRECO. WRECO covenants and agrees
with each Lender, each Fronting Bank and the Administrative Agent that, so long
as this Agreement shall remain in effect or the principal of or interest on any
Loan, any Fees or any other expenses or amounts payable under any Loan Document
shall be unpaid, or any Letter of Credit shall remain outstanding (which has not
been collateralized (with cash or a back-to-back letter of credit issued by a
satisfactory financial institution) in a manner satisfactory to the applicable
Fronting Banks and the Administrative Agent) or any amounts drawn thereunder
shall remain unpaid, unless the Required Lenders shall otherwise consent in
writing, it will not, either directly or indirectly:

(66)

--------------------------------------------------------------------------------


(a)    Capital Base. Have a Capital Base less than $100,000,000.
(b)    Limitation on Indebtedness. Create, issue, guarantee, assume or otherwise
become liable, directly or indirectly, or permit any of its Restricted
Subsidiaries to create, issue, guarantee, assume or otherwise become liable,
directly or indirectly, in respect of any (i) Senior Debt of WRECO or
Indebtedness of any of its Restricted Subsidiaries if, immediately after giving
effect to the incurrence thereof and to the application of the proceeds thereof,
the aggregate principal amount of all consolidated Senior Debt of WRECO and its
Restricted Subsidiaries then outstanding would exceed 80% of the sum of (x) the
Capital Base plus (y) the aggregate principal amount of Senior Debt of WRECO and
its Restricted Subsidiaries then outstanding; or (ii) Subordinated Debt of WRECO
if, immediately after giving effect to the incurrence thereof and to the
application of the proceeds thereof, the aggregate principal amount of
Subordinated Debt of WRECO then outstanding would exceed 100% of Adjusted Net
Worth. For purposes of this Section and Section 6.02(c), Indebtedness of a
Person which becomes a Restricted Subsidiary on any date shall be deemed to have
been issued or incurred as of such date.
(c)    Limitation on Mortgages and Liens. Create, incur or permit to exist any
mortgage, pledge, encumbrance, lien, security interest or charge of any kind
(including liens or charges upon properties acquired or to be acquired under
conditional sales agreements or other title retention devices) on its property
or assets, whether now owned or hereafter acquired, or upon any income or
profits thereof, or permit any of its Restricted Subsidiaries to do any of the
foregoing, except:
(i)    liens, charges, encumbrances and priority claims incidental to the
conduct of the business or the ownership of properties and assets (including
warehousemen’s, attorneys’ and statutory landlords’ liens) and liens, pledges or
deposits in connection with workmen’s compensation, unemployment insurance, old
age benefit or social security obligations, taxes, assessments, statutory
obligations or other similar charges, liens of contractors, mechanics and
materialmen, good faith deposits in connection with tenders, contracts or leases
to which WRECO or any of its Restricted Subsidiaries is a party or other
deposits required to be made in the ordinary course of business and not in
connection with the borrowing of money, easements, rights of way, restrictions
and other similar encumbrances that, in the aggregate, are not substantial in
amount and that do not in any case materially detract from the value of the
property subject thereto or substantially interfere with the ordinary conduct of
WRECO’s business; provided in each case the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings;
(ii)    provided that no Default or Event of Default has occurred and is
continuing, the pledge of assets for the purpose of securing any appeal or stay
or discharge in the course of any legal proceeding and liens on or resulting
from judgments or awards in respect of which WRECO or any of its Restricted

(67)

--------------------------------------------------------------------------------


Subsidiaries shall in good faith be prosecuting an appeal or proceeding for
review;
(iii)    mortgages, liens or security interests existing as of the date of this
Agreement securing obligations of WRECO or any of its Restricted Subsidiaries
outstanding on such date and all renewals, extensions or refundings thereof
(without increase in the principal amount remaining unpaid at the time of any
such renewal, extension or refunding);
(iv)    mortgages, liens or security interests securing Indebtedness of a
Restricted Subsidiary of WRECO to another Restricted Subsidiary of WRECO or to
WRECO;
(v)    mortgages, conditional sale contracts, security interests or other
arrangements for the retention of title (including financing leases), in
addition to those permitted under subparagraphs (iii), (iv), (vi) and (vii)
hereof, given to secure the payment of the purchase price incurred in connection
with the acquisition of property useful and intended to be used in carrying on
the business of WRECO or any of its Restricted Subsidiaries, and liens existing
on such property at the time of acquisition thereof or at the time of
acquisition by WRECO or a Restricted Subsidiary of any Person then owning such
property whether or not such existing liens were given to secure the payment of
the purchase price of the property to which they attach; provided that the lien
or charge shall attach solely to the property acquired or purchased and any
improvements then or thereafter placed thereon;
(vi)    mortgages, security interests and other encumbrances or liens on Real
Estate Assets, incurred or created in the ordinary course of the business of
WRECO and its Restricted Subsidiaries; provided that the aggregate principal
amount of all Indebtedness so secured and at any one time outstanding shall not
exceed 10% of the Capital Base at such time;
(vii)    mortgages, security interests and other encumbrances or liens upon or
with respect to any property of WRECO or any of its Restricted Subsidiaries
securing debt of WRECO or such Restricted Subsidiary, as applicable, to
Weyerhaeuser or any of its Restricted Subsidiaries; and
(viii)    mortgages, conditional sale contracts, security interests or other
arrangements for the retention of title (including financing leases), in
addition to those specifically permitted by foregoing subparagraphs (i) through
(vii) hereof, given to secure the payment of Senior Debt of WRECO or any of its
Restricted Subsidiaries, and any renewal, extension or refunding of any such
Senior Debt; provided that the aggregate principal amount of all Senior Debt
(excluding any Senior Debt incurred pursuant to foregoing paragraph (vii)
hereof) of WRECO and its Restricted Subsidiaries so secured and at any one time
outstanding shall

(68)

--------------------------------------------------------------------------------


not exceed 5% of the Capital Base at such time.
In the event that any property is subjected to a lien or other encumbrance in
violation of this Section 6.02(c), WRECO will make or cause to be made effective
provision whereby the Loans shall be secured equally and ratably with all other
obligations secured thereby (provided, however, that such violation shall
constitute a default under this Agreement whether or not such provision is made)
and, if such provision is not made, an equitable lien, so equally and ratably
securing the Loans, shall (to the extent permitted by law) exist on such
property.
(d)    Limitation on Mergers and Consolidations. Be a party to any merger or
consolidation unless (i) WRECO or a Weyerhaeuser Subsidiary (as defined below)
having substantially all of its assets and doing business primarily in the
United States of America shall be the surviving or resulting corporation of any
such merger or consolidation and immediately after giving effect to any such
merger or consolidation such successor corporation, whether or not WRECO, shall
be entitled to incur at least $1 of additional Senior Debt under Section
6.02(b); (ii) if the surviving or resulting corporation is not WRECO, the
surviving or resulting corporation shall be a Weyerhaeuser Subsidiary
incorporated within the United States of America and shall expressly assume the
obligations of WRECO under this Agreement and the other Loan Documents to which
it is a party by supplemental agreement reasonably satisfactory to the
Administrative Agent; (iii) immediately after giving effect to any such merger
or consolidation, no Default or Event of Default shall have occurred and be
continuing; and (iv) WRECO shall have delivered to the Administrative Agent a
certificate signed by two of WRECO’s officers stating that such merger or
consolidation and, if a supplemental agreement is required in connection
therewith as aforesaid, such supplemental agreement comply with the provisions
described in this paragraph. Upon the consummation of any merger or
consolidation in which the surviving or resulting corporation is not WRECO in
accordance with the foregoing provisions, the surviving or resulting corporation
shall succeed to and be substituted for, and may exercise every right and power
of and shall be subject to all of the obligations of, WRECO under this Agreement
and the other Loan Documents to which it is a party, with the same effect as if
it had been named as WRECO therein. As used in this paragraph, the term
“Weyerhaeuser Subsidiary” means a corporation at least 79% of whose issued and
outstanding shares of capital stock at the time outstanding and having ordinary
voting power for the election of a majority of the directors of such corporation
shall be owned and controlled by Weyerhaeuser or a wholly owned Subsidiary of
Weyerhaeuser.
(e)    Limitation on Sale of Assets. Sell, transfer or otherwise dispose of all
or substantially all of its properties and assets in a single transaction or in
a series of related transactions unless (i) the consideration received therefor
shall consist of cash, securities or other properties having an aggregate fair
value (as determined in good faith by the Board of Directors of WRECO) equal to
not less than the aggregate fair value (as determined in good faith by the Board
of Directors of WRECO) of the properties and

(69)

--------------------------------------------------------------------------------


assets so sold, transferred or otherwise disposed of; (ii) immediately after
giving effect thereto WRECO shall be entitled to incur at least $1 of additional
Senior Debt under Section 6.02(b); (iii) immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
and (iv) WRECO shall have delivered to the Administrative Agent a certificate
signed by two of WRECO’s officers stating that such transaction complies with
the provisions described in this paragraph.
ARTICLE VII
EVENTS OF DEFAULT
Section 7.01      Events of Default. In case of the happening of any of the
events under Sections 7.01(a) through 7.01(m) below (an “Event of Default”):
(a)    default shall be made in the payment by a Borrower of any principal of
any Loan or any reimbursement of any L/C Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
(b)    default shall be made in the payment by a Borrower of any interest on any
Loan or any Fee or any other amount (other than an amount referred to in Section
7.01(a) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
days;
(c)    any representation or warranty made or deemed made by a Borrower in or in
connection with any Loan Document or the Borrowings or Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
(d)    default shall be made in the due observance or performance by a Borrower
or any of its Subsidiaries (or its respective Restricted Subsidiaries, if such
covenant, condition or agreement applies only to Restricted Subsidiaries) of any
covenant, condition or agreement contained in Section 5.01(a), 5.05(a), 5.08 or
in Article VI;
(e)    default shall be made in the due observance or performance by a Borrower
or any of its Subsidiaries (or its Restricted Subsidiaries, if such covenant,
condition or agreement applies only to Restricted Subsidiaries) of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in Section 7.01(a), 7.01(b), 7.01(c) or 7.01(d)) and such default
shall continue unremedied for a period of thirty days after notice thereof from
the Administrative Agent, any Swing Line Bank, any Fronting Bank or any Lender
to such Borrower;

(70)

--------------------------------------------------------------------------------


(f)    a Borrower or any of its Restricted Subsidiaries shall (i) fail to pay,
when and as the same shall become due and payable (and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument related to such Indebtedness) any principal or interest,
regardless of amount, due in respect of Indebtedness in an aggregate principal
amount in excess of $100,000,000, or (ii) fail to observe or perform any other
terms, covenants, conditions or agreements contained in any agreements or
instruments evidencing or governing Indebtedness in an aggregate principal
amount in excess of $100,000,000 (and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
related to such Indebtedness), if the effect of any failure or failures referred
to in this Section 7.01(f)(ii) is to cause or permit the holder or holders of
such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice) to cause, such Indebtedness to become due prior to its stated
maturity;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of a Borrower or any of its Restricted Subsidiaries, or of a substantial
part of the property or assets of such Borrower or any of its Restricted
Subsidiaries, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Borrower or
any of its Restricted Subsidiaries or for a substantial part of the property or
assets of such Borrower or any of its Restricted Subsidiaries or (iii) the
winding-up or liquidation of such Borrower or any of its Restricted
Subsidiaries; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(h)    a Borrower or any of its Restricted Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in Section
7.01(g) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such
Borrower or any of its Restricted Subsidiaries or for a substantial part of the
property or assets of such Borrower or any of its Restricted Subsidiaries, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, (vi) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (vii) take any action for the purpose of
effecting any of the foregoing;
(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against a Borrower or any of its
Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a

(71)

--------------------------------------------------------------------------------


period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of such Borrower or any of its Restricted Subsidiaries to
enforce any such judgment;
(j)    any Plan shall fail to satisfy the minimum funding standard required for
any plan year or a waiver of such standard or extension of any amortization
period is sought or granted under Section 412, Section 430 or Section 431 of the
Code, as applicable, any Plan is, shall have been or is likely to be terminated
or the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, or Weyerhaeuser has incurred or is likely to incur a
liability to or on account of a Plan under Sections 409, 502(i), 502(l), or 515
of ERISA or Section 4975 of the Code, or Weyerhaeuser or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan under
Sections 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA; and there shall result
from any such event or events referred to in this Section 7.01(j) the imposition
of a lien upon the assets of Weyerhaeuser or any ERISA Affiliate, the granting
of a security interest, a liability or a material risk of incurring a liability
to the PBGC or the Internal Revenue Service or a Plan or a trustee appointed
under ERISA or a liability or a material risk of incurring a liability under
Sections 409, 502(i) or 502(l) of ERISA or under Sections 4971 or 4975 of the
Code; which, in the good faith determination of the Required Lenders, will have
a Material Adverse Effect;
(k)    there shall have occurred a Change in Control of a Borrower;
(l)    the OCBM Agreement shall cease, for any reason, to be in full force and
effect, or Weyerhaeuser shall contest the validity or enforceability thereof or
otherwise fail to comply with its obligations thereunder; or
(m)    the Claim Agreement shall cease, for any reason, to be in full force and
effect, or Weyerhaeuser or WNR shall contest the validity or enforceability
thereof or otherwise fail to comply with its obligations thereunder;
then, and in every such event (other than an event with respect to a Borrower
described in Section 7.01(g) or 7.01(h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrowers, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments of the Lenders and terminate forthwith the obligation of any
Fronting Bank to issue Letters of Credit (and require any outstanding Letters of
Credit to be cash collateralized in accordance with Section 2.19(i)) and/or (ii)
declare the Loans then outstanding to the Borrowers to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary

(72)

--------------------------------------------------------------------------------


notwithstanding; and in any event with respect to a Borrower described in
Sections 7.01(g) or 7.01(h) above, the Commitments of the Lenders and the
obligation of any Fronting Bank to issue Letters of Credit shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Section 8.01      The Administrative Agent. In order to expedite the
transactions contemplated by this Agreement, JPMorgan Chase Bank is hereby
appointed to act as Administrative Agent on behalf of the Lenders, the Swing
Line Banks, and the Fronting Banks. Each of the Lenders, the Swing Line Banks
and the Fronting Banks, and each assignee thereof, hereby irrevocably authorizes
the Administrative Agent to take such actions on behalf of such Lender, the
Swing Line Banks and such Fronting Bank and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
hereof, together with such actions and powers as are reasonably incidental
thereto.
The Administrative Agent is hereby expressly authorized by the Lenders, the
Swing Line Banks and the Fronting Banks, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders, the Swing Line Banks and the
Fronting Banks all payments of principal of and interest on the Loans, all
reimbursements made with respect to L/C Disbursements and all other amounts due
to the Lenders, the Swing Line Banks and the Fronting Banks hereunder, and
promptly to distribute to each Lender, each Swing Line Bank and each Fronting
Bank its proper share of each payment so received; (b) to give prompt notice on
behalf of the Lenders, the Swing Line Banks and the Fronting Banks to the
Borrowers of any Event of Default specified in this Agreement of which the
Administrative Agent has actual knowledge acquired in connection with its agency
hereunder; and (c) to distribute promptly to each Lender, each Swing Line Bank
and each Fronting Bank copies of all notices, financial statements and other
materials delivered by the Borrowers pursuant to this Agreement as received by
the Administrative Agent.
Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such to any Lender, any Swing Line Bank or any
Fronting Bank for any action taken or omitted by any of them except for its or
his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by the Borrowers of any of the
terms, conditions, covenants or agreements contained in any Loan Document. The
Administrative Agent shall not be responsible to the Lenders, the Swing Line
Banks and the Fronting Banks for (i) the due execution, genuineness, validity,
enforceability or effectiveness of this Agreement or any other Loan Documents or
other instruments or agreements or (ii) the

(73)

--------------------------------------------------------------------------------


satisfaction of any condition set forth in any Loan Document, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. The duties of the Administrative Agent shall be mechanical
and administrative in nature; the Administrative Agent shall not have by reason
of this Agreement or any other Loan Document a fiduciary relationship in respect
of any Lender, any Swing Line Bank or any Fronting Bank. The Administrative
Agent shall in all cases be fully protected in acting, or refraining from
acting, in accordance with written instructions signed by the Required Lenders,
the Lenders, the Swing Line Banks or any Fronting Bank, as the case may be, and,
except as otherwise specifically provided herein, such instructions and any
action or inaction pursuant thereto shall be binding on all of the Lenders, the
Swing Line Banks and all of the Fronting Banks. The Administrative Agent shall,
in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons. The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed to
be made by the proper Person, and shall not incur any liability for relying
thereon.
Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall have any responsibility to the Borrowers on account of the
failure of or delay in performance or breach by any Lender, any Swing Line Bank
or any Fronting Bank of any of its obligations hereunder or to any Lender, any
Swing Line Bank or any Fronting Bank on account of the failure of or delay in
performance or breach by any other Lender, any Swing Line Bank, any Fronting
Bank or the Borrowers of any of their respective obligations hereunder or under
any other Loan Document or in connection herewith or therewith. The foregoing
shall not limit the obligations of JPMorgan Chase Bank (or its successors and
assigns) in its capacity as Lender hereunder. The Administrative Agent may
execute any and all duties hereunder by or through agents or employees and shall
be entitled to rely upon the advice of legal counsel (who may be counsel for a
Borrower), independent accountants and other experts selected by it with respect
to all matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel. The
exculpatory provisions of this Article VIII shall apply to any such agent or
employee, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
the Lenders, the Swing Line Banks and the Fronting Banks hereby acknowledge that
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement unless it shall be requested in writing to do so by the
Required Lenders, the Lenders, the Swing Line Banks or any Fronting Bank, as the
case may be, and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
respective Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.

(74)

--------------------------------------------------------------------------------


Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Swing Line Banks, the Fronting Banks and the Borrowers. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, the Swing Line Banks and the
Fronting Banks, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, having a combined capital and surplus of
at least $500,000,000 or an Affiliate of any such bank. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrowers or any of their respective Subsidiaries or other Affiliate
thereof as if it were not the Administrative Agent.
Each of the Lenders, the Swing Line Banks and each of the Fronting Banks agrees
(i) to reimburse the Administrative Agent, on demand, in the amount of its pro
rata share (based on its Commitment hereunder) of any reasonable out-of-pocket
expenses incurred for the benefit of the Lenders, the Swing Line Banks and the
Fronting Banks by the Administrative Agent, including the fees and expenses of a
single counsel and compensation of agents and employees paid for services
rendered on behalf of the Lenders, the Swing Line Banks and the Fronting Banks,
which shall not have been reimbursed by the Borrowers and (ii) to indemnify and
hold harmless the Administrative Agent and any of its directors, officers,
employees or agents, on demand, in the amount of such pro rata share, from and
against any and all losses, claims, damages, liabilities and related reasonable
out-of-pocket expenses of any kind or nature whatsoever which may be imposed on,
incurred by or asserted against it in its capacity as the Administrative Agent
or any of them in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by it or any of them under
this Agreement or any other Loan Document, to the extent the same shall not have
been reimbursed by the Borrowers; provided that no Lender, nor any Swing Line
Bank nor any Fronting Bank shall be liable to the Administrative Agent for any
portion of such losses, claims, damages, liabilities and related expenses
resulting from the gross negligence or willful misconduct of the Administrative
Agent or any of its directors, officers, employees, or agents.

(75)

--------------------------------------------------------------------------------


Each of the Lenders, the Swing Line Banks and each of the Fronting Banks
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender, any Swing Line Bank or any Fronting Bank
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each of the
Lenders, the Swing Line Banks and each Fronting Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender, any Swing Line Bank or any Fronting Bank and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.
Section 8.02      Other Agents. Each of the Lenders, the Swing Line Banks, each
of the Fronting Banks and each of the Borrowers acknowledges (A) that each of
the Lead Arrangers in their capacity as Lead Arranger, Joint Book Runner,
Syndication Agent, Documentation Agents, and Co-Documentation Agent do not have
any responsibility or liability hereunder, and (B) that the titles “Lead
Arranger,” are purely honorary in nature.
ARTICLE IX
MISCELLANEOUS
Section 9.01      Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by telecopy to the address specified below, or such other address
as such party shall hereafter have specified by written notice to the
Administrative Agent and the Borrowers:
(a)    if to a Borrower by hand or courier service, to such Borrower at 33663
Weyerhaeuser Way South, Federal Way, Washington, or by facsimile to (253)
924-3543, in each case to the Attention of Vice President and Treasurer with a
copy to Secretary;
(b)    if to the Administrative Agent or a Lender, to it at its address (or
telecopy number) set forth in Schedule 9.01 or in the Assignment and Acceptance
pursuant to which such Lender became a party hereto.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(76)

--------------------------------------------------------------------------------


All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic communications equipment of the sender, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.
Section 9.02      Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders, the Swing Line Banks and the Fronting
Banks and shall survive the making of the Loans and the issuance of the Letters
of Credit, regardless of any investigation made by the Lenders, the Swing Line
Banks or the Fronting Banks or on their behalf, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any Fee or any L/C Disbursement or any other amount payable under this Agreement
or any other Loan Document is outstanding and unpaid and so long as the
Commitments and all Letters of Credit hereunder have not been terminated.
Section 9.03      Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, each Swing Line Bank and each
Initial Fronting Bank and thereafter shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent, each Lender, each Swing Line
Bank, each Fronting Bank and their respective successors and assigns, except
that, other than as provided in Section 6.01(c) and Section 6.02(d), neither
Borrower shall have the right to assign or delegate its rights or obligations
hereunder or any interest herein without the prior consent of all the Lenders,
the Swing Line Banks and the Fronting Banks.
Section 9.04      Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, other than as
provided in Section 6.01(c) and Section 6.02(d), neither Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by a
Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it and its interests in, rights to
payment under and obligations with respect to the Letters of Credit issued at
such time); provided that (i) except in the case of an

(77)

--------------------------------------------------------------------------------


assignment to a Lender or a Lender Affiliate, each of the Borrowers must give
their prior written consent to such assignment (which consents shall not be
unreasonably withheld or delayed), (ii) each of the Fronting Banks, the Swing
Line Banks and the Administrative Agent must give their prior written consent to
such assignment (which consents shall not be unreasonably withheld or delayed),
(iii) except in the case of an assignment to a Lender or a Lender Affiliate or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrowers and the Administrative
Agent otherwise consent, (iv) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, (v) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and (vi) the assignee,
if it shall not be a Lender prior to such assignment, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of a Borrower otherwise required under this paragraph shall not be
required if a Default or Event of Default has occurred and is continuing.
Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.11,
2.13, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section. Notwithstanding the foregoing, no assignment or participation
shall be made to any Borrower or any Affiliate of such Borrower.
(c)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire

(78)

--------------------------------------------------------------------------------


(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, if any,
the Administrative Agent shall accept such Assignment and Acceptance and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(e)    Any Lender may, without the consent of the Borrowers or any other Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment, the Loans owing to it and its
interests in, rights to payment under and obligations with respect to the
Letters of Credit issued hereunder); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.08(b) that affects such Participant. Subject to paragraph (f) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of,
and subject to the limitations of, Sections 2.11, 2.13 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.15 as
though it were a Lender. Each Lender that sells a participation, acting solely
for this purpose as an non-fiduciary agent of the Borrower, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, and
such Lender, each Borrower and the Administrative Agent shall treat each person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.
(f)    Notwithstanding anything in Section 9.04 to the contrary, any bank that
is a member of the Farm Credit System that (a) has purchased a participation in
the minimum amount of $10,000,000 on or after the Effective Date, (b) is, by
written notice to Weyerhaeuser

(79)

--------------------------------------------------------------------------------


and the Administrative Agent (“Voting Participant Notification”), designated by
the selling Lender as being entitled to be accorded the rights of a Voting
Participant hereunder (any bank that is a member of the Farm Credit System so
designated being called a “Voting Participant”) and (c) receives the prior
written consent of Weyerhaeuser and the Administrative Agent to become a Voting
Participant, shall be entitled to vote (and the voting rights of the selling
Lender shall be correspondingly reduced), on a dollar for dollar basis, as if
such participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name, as well as all contact information
required of an assignee as set forth in Exhibit C hereto and (ii) state the
dollar amount of the participation purchased. The Borrowers and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph. Notwithstanding the
foregoing, each bank or other lending institution that is a member of the Farm
Credit System designated as a Voting Participant in Schedule 9.04(f) hereto
shall be a Voting Participant without delivery of a Voting Participant
Notification and without the prior written consent of the Borrowers and the
Administrative Agent.
(g)    A Participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. No Participant shall be entitled to the benefits of Section
2.17 unless such Participant complies with Section 2.17(g) as if it were a
Lender.
(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, any notes held by it pursuant to Section
2.05(e)) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, without notice to,
or consent of the Borrower or the Administrative Agent, and this Section 9.04
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(i)    Weyerhaeuser authorizes each Lender to disclose to any Participant or
assignee and any prospective Participant or assignee any and all financial
information in such Lender’s possession concerning Weyerhaeuser or any
Subsidiary of Weyerhaeuser which has been delivered to such Lender by a Borrower
pursuant to this Agreement or which has been delivered to such Lender by a
Borrower in connection with such Lender’s credit evaluation of a Borrower prior
to entering into this Agreement; provided that such Participant or assignee or
prospective Participant or assignee agrees to treat any such information which
is not public as confidential in accordance with the terms of the Agreement.
Section 9.05      Expenses; Indemnity. (a) The Borrowers jointly and severally
agree to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents or in

(80)

--------------------------------------------------------------------------------


connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by the Administrative Agent, any Lender, any Swing Line
Bank or any Fronting Bank in connection with the enforcement or protection of
their rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made and the Letters of Credit issued, including
the fees and disbursements of Simpson Thacher & Bartlett LLP, special counsel
for the Administrative Agent, and, in connection with any such amendment,
modification or waiver made in connection with any such enforcement or
protection, the fees and disbursements of any other counsel for the
Administrative Agent, any Lender or any Fronting Bank. The Borrowers further
agree jointly and severally that they shall indemnify the Lenders, the Swing
Line Banks and the Fronting Banks from and hold them harmless against any
documentary taxes, assessments or charges made by any Governmental Authority by
reason of the execution and delivery of this Agreement, any of the other Loan
Documents or any Letters of Credit.
(b)    Each Borrower will indemnify the Administrative Agent, each Lender, each
Swing Line Bank, each Fronting Bank and the directors, officers, employees and
agents of each of the foregoing (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (i) the execution or delivery by such
Borrower of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated hereby and thereby, (ii)
the use of the proceeds of the Loans by such Borrower or of the Letters of
Credit issued on behalf of Weyerhaeuser or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses have resulted from the gross negligence or
willful misconduct of such Indemnitee, in each case as determined by a final,
nonappealable judgment of a court of competent jurisdiction.
(c)    It is understood and agreed that, to the extent not precluded by a
conflict of interest, each Indemnitee shall endeavor to work cooperatively with
Weyerhaeuser with a view toward minimizing the legal and other expenses
associated with any defense and any potential settlement or judgment. To the
extent reasonably practicable and not disadvantageous to any Indemnitee, it is
anticipated that a single counsel selected by Weyerhaeuser may be used.
Settlement of any claim or litigation involving any material indemnified amount
will require the approval of Weyerhaeuser (not to be unreasonably withheld).
(d)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans or L/C Disbursements, the termination of any Letters of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the

(81)

--------------------------------------------------------------------------------


Administrative Agent, any Lender, any Swing Line Bank or any Fronting Bank. All
amounts due under this Section 9.05 shall be payable on written demand therefor.
(e)    To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waives, any claim against any Indemnitee on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, any
Loan or Letter of Credit or the use of the proceeds thereof.
Section 9.06      Right of Setoff. If any Event of Default shall have occurred
and be continuing, each Lender, each Swing Line Bank and each Fronting Bank is
hereby authorized at any time and from time to time, without notice to such
Borrower (any such notice being expressly waived by such Borrower), to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, such Swing Line Bank or
such Fronting Bank or any of their respective Affiliates to or for the credit or
the account of such Borrower against any of and all the obligations of such
Borrower now or hereafter existing under this Agreement and any other Loan
Documents held by such Lender, such Swing Line Bank or such Fronting Bank,
irrespective of whether or not such Lender, such Swing Line Bank or such
Fronting Bank shall have made any demand under this Agreement or such other Loan
Document and although such obligations may be unmatured. The rights of each
Lender, each Swing Line Bank and each Fronting Bank under this Section 9.06 are
in addition to other rights and remedies (including other rights of setoff)
which such Lender, such Swing Line Bank or such Fronting Bank may have.
Section 9.07      Applicable Law. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS HEREUNDER AND THEREUNDER OF THE PARTIES HERETO AND
THERETO (OTHER THAN AS RELATED TO LETTERS OF CREDIT) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER
OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT OR, IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.
Section 9.08      Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, any Lender, any Swing Line Bank or any Fronting Bank in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Lenders, the Swing Line Banks

(82)

--------------------------------------------------------------------------------


and the Fronting Banks hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrowers therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrowers in any
case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders (and the Initial Fronting Banks and
Swing Line Banks with respect to any amendment to the provisions of Section
2.21); provided, however, that no such agreement shall (i) change the principal
amount of, or extend or advance the maturity of or any date for the scheduled
payment of any principal of or interest on, any Loan, or extend the stated
maturity of any Letter of Credit beyond the date that is five Business Days
prior to the Termination Date or waive or excuse any such scheduled payment or
any part thereof, or decrease the rate of interest on any Loan, without the
prior written consent of each Lender affected thereby (including a Defaulting
Lender, if applicable), (ii) change the Commitment or decrease or extend any
date for the payment of the Facility Fees or L/C Participation Fees of any
Lender without the prior written consent of such Lender, or (iii) amend or
modify the provisions of Section 2.14, the provisions of this Section 9.08 or
the definition of “Termination Date” or “Required Lenders,” without prior
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Swing Line Bank or any Fronting Bank, as the case may be, hereunder
without the prior written consent of the Administrative Agent, Swing Line Bank
or Fronting Bank, as the case may be. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.08, and any consent by
any Lender pursuant to this Section 9.08 shall bind any person subsequently
acquiring a Loan from it.
(c)    Notwithstanding anything to the contrary herein, (i) no Defaulting Lender
shall have any right to approve or disapprove any amendment, modification,
supplement, waiver or consent hereunder or otherwise give any direction to the
Administrative Agent (except as provided in Section 2.21(b) and Section
9.08(b)); (ii) the Administrative Agent may, with the consent of Weyerhaeuser
only, amend, modify or supplement this Agreement or any other Loan Document to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or the Lenders shall have received, at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (iii) any agreement of the Required Lenders to
forbear (and/or direction to the Administrative Agent to forbear) from
exercising any of their rights and remedies upon a Default or Event of Default
shall be effective without the consent of the Administrative Agent or any other
Lender.

(83)

--------------------------------------------------------------------------------




(d)    In addition, notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and Weyerhaeuser (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; provided that, no Lender shall be
obligated to commit to or hold any part of such credit facilities.
Section 9.09      Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges which are treated as interest under applicable law
(collectively the “Charges”), as provided for herein or in any other Loan
Document, or otherwise contracted for, charged, received, taken or reserved by
any Lender, shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by such Lender in
accordance with applicable law, the rate of interest payable with respect to
each Loan owing to each Lender, together with all Charges payable to such
Lender, shall be limited to the Maximum Rate.
Section 9.10      Entire Agreement. This Agreement and the other Loan Documents
and the letter agreements referred to in Section 2.04(b) (with respect to the
payment of fees only) constitute the entire contract between the parties
relative to the subject matter hereof. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
Section 9.11      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12      Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or

(84)

--------------------------------------------------------------------------------


unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Section 9.13      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed signature page of this
Agreement by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
Section 9.14      Headings. The cover page, the Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.
Section 9.15      Jurisdiction; Consent to Service of Process. (a) Each of the
Borrowers hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or the
courts of the United States for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such court of the United States for the Southern
District of New York. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender, the
Administrative Agent, any Swing Line Bank or any Fronting Bank may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against either Borrower or its properties in the courts of any
jurisdiction.
(b)    Each of the Borrowers hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or the courts of the United States for the
Southern District of New York. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each of the Borrowers hereby irrevocably designates, appoints and
empowers

(85)

--------------------------------------------------------------------------------


CT Corporation System, Inc. presently located at 111 Eighth Avenue, New York,
New York 10011, as its designee, appointee and attorney-in-fact to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. If for any reason such designee,
appointee and attorney-in-fact shall cease to be available to act as such, each
Borrower agrees to designate a new designee, appointee and attorney-in-fact in
New York City on the terms and for purposes of this provision satisfactory to
the Administrative Agent. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
Section 9.16      Domicile of Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any office, subsidiary or Affiliate of such
Lender.
Section 9.17      Restricted and Unrestricted Subsidiaries. (a) Set forth on
Schedule 3.08 Part I is a list of all of the Restricted Subsidiaries and
Unrestricted Subsidiaries of Weyerhaeuser as of the Closing Date.
(b)    Set forth on Schedule 3.08 Part II is a list of all of the Restricted
Subsidiaries and Unrestricted Subsidiaries of WRECO as of the Closing Date.
(c)    After the Closing Date, a Financial Officer of Weyerhaeuser may, provided
that no Default or Event of Default has occurred and is continuing, designate a
Restricted Subsidiary as an Unrestricted Subsidiary by notice sent to all of the
Lenders, provided that (i) no such designation shall be effective unless
immediately after giving effect thereto there would exist no Default or Event of
Default; (ii) any such designation shall be effective not less than five
Business Days after written notice thereof shall have been provided to each
Lender; and (iii) upon such designation, Schedule 3.08 Part I shall be deemed to
be amended to reflect such designation. Any Person that becomes a Subsidiary (by
formation, acquisition, merger or otherwise) after the Closing Date shall
automatically be deemed to be a Restricted Subsidiary of Weyerhaeuser as of the
date it becomes a Subsidiary unless designated as an Unrestricted Subsidiary
pursuant to the terms hereof.
(d)    After the Closing Date, a Financial Officer of Weyerhaeuser may, provided
that no Default or Event of Default has occurred and is continuing, designate an
Unrestricted Subsidiary as a Restricted Subsidiary by notice sent to all of the
Lenders, provided that (w) no such designation shall be effective unless
immediately after giving effect thereto there would exist no Default or Event of
Default; (x) no such designation shall be effective unless immediately after
giving effect thereto Weyerhaeuser is in compliance with Sections 6.01(d) and
6.01(e); (y) any such designation shall be effective not less than five Business
Days after written notice thereof shall have been provided to each Lender; and
(z) upon such designation, Schedule 3.08 Part I shall be deemed to be amended to
reflect such designation.
(e)    After the Closing Date, any Subsidiary of WRECO (i) which is organized
and

(86)

--------------------------------------------------------------------------------


existing under the laws of the United States or any state of the United States,
Puerto Rico or the Dominion of Canada or any province thereof and (ii) of which
substantially all of the physical properties are located, and substantially all
of the business is carried on, in the United States of America, Puerto Rico or
Canada may, provided that no Default or Event of Default has occurred and is
continuing, be designated as a Restricted Subsidiary by WRECO, subject to the
limitations described in Subsection 9.17(f) below. Any Person that becomes a
Subsidiary of WRECO (by formation, acquisition, merger or otherwise) after the
Closing Date shall automatically be deemed to be an Unrestricted Subsidiary of
WRECO as of the date it becomes a Subsidiary unless designated as a Restricted
Subsidiary pursuant to the terms hereof.
(f)    After the Closing Date, Weyerhaeuser may, provided that no Default or
Event of Default has occurred and is continuing, cause a Financial Officer of
WRECO to designate an Unrestricted Subsidiary as a Restricted Subsidiary by
notice sent to all of the Lenders, provided that (v) such Subsidiary satisfies
the requirements of Subsection 9.17(e) above; (w) no such designation shall be
effective unless immediately after giving effect thereto there would exist no
Default or Event of Default; (x) WRECO could incur at least $1 of additional
Senior Debt under Subsection 6.02(b); (y) any such designation shall be
effective not less than five Business Days after written notice thereof shall
have been provided to each Lender; and (z) upon such designation, Schedule 3.08
Part II shall be deemed to be amended to reflect such designation.
(g)    After the Closing Date, Weyerhaeuser may, provided that no Default or
Event of Default has occurred and is continuing, cause a Financial Officer of
WRECO to designate a Restricted Subsidiary as an Unrestricted Subsidiary by
notice sent to all of the Lenders, provided that (v) no such designation shall
be effective unless immediately after giving effect thereto there would exist no
Default or Event of Default; (w) WRECO could incur at least $1 of additional
Senior Debt under Subsection 6.02(b); (x) the aggregate amount of Real Estate
Assets owned by all Subsidiaries of WRECO, determined on a consolidated basis,
which have been or are to be, as the case may be, designated as Unrestricted
Subsidiaries during the 365 consecutive days ending on and including the
effective date of such proposed designation, shall not exceed 15% of the
aggregate amount of Real Estate Assets owned by WRECO and its Restricted
Subsidiaries as of the beginning of such 365 day period; (y) any such
designation shall be effective not less than five Business Days after written
notice thereof shall have been provided to each Lender; and (z) upon such
designation, Schedule 3.08 Part II shall be deemed to be amended to reflect such
designation.
Section 9.18      USA PATRIOT Act. Each Lender hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Act.

(87)

--------------------------------------------------------------------------------


Section 9.19      No Fiduciary Duty.
The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrowers, their stockholders and/or their
affiliates.  Each Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Borrower, its stockholders or its affiliates, on the other.  The Borrowers
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrowers, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Borrower, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to any Borrower except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Borrower, its management, stockholders, creditors
or any other Person.  Each Borrower acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.  Each
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Borrower, in connection with such transaction or the process leading thereto.
IN WITNESS WHEREOF, the Borrowers, the Administrative Agent, the Swing Line
Banks, the Initial Fronting Banks and the Lenders have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.
WEYERHAEUSER COMPANY, as Borrower
By:

Name: Jeffrey W. Nitta
Title: Vice President and Treasurer

WEYERHAEUSER REAL ESTATE COMPANY, as Borrower
By:

Name: Jeffrey W. Nitta
Title: Vice President and Treasurer


(88)

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.,
individually and as an Initial Fronting Bank, a Swing Line Bank and the
Administrative Agent
By:

Name:
Title:

J.P. MORGAN SECURITIES LLC, as a Lead Arranger
By:                        
Name:
Title:
CITIBANK, N.A., individually and as an Initial Fronting Bank, a Swing Line Bank
and the Syndication Agent
By:
    
Name:
Title:

CITIGROUP GLOBAL MARKETS INC., as a Lead Arranger
By:
    
Name:
Title:

PNC BANK, NATIONAL ASSOCIATION, individually and as a Documentation Agent and
Lead Arranger


By:
    
Name:
Title:


(89)

--------------------------------------------------------------------------------


WELLS FARGO BANK, N.A., individually and as a Documentation Agent
By:
    
Name:
Title:

WELLS FARGO SECURITIES, LLC, as a Lead Arranger
By:
    
Name:
Title:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually and as a Documentation
Agent and Lead Arranger
By:
    
Name:
Title:

COBANK, ACB, individually and as a Co-Documentation Agent and Lead Arranger
By:
    
Name:
Title:

LENDERS
________________________, as a Lender
By:
    
Name:
Title:

By:
    
Name:
Title:


(90)

--------------------------------------------------------------------------------





(91)

--------------------------------------------------------------------------------


EXHIBIT A
FORM OF REVOLVING BORROWING REQUEST
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below,
383 Madison Ave
New York, New York 10179
[Date]
Attention: [____________]
Ladies and Gentlemen:
The undersigned, [Weyerhaeuser Company][Weyerhaeuser Real Estate Company] (the
“Borrower”), refers to the $1,000,000,000 Revolving Credit Facility Agreement
dated as of June 2, 2011 (as it may hereafter be amended, modified, extended or
restated from time to time, the “Credit Agreement”), among the Borrowers, the
lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent, a Swing Line Bank and an Initial Fronting Bank, Citibank,
N.A., as the Syndication Agent, a Swing Line Bank and an Initial Fronting Bank,
PNC Bank, National Association, Wells Fargo Bank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and CoBank, ACB, as
Co-Documentation Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings given such terms in the Credit Agreement. The
Borrower hereby gives you notice pursuant to Section 2.02(e) of the Credit
Agreement that it requests a Revolving Borrowing under the Credit Agreement, and
in that connection sets forth below the terms on which such Borrowing is
requested to be made:
(A)
Date of Borrowing (which is a Business Day)    __________________

(B)
Principal Amount of Borrowing    __________________

(C)
Interest rate basis    __________________

(D)
Interest Period and the last day thereof    __________________


(92)

--------------------------------------------------------------------------------


Upon acceptance of any or all of the Revolving Loans offered by the Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Sections 4.01(b) and (c)
of the Credit Agreement have been satisfied.
Very truly yours,

WEYERHAEUSER COMPANY,
as Borrower,




By: _______________________________
Name:
Title:


WEYERHAEUSER REAL ESTATE COMPANY,
as Borrower




By: _______________________________
Name:
Title:



(93)

--------------------------------------------------------------------------------


EXHIBIT B
FORM OF ADMINISTRATIVE QUESTIONNAIRE
Weyerhaeuser Company
Agent Address:
JPMorgan Chase Bank, N.A.
 
Closing Contact:
Leslie D Hill, Loan and Agency Services
 
Loan and Agency Services
 
Telephone:
(716,068)
 
1111 Fannin Street, 10th Fl.
 
Facsimile:
(719,734)
 
Houston, TX 77002
 
E-mail:
 
 
 
 
 
 
 
 
 
 
 



It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.



Legal Name of Lender to appear in Documentation:



--------------------------------------------------------------------------------

Tax ID Number:    
Signature Block Information:    
●
Signing Credit Agreement
 
Yes
 
No
 
 
 
 
 
 
●
Coming in via Assignment
 
Yes
 
No



Type of Lender:
Bank ٱ Asset Manager ٱ Broker/Dealer ٱ CLO/CDO ٱ Finance Company ٱ Hedge Fund ٱ
Insurance ٱ Mutual Fund ٱ Pension Fund ٱ Other Regulated Investment Fund ٱ
Special Purpose Vehicle ٱ Other-please specify) ٱ
Lender Parent:    

(94)

--------------------------------------------------------------------------------


Domestic Address
 
Eurodollar Address
 
 
 
Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.
 

Primary Credit Contact
Secondary Credit Contact

Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 



 
Primary Credit Contact
 
Secondary Credit Contact
 
 
 
 
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 



 
Bid Contact
 
L/C Contact
 
 
 
 
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 


(95)

--------------------------------------------------------------------------------


Lender’s Domestic Wire Instructions



Bank Name:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 



Lender’s Foreign Wire Instructions



Currency:
 
Bank Name:
 
Swift/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 



Agent’s Wire Instructions



Bank Name:
JPMorgan Chase Bank, N.A.
ABA/Routing No.:
21000021
Account Name:
Loan Processing Dept.
Account No.:
9008113381H0632
FFC Account Name:
 
FFC Account No.:
 
Attention:
Loan Operations
Reference:
 




(96)

--------------------------------------------------------------------------------




Tax Documents



NON-U.S. LENDER INSTITUTIONS:
I. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

(97)

--------------------------------------------------------------------------------


EXHIBIT C
[FORM OF]
ASSIGNMENT AND ACCEPTANCE
Reference is made to the $1,000,000,000 Revolving Credit Facility Agreement
dated as of June 2, 2011 (the “Credit Agreement”), among Weyerhaeuser Company, a
Washington corporation (“Weyerhaeuser”), Weyerhaeuser Real Estate Company
(“WRECO,” together with Weyerhaeuser, the “Borrowers” and each, individually, a
“Borrower”), the lenders party thereto from time to time (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line Bank and an
Initial Fronting Bank, Citibank, N.A., as the Syndication Agent, a Swing Line
Bank and an Initial Fronting Bank, PNC Bank, National Association, Wells Fargo
Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents,
and CoBank, ACB, as Co-Documentation Agent. Terms defined in the Credit
Agreement are used herein with the same meanings.
1.    The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of the Effective Date set forth on the Schedule attached
hereto, the interests set forth on the Schedule attached hereto (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on the Schedule attached
hereto in the Commitment of the Assignor on the Effective Date and the Loans
owing to the Assignor which are outstanding on the Effective Date, together with
unpaid interest accrued on the assigned Loans to the Effective Date and the
amount, if any, set forth on the Schedule attached hereto of the Fees accrued to
the Effective Date for the account of the Assignor. Each of the Assignor and the
Assignee hereby agrees to be bound by Section 9.04 of the Credit Agreement, a
copy of which has been received by each such party and the Assignor represents
and warrants that it is the legal and beneficial owner of the interest being
assigned and that such interest is free and clear of any lien or adverse claim.
From and after the Effective Date, (i) the Assignee shall be a party to and be
bound by the provisions of the Credit Agreement and, to the extent of the
interest assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.
2.    This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is organized under the laws of a
jurisdiction outside the United States, the forms specified in Section 2.17(g)
and (j) of the Credit Agreement, duly completed and executed by such Assignee,
(ii) if the Assignee is not already a Lender under the Credit Agreement, an
Administrative Questionnaire in the form of Exhibit B to the Credit Agreement
and (iii) a processing and recordation fee of $3,500.
3.    This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

(98)

--------------------------------------------------------------------------------


Date of Assignment:
_______________________


(99)

--------------------------------------------------------------------------------





(100)

--------------------------------------------------------------------------------


The terms set forth above and on the Schedule attached hereto are hereby agreed
to:
__________________________, as Assignor,
By:    _________________________________
Name:
Title:
__________________________, as Assignee,
By:    _________________________________
Name:
Title:


 
Accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Swing Line Bank and a
Fronting Bank
By:    _________________________________
Name:
Title:
CITIBANK, N.A., as Syndication Agent, a Swing Line Bank and a Fronting Bank
By:    ________________________________
Name:
Title:
[WEYERHAEUSER COMPANY],
as Borrower
By:    _________________________________
Name:
Title:
[WEYERHAEUSER REAL ESTATE COMPANY], as Borrower
By:    _________________________________
Name:
Title:




[Add other consents, if required pursuant to Section 9.04(b)]




(101)

--------------------------------------------------------------------------------


EXHIBIT C
Schedule to Assignment and Acceptance


Legal Name of Assignor:
_________________________

Legal Name of Assignee:
_________________________

Assignee’s Address for Notices:
_________________________

Effective Date of Assignment
(may not be fewer than 5 Business
Days after the Date of Assignment,
unless waived by the Administrative Agent):
_________________________

Facility
Principal Amount Assigned
Percentage Assigned of Commitment thereunder (set forth, to at least 8 decimals)
as a percentage of the aggregate Commitments of all Lenders thereunder
Loans:
$
%
Commitments:
$
%
Fees Assigned (if any):
$
%






(102)

--------------------------------------------------------------------------------


EXHIBIT D-1
FORM OF CERTIFICATION OF FINANCIAL STATEMENTS FOR WEYERHAEUSER
This is to certify that the consolidated statements attached hereto required by
Section 5.04 of the $1,000,000,000 Revolving Credit Facility Agreement dated as
of June 2, 2011 by and among Weyerhaeuser Company, Weyerhaeuser Real Estate
Company, the Lenders party thereto from time to time, JPMorgan Chase Bank, N.A.,
as Administrative Agent, a Swing Line Bank and an Initial Fronting Bank,
Citibank, N.A., as the Syndication Agent, a Swing Line Bank and an Initial
Fronting Bank, PNC Bank, National Association, Wells Fargo Bank, N.A. and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and CoBank, ACB, as
Co-Documentation Agent (the “Credit Agreement”; capitalized terms used herein
without definition shall have the meanings given them in the Credit Agreement),
fairly present the financial position and results of operations of Weyerhaeuser
Company and its consolidated Subsidiaries as of _________, 20__ and for the
period then ended on a consolidated basis in accordance with GAAP consistently
applied except as noted therein.
Dated: __________________, 20__
WEYERHAEUSER COMPANY
By
_________________________
Name:
Title:




(103)

--------------------------------------------------------------------------------


EXHIBIT D-2
FORM OF CERTIFICATION OF FINANCIAL STATEMENTS FOR WRECO
This is to certify that the consolidated statements attached hereto required by
Section 5.04 of the $1,000,000,000 Revolving Credit Facility Agreement dated as
of June 2, 2011 by and among Weyerhaeuser Company, Weyerhaeuser Real Estate
Company, the Lenders party thereto from time to time, JPMorgan Chase Bank, N.A.,
as Administrative Agent, a Swing Line Bank and an Initial Fronting Bank,
Citibank, N.A., as the Syndication Agent, a Swing Line Bank and an Initial
Fronting Bank, PNC Bank, National Association, Wells Fargo Bank, N.A. and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and CoBank, ACB, as
Co-Documentation Agent (the “Credit Agreement”; capitalized terms used herein
without definition shall have the meanings given them in the Credit Agreement),
fairly present the financial position and results of operations of Weyerhaeuser
Real Estate Company and its consolidated Subsidiaries as of ____________, 20__
and for the period then ended on a consolidated basis in accordance with GAAP
consistently applied except as noted therein.
Dated: ____________, 20__
WEYERHAEUSER REAL ESTATE COMPANY
By
__________________________________
Name:
Title:




(104)

--------------------------------------------------------------------------------


EXHIBIT D-3
FORM OF COMPLIANCE CERTIFICATE FOR WEYERHAEUSER
THE UNDERSIGNED HEREBY CERTIFY THAT:
(i)    We are the duly elected ____________ and ____________ of Weyerhaeuser
Company, a Washington corporation (“Weyerhaeuser”);
(ii)    We have reviewed the terms of the $1,000,000,000 Revolving Credit
Facility Agreement dated as of June 2, 2011, by and among Weyerhaeuser, WRECO,
the Lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent, a Swing Line Bank and an Initial Fronting Bank, Citibank,
N.A., as the Syndication Agent, a Swing Line Bank and an Initial Fronting Bank,
PNC Bank, National Association, Wells Fargo Bank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and CoBank, ACB, as
Co-Documentation Agent (the “Credit Agreement”; capitalized terms used herein
without definition shall have the meanings given them in the Credit Agreement),
and we have made, or have caused to be made under our supervision, a detailed
review of the transactions and conditions of Weyerhaeuser and its Subsidiaries
during the accounting period covered by the attached financial statements; and
(iii)    [No Event of Default or Default has occurred.] [An Event of Default or
Default has occurred. [If so, specify the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto.]]
Describe below (or in a separate attachment to this Officers’ Certificate) the
exceptions, if any, to paragraph (iii) by listing, in detail, the nature of the
condition or event and the period during which it has existed:
_____________________________________________________________________________
_____________________________________________________________________________
_____________________________________________________________________________
_____________________________________________________________________________
The foregoing certifications, together with the computations set forth in
Attachment No. 1 hereto and the financial statements delivered with this
Officers’ Certificate in support hereof, are made and delivered this _____ day
of ____________, 20__ pursuant to Subsection 5.04(c) of the Credit Agreement.
Dated: ____________, 20__            WEYERHAEUSER COMPANY
By
__________________________________
Name:
Title:

By
__________________________________
Name:
Title:


(105)

--------------------------------------------------------------------------------


ATTACHMENT NO. 1 TO
COMPLIANCE CERTIFICATE FOR
WEYERHAEUSER COMPANY AND RESTRICTED SUBSIDIARIES
COMPLIANCE WITH COVENANTS
AS OF ____________, 20__
($000’s Omitted Except Ratio Amounts)


Section 6.01(d) - Debt Ratio as of _________, 20__
1.    Total Funded Indebtedness:
a.
Short Term Indebtedness (inclusive of Notes Payable and Commercial Paper)

b.
Current Maturities of Long Term Indebtedness and Capital Lease Obligations

c.
Long Term Indebtedness:

(1)
Senior Long Term Indebtedness

(2)
Capital Lease Obligations

(3)
Subordinated Indebtedness

Total Long Term Indebtedness (1+2+3)
d.
Indebtedness of Unrestricted Subsidiaries

e.
Indebtedness of WRECO and its consolidated Subsidiaries

f.    Other Indebtedness


Total Funded Indebtedness (a+b+c-d-e+f)
2.    Total Adjusted Shareholders’ Interest:
g.
Preferred, Preference and Common Shares

h.
Other Capital and Retained Earnings (plus or minus)

i.
Treasury Stock

j.
Investments in Unrestricted Subsidiaries

k.
Investments by Weyerhaeuser and its consolidated Subsidiaries in WRECO and its
consolidated Subsidiaries

l.
Adjustment related to impact of Accounting Standards Codification Topic 715

Total Adjusted Shareholders’ Interest (g+h*-i-j-k+l*)
3.    Total Capitalization (1+2)


4.    Actual Debt Ratio (1/3)


Required Debt Ratio    65%


Section 6.01(e) – Net Worth as of _________, 20__


Total Adjusted Shareholders’ Interest (See item 2 above)


Required Total Adjusted Shareholders’ Interest    $[         ]


*Adjustments pursuant to h and l may be negative or positive.

(106)

--------------------------------------------------------------------------------


EXHIBIT D-4
FORM OF COMPLIANCE CERTIFICATE FOR WRECO
THE UNDERSIGNED HEREBY CERTIFY THAT:
(i)    We are the duly elected __________________ and __________________ of
Weyerhaeuser Real Estate Company, a Washington corporation (“WRECO”);
(ii)    We have reviewed the terms of the $1,000,000,000 Revolving Credit
Facility Agreement dated as of June 2, 2011, by and among Weyerhaeuser, WRECO,
the Lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent, a Swing Line Bank and an Initial Fronting Bank, Citibank,
N.A., as the Syndication Agent, a Swing Line Bank and an Initial Fronting Bank,
PNC Bank, National Association, Wells Fargo Bank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and CoBank, ACB, as
Co-Documentation Agent (the “Credit Agreement”; capitalized terms used herein
without definition shall have the meanings given them in the Credit Agreement),
and we have made, or have caused to be made under our supervision, a detailed
review of the transactions and conditions of WRECO and its Subsidiaries during
the accounting period covered by the attached financial statements; and
(iii)    [No Event of Default or Default has occurred.] [An Event of Default or
Default has occurred. [If so, specify the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto.]]
Describe below (or in a separate attachment to this Officers’ Certificate) the
exceptions, if any, to paragraph (iii) by listing, in detail, the nature of the
condition or event and the period during which it has existed:
_____________________________________________________________________________
_____________________________________________________________________________
The foregoing certifications, together with the computations set forth in
Attachment No. 1 hereto and the financial statements delivered with this
Officers’ Certificate in support hereof, are made and delivered this ____ day of
________, 20__ pursuant to Subsection 5.04(c) of the Credit Agreement.
Dated: __________, 20__            WEYERHAEUSER REAL ESTATE COMPANY
By
__________________________________
Name:
Title:


(107)

--------------------------------------------------------------------------------


By
__________________________________
Name:
Title:


(108)

--------------------------------------------------------------------------------


ATTACHMENT NO. 1 TO
COMPLIANCE CERTIFICATE FOR WEYERHAEUSER REAL ESTATE COMPANY
WEYERHAEUSER REAL ESTATE COMPANY AND RESTRICTED SUBSIDIARIES
COMPLIANCE WITH COVENANTS
AS OF ____________, 20__
($000’s Omitted)
Section 6.02(a) - Capital Base as of ___________
1.    Adjusted Net Worth:
a.
Capital Stock (less treasury stock)    ______

b.
Surplus and Retained Earnings    ______

c.
Intangible Assets    ______

d.
Minority Interests    ______

e.
Investments in Unrestricted Subsidiaries    ______

f.
Investments in joint ventures,

partnerships, etc.     ______


Adjusted Net Worth (a+b-c-d-e-f)
2.    WRECO/Weyerhaeuser Subordinated Debt:
a.
Subordinated Promissory Notes issued to
Weyerhaeuser Company    _______

3.    Capital Base (1 + the lesser of 1 and 2)
Required Capital Base    $100,000



(109)

--------------------------------------------------------------------------------


EXHIBIT E
FORM OF SUBORDINATED DEBT
WEYERHAEUSER REAL ESTATE COMPANY
Subordinated Promissory Note
$________________
FOR VALUE RECEIVED, the undersigned, WEYERHAEUSER REAL ESTATE COMPANY, a
Washington corporation (the “Company”), promises to pay to WEYERHAEUSER COMPANY,
on ____________, ____, at the office of the Company in Federal Way, Washington,
the principal sum of __________________________ ($_________) and to pay interest
on the unpaid balance of such principal sum at said office at the rate of
_________ percent (__%) per annum from the date hereof, payable monthly on the
last day of each month in each year, until said principal sum is fully paid.
This Note is one of a series of Subordinated Promissory Notes of the Company,
all of which are identical except as to date, amount and maturity date, from
time to time issued and sold by the Company to Weyerhaeuser Company; this Note
and said subordinated Promissory Notes are hereinafter sometimes collectively
referred to as “Subordinated Notes”.
Subject to the following provisions hereof, this Note may be prepaid at any time
by the Company without premium.
Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note and all other Subordinated Notes shall be subordinate and
junior in right of payment, to the extent and in the manner hereinafter set
forth, to all other indebtedness of the Company for money borrowed (including,
without limiting the generality of the foregoing, (i) its Medium-Term Notes,
Series D (the Series D Medium-Term Notes) issued and to be issued from time to
time under the Agency Agreement dated as of April 24, 2001, between the Company,
Weyerhaeuser Company, and the Chase Manhattan Bank, (ii) its Medium-Term Notes,
Series E (the Series E Medium-Term Notes) issued and to be issued from time to
time under the Agency Agreement dated as of August 21, 2002, between the
Company, Weyerhaeuser Company, and JPMorgan Chase Bank, N.A. and (iii) all
indebtedness and other amounts owing pursuant to the $1,000,000,000 Revolving
Credit Facility Agreement dated as of June 2, 2011 (as it may be amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
the Company, Weyerhaeuser Company, JPMorgan Chase Bank, N.A., Citibank, N.A. and
the lenders referred to therein, all such indebtedness to which this Note is
subordinate and junior being hereinafter referred to as “Prior Debt” and the
governing loan documents being hereinafter referred to as the “Prior Debt
Instruments”), as follows:
(i)    In the event of any distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of the Company, or the proceeds thereof, to creditors of
the Company or upon any indebtedness of the Company occurring by reason of
liquidation, dissolution or other winding up of the Company or by reason of any
execution, sale, receivership, insolvency or bankruptcy proceedings or other
proceedings for the reorganization or readjustment of

(110)

--------------------------------------------------------------------------------


the Company or its debts or properties, then in any such event such Prior Debt
shall be preferred in payment over the Subordinated Notes and such Prior Debt
shall be first paid and satisfied in full, in accordance with the order of
priority of payment established by any applicable provisions thereof and by any
instruments whereunder any Prior Debt is issued, before any payment or
distribution of any kind or character, whether in cash, property or securities
(other than in securities the payment of which is subordinated to said Prior
Debt to the same extent as herein provided), shall be made on or in respect of
principal or interest of the Subordinated Notes; and in any such event any such
payment, dividend or distribution (other than in securities the payment of which
is also subordinated as aforesaid) which shall be made upon or in respect
thereof shall be paid over to the holders of such Prior Debt, pro rata, for
application on such Prior Debt in accordance with the order of priority of
payment established by any applicable provisions thereof and by any instrument
whereunder any Prior Debt is issued, until said Prior Debt has been fully paid.
(ii)    Without limiting the foregoing, during the continuance of any default in
payment of principal, sinking fund, interest or premium, if any, on any Prior
Debt, no payment of principal or interest shall be made on or with respect to
the indebtedness evidenced by any Subordinated Note, or any renewals or
extensions thereof, and the holder or holders of any Subordinated Notes shall
not be entitled to receive or retain any such payment made during the
continuance of any such default.
(iii)    Also without limiting the foregoing, the Company shall not make, and
the holder or holders of any Subordinated Notes shall not be entitled to receive
or retain, any payment of principal or interest on the Subordinated Notes
(whether such payment is made directly or indirectly through the redemption,
purchase or other acquisition of Subordinated Notes by or for the benefit of the
Company), if at the time of any such payment and after giving effect thereto, an
Event of Default (as that term is defined in any of the Prior Debt Instruments),
is then continuing, or if any event has occurred which, with the lapse of time
or the giving of notice, or both, will become such an Event of Default under any
of the Prior Debt Instruments.
(iv)    No right of any present or future holder of any Prior Debt to enforce
subordination as herein provided for shall at any time be breached or impaired
by any failure to act on the part of the Company or by any noncompliance by the
Company with the terms, provisions and covenants hereof or of said Prior Debt,
regardless of any knowledge thereof that any holder of Prior Debt may have or be
otherwise charged with. Without limiting the foregoing the holder or holders of
said Prior Debt may receive and hold collateral for the payment of such Prior
Debt, may make substitutions and releases of collateral or any part thereof,
whether or not such holder or holders receive any consideration therefor; may
grant renewals or extensions of time for the payment of installments of said
Prior Debt or any part thereof, and take renewal notes or other instruments to
evidence the same; and no action or non-action taken or omitted to be taken in
respect of the foregoing matters or any of them by any holder or holders of
Prior

(111)

--------------------------------------------------------------------------------


Debt at any time or from time to time shall invalidate or impair the
subordination herein provided for.
WEYERHAEUSER REAL ESTATE COMPANY
By
____________________________________
Its Vice President and Treasurer




(112)

--------------------------------------------------------------------------------


EXHIBIT F
FORM OF PROMISSORY NOTE
New York, New York
[____________, ____]
FOR VALUE RECEIVED, [WEYERHAEUSER COMPANY, a Washington corporation]
[WEYERHAEUSER REAL ESTATE COMPANY, a Washington corporation] (the “Borrower”),
hereby promises to pay to the order of [__________________________________] (the
“Lender”), at the office of JPMorgan Chase Bank, N.A. (the “Agent”), at 383
Madison Avenue, New York, New York 10179 on the Termination Date as defined in
the $1,000,000,000 Revolving Credit Facility Agreement dated as of June 2, 2011
(as it may hereafter be amended, modified, extended or restated from time to
time, the “Credit Agreement”), among the Borrower, [Weyerhaeuser Company, a
Washington corporation] [Weyerhaeuser Real Estate Company, a Washington
corporation], the Lenders, the Swing Line Banks and the Fronting Banks named
therein, JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line Bank
and an Initial Fronting Bank, Citibank, N.A., as the Syndication Agent, a Swing
Line Bank and an Initial Fronting Bank, PNC Bank, National Association, Wells
Fargo Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation
Agents, and CoBank, ACB, as Co-Documentation Agent, the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, in lawful money of the United States of America in same day
funds, and to pay interest from the date hereof on the principal amount hereof
from time to time outstanding, in like funds, at said office, at a rate or rates
per annum and payable on such dates as determined pursuant to the Credit
Agreement.
The Borrower promises to pay interest, on demand, on any overdue principal of
its borrowings and, to the extent permitted by law, overdue interest from their
due dates at a rate or rates determined as set forth in the Credit Agreement.
The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.
All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that any failure of the holder hereof to make such a notation
or any error in such notation shall not in any manner affect the obligation of
the Borrower to make payments of principal and interest with respect to the
Borrower’s borrowings in accordance with the terms of this Note and the Credit
Agreement.

(113)

--------------------------------------------------------------------------------


This Note is one of the promissory notes referred to in the Credit Agreement
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for mandatory and, in
certain circumstances, optional prepayment of the principal hereof prior to the
maturity thereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
[WEYERHAEUSER COMPANY] [WEYERHAEUSER REAL ESTATE COMPANY]
By
_______________________________
Name:
Title:

Loans and Payments
Amount 
and Type 
of Loan
Interest 
Period
Principal
Unpaid 
Interest
Name of 
Principal 
Balance 
of Note
Person 
Making 
Notation
 
 
 
 
 
 




(114)

--------------------------------------------------------------------------------


Exhibit G


FORM OF SWING LINE BORROWING REQUEST


JPMorgan Chase Bank, N.A., as Administrative Agent for
the Lenders referred to below,
383 Madison Avenue
New York, New York 10179


Swing Line Banks
[Address of Swing Line Banks]


[Date]
Attention: [_________]


Ladies and Gentlemen:


        The undersigned, Weyerhaeuser Company (the “Borrower”), refers to the
$1,000,000,000 Revolving Credit Facility Agreement dated as of June 2, 2011 (as
it may hereafter be amended, modified, extended or restated from time to time,
the “Credit Agreement”), among the Borrowers, the lenders party thereto from
time to time, JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line
Bank and an Initial Fronting Bank, Citibank, N.A., as the Syndication Agent, a
Swing Line Bank and an Initial Fronting Bank, PNC Bank, National Association,
Wells Fargo Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Documentation Agents, and CoBank, ACB, as Co-Documentation Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings given
such terms in the Credit Agreement. The Borrower hereby gives you notice
pursuant to Section 2.20(b) of the Credit Agreement that it requests a Swing
Line Borrowing under the Credit Agreement, and in that connection sets forth
below the terms on which such Borrowing is requested to be made:
       
(A)
Date of Borrowing (which is a Business Day)    __________________

(B)
Principal Amount of Borrowing1    __________________

(C)
Maturity Date of Borrowing2    __________________

_______________________________


1 
Not less than $1,000,000 and in integral multiples of $100,000 in excess thereof
(or an aggregate principal amount equal to the remaining balance of the
available Commitments, but, in any case not to exceed, in the aggregate with any
other Swing Line Loans outstanding, $20,000,000).



2    No later than the seventh day after the requested date of such Borrowing.

(115)

--------------------------------------------------------------------------------


Upon acceptance of any or all of the Swing Line Loans offered by the Swing Line
Bank in response to this request, the Borrower shall be deemed to have
represented and warranted that the conditions to lending specified in Sections
4.01(b) and (c) of the Credit Agreement have been satisfied.
       
                         
                    Very truly yours,
                         
                    WEYERHAEUSER COMPANY]
                    as Borrower,
                         
                    
By: ________________________
                    Name:
                    Title: [Responsible Officer]
        
                              





(116)

--------------------------------------------------------------------------------


Schedule 2.01
COMMITMENTS OF THE LENDERS
Institution    Commitment
CoBank ACB
 
$
185,000,000.00


JPMorgan Chase Bank, N.A.
 
$
63,500,000.00


Citibank, N.A.
 
$
63,500,000.00


PNC Bank, National Association
 
$
63,500,000.00


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
63,500,000.00


Wells Fargo Bank, N.A.
 
$
63,500,000.00


Deutsche Bank AG New York Branch
 
$
53,500,000.00


Goldman Sachs Bank USA
 
$
53,500,000.00


Morgan Stanley Bank, N.A.
 
$
53,500,000.00


Bank of America, N.A.
 
$
42,400,000.00


BNP Paribas
 
$
42,400,000.00


Canadian Imperial Bank of Commerce
 
$
42,400,000.00


The Bank of New York Mellon
 
$
42,400,000.00


The Bank of Nova Scotia
 
$
42,400,000.00


AgFirst Farm Credit Bank
 
$
25,000,000.00


Australia and New Zealand Banking Group Limited
 
$
25,000,000.00


Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
"Rabobank Nederland", New York Branch
 
$
25,000,000.00


Sumitomo Mitsui Banking Corporation
 
$
25,000,000.00


U.S. Bank National Association
 
$
25,000,000.00



    
Total Commitments    $1,000,000,000





(117)

--------------------------------------------------------------------------------


Schedule 3.08 Part I


WEYERHAEUSER COMPANY AND SUBSIDIARIES


Percentage
State or    Ownership of
Country of    Immediate
Name     Incorporation    Parent


Ouachita Timberlands LLC    Arkansas    100
Weyerhaeuser NR Company    Washington    100
Jasmine Forests, LLC*    Delaware    100
Jewel Forests, LLC*    Delaware    100
North Pacific Paper Corporation*    Delaware    50
Norpac Resources LLC    Delaware    100
ver Bes’ Insurance Company     Vermont    100
Westwood Shipping Lines, Inc.    Washington    100
Weyerhaeuser Asset Management LLC    Delaware    100
Weyerhaeuser Biofuels LLC    Washington    100
Catchlight Energy LLC*    Delaware    50
Weyerhaeuser Employment Services Company    Washington    100
Weyerhaeuser EU Holdings, Inc.    Delaware    100
Weyerhaeuser Poland sp. z o.o.    Poland    100
Weyerhaeuser Solutions, Inc.    Washington    100
Weyerhaeuser Solutions Brazil LLC    Washington    100
Weyerhaeuser Solutions China LLC    Washington    100
Weyerhaeuser Global Finance Company    Oregon    100
Weyerhaeuser International, Inc.     Washington    100
Weyerhaeuser (Asia) Limited     Hong Kong    100
Weyerhaeuser Brasil Participações Ltda.    Brazil    100
Aracruz Produtos de Madeira S.A.    Brazil    66-2/3
Weyerhaeuser China, Ltd.    Washington    100
    

(118)

--------------------------------------------------------------------------------


Weyerhaeuser Company Limited    Canada    100
317298 Saskatchewan Ltd.    Saskatchewan    100
Weyerhaeuser (Annacis) Limited    British Columbia    100
Weyerhaeuser (Barbados) SRL    Barbados    100
Weyerhaeuser (St. Michael) SRL    Barbados    100
Weyerhaeuser (Carlisle) Ltd.    Barbados    100
Camarin Limited    Barbados    100
Weyerhaeuser Services Limited    British Columbia    100
Weyerhaeuser International Holdings Limited    British Virgin Islands    100
Colonvade S.A.    Uruguay    100
Vandora S.A.    Uruguay    100
Weyerhaeuser Productos, S.A.    Uruguay    100
Weyerhaeuser Holdings Limited    British Columbia    100
Weyerhaeuser (Hong Kong) Limited    Hong Kong    100
Weyerhaeuser Forestry (Hong Kong) Limited    Hong Kong    100
Fujian Yong Hui Forestry Co., Ltd.*    China    51
Weyerhaeuser Forestry (Xiamen) Co., Ltd.    China    100
Weyerhaeuser Japan Ltd.     Japan    100
Weyerhaeuser Japan Ltd.    Delaware    100
Weyerhaeuser Korea Ltd.     Korea    100
Weyerhaeuser New Zealand Holdings Inc.    New Zealand    100
Nelson Forest Products Company    New Zealand    100
Weyerhaeuser Products Limited    United Kingdom    100
Weyerhaeuser Taiwan Ltd.    Delaware    100
Weyerhaeuser (Mexico) Inc.    Washington    100
Weyerhaeuser Real Estate Company*    Washington    100
Maracay Homes, LLC*    Arizona    100
Maracay 56, LLC*    Arizona    100
Maracay 63rd, LLC*    Arizona    100
            

(119)

--------------------------------------------------------------------------------


Maracay 91, LLC*    Arizona    100
Maracay 95, LLC*    Arizona    100
Maracay 118, LLC*    Arizona    100
Maracay 2011, LLC*    Arizona    100
Maracay Asher Hills, LLC*    Arizona    100
Maracay Bethany Estates, LLC*    Arizona    100
Maracay Bethany Estates II, LLC*    Arizona    100
Maracay Brooks, LLC*    Arizona    100
Maracay Construction, LLC*    Arizona    100
Maracay Cooper Ranch, LLC*    Arizona    100
Maracay Cotton Commons, LLC*    Arizona    100
Maracay Desert Parks, LLC*    Arizona    100
Maracay Dobbins, LLC*    Arizona    100
Maracay Landmark, LLC*    Arizona    100
Maracay Ocotillo Landing, LLC*    Arizona    100
Maracay Palm Valley, LLC*    Arizona    100
Maracay Parks, LLC*    Arizona    100
Maracay Preserve, LLC*    Arizona    100
Maracay Rancho, LLC*    Arizona    100
Maracay Rancho Sahuarita, LLC*    Arizona    100
Maracay Realty, LLC*    Arizona    100
Maracay Rio Rancho, LLC*    Arizona    100
Maracay San Tan, LLC*    Arizona    100
Maracay Sienna Manor, LLC*    Arizona    100
Maracay Sienna Vista, LLC*    Arizona    100
Maracay Sonoran Foothills, LLC*    Arizona    100
Maracay Sonoran Mountain, LLC*    Arizona    100
Maracay Southshore, LLC*    Arizona    100
Maracay Stonefield, LLC*    Arizona    100
            

(120)

--------------------------------------------------------------------------------


Maracay Thunderbird, LLC*    Arizona    100
Maracay Trails, LLC*    Arizona    100
Maracay Villas Boulders, LLC*    Arizona    100
Maracay Vistancia, LLC*    Arizona    100
Maracay Vistancia II, LLC*    Arizona    100
Maracay WH, LLC*    Arizona    100
Maracay White Tanks, LLC*    Arizona    100
MH Financial Services, LLC*    Arizona    100
Pardee Homes*    California    100
Las Positas Land Co.*     California    100
Marmont Realty Company*     California    100
Pardee Homes of Nevada*     Nevada    100
Pardee Coyote Holdings I, LLC*    Nevada    100
The Quadrant Corporation*     Washington    100
Trendmaker Homes, Inc.*    Texas    100
Texas Casual Cottages, LLC*    Texas    100
Weyerhaeuser Realty Investors, Inc.*     Washington    100
Winchester Homes, Inc.*     Delaware    100
Cabin Branch Commons, LLC*    Maryland    100
Weyerhaeuser Real Estate Development Company     Washington    100
WREDCO I LLC    Delaware    100
WREDCO II LLC    Delaware    100
Weyerhaeuser SC Company    Washington    100
WFS II LLC            Delaware    100
Weyerhaeuser Financial Investments, Inc.    Nevada    100
WY Carolina Holdings, LLC*    Delaware    100
WY Georgia Holdings 2004 LLC*    Delaware    100
WY Tennessee Holdings, LLC*    Delaware    100
Weyerhaeuser Uruguay S.A.    Uruguay    100



(121)

--------------------------------------------------------------------------------


* Unrestricted Subsidiary





(122)

--------------------------------------------------------------------------------


Schedule 3.08 Part II


WEYERHAEUSER REAL ESTATE COMPANY AND SUBSIDIARIES
Percentage
State or    Ownership of
Country of    Immediate
Name     Incorporation    Parent


Weyerhaeuser Real Estate Company    Washington    100
Maracay Homes, LLC    Arizona    100
Maracay 56, LLC    Arizona    100
Maracay 63rd, LLC    Arizona    100
Maracay 91, LLC    Arizona    100
Maracay 95, LLC    Arizona    100
Maracay 118, LLC    Arizona    100
Maracay 2011, LLC    Arizona    100
Maracay Asher Hills, LLC    Arizona    100
Maracay Bethany Estates, LLC    Arizona    100
Maracay Bethany Estates II, LLC    Arizona    100
Maracay Brooks, LLC    Arizona    100
Maracay Construction, LLC    Arizona    100
Maracay Cooper Ranch, LLC    Arizona    100
Maracay Cotton Commons, LLC    Arizona    100
Maracay Desert Parks, LLC    Arizona    100
Maracay Dobbins, LLC    Arizona    100
Maracay Landmark, LLC    Arizona    100
Maracay Ocotillo Landing, LLC    Arizona    100
Maracay Palm Valley, LLC    Arizona    100
Maracay Parks, LLC    Arizona    100
Maracay Preserve, LLC    Arizona    100
Maracay Rancho, LLC    Arizona    100
Maracay Rancho Sahuarita, LLC    Arizona    100
            

(123)

--------------------------------------------------------------------------------


Maracay Realty, LLC    Arizona    100
Maracay Rio Rancho, LLC    Arizona    100
Maracay San Tan, LLC    Arizona    100
Maracay Sienna Manor, LLC    Arizona    100
Maracay Sienna Vista, LLC    Arizona    100
Maracay Sonoran Foothills, LLC    Arizona    100
Maracay Sonoran Mountain, LLC    Arizona    100
Maracay Southshore, LLC    Arizona    100
Maracay Stonefield, LLC    Arizona    100
Maracay Thunderbird, LLC    Arizona    100
Maracay Trails, LLC    Arizona    100
Maracay Villas Boulders, LLC    Arizona    100
Maracay Vistancia, LLC    Arizona    100
Maracay Vistancia II, LLC    Arizona    100
Maracay WH, LLC    Arizona    100
Maracay White Tanks, LLC    Arizona    100
MH Financial Services, LLC    Arizona    100
Pardee Homes        California    100
Las Positas Land Co.     California    100
Marmont Realty Company     California    100
Pardee Homes of Nevada     Nevada    100
Pardee Coyote Holdings I, LLC    Nevada    100
The Quadrant Corporation     Washington    100
Trendmaker Homes, Inc.    Texas    100
Texas Casual Cottages, LLC    Texas    100
Weyerhaeuser Realty Investors, Inc.     Washington    100
Winchester Homes, Inc.     Delaware    100
Cabin Branch Commons, LLC    Maryland    100







(124)

--------------------------------------------------------------------------------


Schedule 9.01
ADDRESSES FOR NOTICES TO THE BANK
Name of Bank
Domestic and Eurodollar Lending Offices
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A.
Loan and Agency Services
1111 Fannin, Floor 10,
Houston TX 77002
Attn: Leslie D Hill, Loan and Agency Services
T: (713) 750-2318
F: (713) 427-6307


 
With copy to:
 
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th fl
New York, NY 10179
Attn: Ms. Gitanjali Pundir
T: (212) 270-5894
F: (212) 270-5100
Citibank, N.A.
Citibank, N.A.
388 Greenwich Street, 34th Floor
New York NY 10019
Attn: Paul Burroughs
T: (212) 816-5053
F: (646) 291-1742






(125)